 

Exhibit 10.2 

 



Dated 2018

 

  Inspired Entertainment Inc.
as Parent        

 

 

The Parties listed as Original Borrowers     The Parties listed as Original
Guarantors          

Lloyds Bank plc 

as Arranger

 

    - and -          

Lloyds Bank plc 

acting as Agent

 

    - and -          

Cortland Capital Market Services LLC 

acting as Security Agent 

 

 

Revolving Facility Agreement

 

This Agreement is entered into with the benefit of and subject to the terms of
the Intercreditor Agreement (as defined herein)  

   (LOGO) [img001_v1.jpg]        

Matter ref 10143L.006926
F3/GIBSONSC/6160421

 

Hogan Lovells International LLP
Atlantic House, Holborn Viaduct, London EC1A 2FG 

 

 





 

 

Contents

 



Clause   Page 1. Definitions and interpretation 1 2. The Facility 33 3. Purpose
36 4. Conditions of Utilisation 36 5. Utilisation - Loans 38 6. Optional
Currencies 39 7. Ancillary Facilities 40 8. Repayment 46 9. Illegality,
Voluntary Prepayment and Cancellation 47 10. Mandatory Prepayment 48 11.
Restrictions 51 12. Interest 53 13. Interest Periods 54 14. Changes to the
Calculation of Interest 54 15. Fees 56 16. Tax Gross Up and Indemnities 58 17.
Increased Costs 68 18. Other Indemnities 69 19. Mitigation by the Lenders 70 20.
Costs and Expenses 71 21. Guarantee and Indemnity 72 22. Representations 76 23.
Information Undertakings 83 24. Financial covenants 89 25. General undertakings
96 26. Events of Default 105 27. Changes to the Lenders 109 28. Restriction On
Debt Purchase Transactions 114 29. Changes to the Obligors 114 30. Role of the
Agent, the Arranger and others 119 31. Conduct of business by the Finance
Parties 129 32. Sharing among the Finance Parties 129 33. Payment Mechanics 131
34. Set-off 135 35. Notices 135

 



Hogan Lovells

 

 

 

- ii -

 

36. Calculations and Certificates 138 37. Partial invalidity 138 38. Remedies
and waivers 139 39. Amendments and waivers 139 40. Confidentiality 143 41.
Confidentiality of Funding Rates and Reference Bank Quotations 147 42.
Counterparts 149 43. Contractual recognition of bail-in 149 44. Governing law
151 45. Enforcement 151       Schedules       1. The Original Parties 153      
  Part A - The Original Obligors 153   Part B - The Original Lenders 154   Part
C - The Acceding Guarantors 154       2. Conditions Precedent 155   Part A -
Conditions Precedent to be satisfied on or before the First Utilisation Date 155
  Part B - Conditions precedent required to be delivered by an Additional
Obligor 158       3. Utilisation Request 161 4. Loans 161 5. Form of Transfer
Certificate 162 6. Form of Assignment Agreement 168 7. Form of Accession Deed
171 8. Form of Resignation Letter 174 9. Form of Compliance Certificate 175 10.
Timetables Loans 176 11. Agreed Security Principles 177 12. Form of Increase
Confirmation 182 13. Other Benchmarks 185

 



 

 

 



This agreement is made on 2018

 

Between:

 

(1)Inspired Entertainment Inc. (the “Parent”);

 

(2)The Subsidiaries of the Parent listed in Part 1 of Schedule 1 (The Original
Parties) as original borrowers (the “Original Borrowers”);

 

(3)The Subsidiaries of the Parent listed in Part 1 of Schedule 1 (The Original
Parties) as original guarantors (together with the Parent, the “Original
Guarantors”);

 

(4)Lloyds Bank plc as mandated lead arrangers (the “Arrangers”);

 

(5)The Financial Institutions listed in Part 2 of Schedule 1 (The Original
Parties) as lenders (the “Original Lenders”);

 

(6)Lloyds Bank plc as agent of the other Finance Parties (the “Agent”); and

 

(7)Cortland Capital Market Services LLC as security agent for the Secured
Parties (the “Security Agent”).

 

It is agreed:

 

Section 1

 

Interpretation

 

1.Definitions and interpretation

 

1.1Definitions

 

In this Agreement:

 

“Acceding Guarantor” means each of the Subsidiaries of the Parent listed in Part
3 of Schedule 1 (The Original Parties).

 

“Acceptable Bank” means:

 

(a)an Original Lender;

 

(b)a bank or financial institution which has a rating for its long-term
unsecured and non-credit-enhanced debt obligations of AA or higher by Standard &
Poor’s Rating Services or Fitch Ratings Ltd or Aa2 or higher by Moody’s Investor
Services Limited or a comparable rating from an internationally recognised
credit rating agency; or

 

(c)any other bank or financial institution approved by the Agent.

 

“Accession Deed” means a document substantially in the form set out in Schedule
7 (Form of Accession Deed).

 

“Accounting Principles” means accounting principles, policies, standards and
practices which are generally accepted in the jurisdiction of incorporation of
the relevant member of the Group (including US GAAP).

 

“Act” means the Companies Act 2006.

 



Hogan Lovells

 

 

- 2 -

 

“Additional Borrower” means a company which becomes a Borrower in accordance
with Clause 29 (Changes to the Obligors).

 

“Additional Chargor” means any member of the Group which has granted Security in
favour of the Security Agent, on and from the date on which it enters into a
Transaction Security Document.

 

“Additional Guarantor” means a company which becomes a Guarantor in accordance
with Clause 29 (Changes to the Obligors).

 

“Additional Obligor” means an Additional Borrower, an Additional Guarantor or an
Additional Chargor.

 

“Adverse Proceeding” means any action, suit, proceeding, hearing (in each case,
whether administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of the Parent or any of its
Subsidiaries) at law or in equity, or before or by any Governmental Authority,
domestic or foreign (including any Environmental Claims), whether pending or, to
the knowledge of the Parent or any of its Subsidiaries, threatened in writing
against or affecting the Parent or any of its Subsidiaries or any property of
the Parent or any of its Subsidiaries.

 

“Affiliate” means, in relation to any person, a Subsidiary or a Holding Company
of that person or any other Subsidiary of that Holding Company.

 

“Agent’s Spot Rate of Exchange” means

 

(a)the Agent’s spot rate of exchange; or

 

(b)(if the Agent does not have an available spot rate of exchange) any other
publicly available spot rate of exchange selected by the Agent (acting
reasonably),

 

for the purchase of the relevant currency with the Base Currency in the London
foreign exchange market at or about 11:00 a.m. on a particular day.

 

“Agreed Security Principles” means the principles set out in Schedule 10 (Agreed
Security Principles).

 

“Ancillary Commencement Date” means, in relation to an Ancillary Facility, the
date on which that Ancillary Facility is first made available, which date shall
be a Business Day within the Availability Period for the Facility.

 

“Ancillary Commitment” means, in relation to an Ancillary Lender and an
Ancillary Facility, the maximum Base Currency Amount which that Ancillary Lender
has agreed (whether or not subject to satisfaction of conditions precedent) to
make available from time to time under an Ancillary Facility and which has been
authorised as such under Clause 7 (Ancillary Facilities), to the extent that
amount is not cancelled or reduced under this Agreement or the Ancillary
Documents relating to that Ancillary Facility.

 

“Ancillary Document” means each document relating to or evidencing the terms of
an Ancillary Facility.

 

“Ancillary Facility” means any ancillary facility made available by an Ancillary
Lender in accordance with Clause 7 (Ancillary Facilities).

 

“Ancillary Lender” means each Lender (or Affiliate of a Lender) which makes
available an Ancillary Facility in accordance with Clause 7 (Ancillary
Facilities).

 



Hogan Lovells

 

 

- 3 -

 

“Ancillary Outstandings” means, at any time, in relation to an Ancillary Lender
and an Ancillary Facility the aggregate of the equivalents (as calculated by
that Ancillary Lender) in the Base Currency of the following amounts outstanding
under that Ancillary Facility then in force:

 

(a)the principal amount under each overdraft Facility and on-demand short term
loan facility (net of any credit balances on any account of any Borrower of an
Ancillary Facility with the Ancillary Lender making available that Ancillary
Facility to the extent that such credit balance is freely available to be set
off by that Ancillary Lender against liabilities owed to it by that Borrower
under that Ancillary Facility);

 

(b)the face amount of each guarantee, bond and letter of credit under that
Ancillary Facility; and

 

(c)the amount fairly representing the aggregate exposure (excluding interest and
similar charges) of that Ancillary Lender under each other type of accommodation
provided under that Ancillary Facility,

 

in each case as determined by such Ancillary Lender acting reasonably in
accordance with its normal banking practice and in accordance with the relevant
Ancillary Document.

 

“Anti-Corruption Laws” means laws and regulations relating to bribery or
corruption, including the FCPA, the UK Bribery Act of 2010, and all national and
international laws and regulations enacted to implement the OECD Convention on
Combating Bribery of Foreign Officials in International Business Transactions.

 

“Assignment Agreement” means an agreement substantially in the form set out in
Schedule 5 (Form of Assignment Agreement) or any other form agreed between the
relevant assignor and assignee provided that if that other form does not contain
the undertaking set out in the form set out in Schedule 5 (Form of Assignment
Agreement) it shall not be a Creditor/Creditor Representative Accession
Undertaking as defined in, and for the purposes of, the Intercreditor Agreement.

 

“Auditors” means one of PricewaterhouseCoopers, EY, KPMG or Deloitte or such
other firm approved in advance by the Majority Lenders (such approval not to be
unreasonably withheld or delayed).

 

“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.

 

“Availability Period” means the period from and including the date of this
Agreement to and including the date falling one month prior to the Termination
Date.

 

“Available Ancillary Commitment” means in relation to an Ancillary Facility, an
Ancillary Lender’s Ancillary Commitment less the Ancillary Outstandings in
relation to that Ancillary Facility.

 

“Available Commitment” means, in relation to the Facility, a Lender’s Commitment
under the Facility minus (subject to Clause 7.8 (Affiliates of Lenders as
Ancillary Lenders) and as set out below):

 

(a)the Base Currency Amount of its participation in any outstanding Utilisations
under the Facility and the Base Currency Amount of the aggregate of its
Ancillary Commitments; and

 



Hogan Lovells

 

 

- 4 -

 

(b)in relation to any proposed Utilisation, the Base Currency Amount of its
participation in any other Utilisations that are due to be made under the
Facility on or before the proposed Utilisation Date and the Base Currency Amount
of its Ancillary Commitment in relation to any new Ancillary Facility that is
due to be made available on or before the proposed Utilisation Date.

 

For the purposes of calculating a Lender’s Available Commitment in relation to
any proposed Utilisation, the following amounts shall not be deducted from a
Lender’s Commitment under the Facility:

 

(i)that Lender’s participation in any Utilisations that are due to be repaid or
prepaid on or before the proposed Utilisation Date; and

 

(ii)that Lender’s (or its Affiliate’s) Ancillary Commitments to the extent that
they are due to be reduced or cancelled on or before the proposed Utilisation
Date.

 

“Available Facility” means, in relation to the Facility, the aggregate for the
time being of each Lender’s Available Commitment in respect of the Facility.

 

“Bank Charge” means the United Kingdom bank levy as set out in Schedule 19 to
the Finance Act 2011 (as amended) and any other levy or Tax in any jurisdiction
levied on a similar basis or for a similar purpose or any financial activities
Taxes (or other Taxes) of a kind contemplated in the European Commission
consultation paper on financial sector taxation dated 22 February 2011 which has
been enacted and which has been formally announced as proposed as at the date of
this Agreement.

 

“Base Case Model” means the agreed base case model titled “INSE INC Bank
Refinance Forecast FY18-FY24.pdf” which was circulated to the Original Lenders
prior to the date of this Agreement.

 

“Base Currency” means Sterling (£).

 

“Base Currency Amount” means:

 

(a)in relation to a Utilisation, the amount specified in the Utilisation Request
delivered by a Borrower for that Utilisation (or, if the amount requested is not
denominated in the Base Currency, that amount converted into the Base Currency
at the Agent’s Spot Rate of Exchange on the date which is three Business Days
before the Utilisation Date or, if later, on the date the Agent receives the
Utilisation Request in accordance with the terms of this Agreement); and

 

(b)in relation to an Ancillary Commitment, the amount specified as such in the
notice delivered to the Agent by the Parent pursuant to Clause 7.2
(Availability) (or, if the amount specified is not denominated in the Base
Currency, that amount converted into the Base Currency at the Agent’s Spot Rate
of Exchange on the date which is three Business Days before the Ancillary
Commencement Date for that Ancillary Facility or, if later, the date the Agent
receives the notice of the Ancillary Commitment in accordance with the terms of
this Agreement),

 

as adjusted to reflect any repayment, prepayment, consolidation or division of a
Utilisation, or (as the case may be) cancellation or reduction of an Ancillary
Facility.

 

“Base Currency Equivalent” means, the amount of the relevant currency required
to purchase the relevant amount of the Base Currency at the Agent’s spot rate of
exchange for such a purchase in the London foreign exchange market at or about
11.00 am on the relevant date.

 



Hogan Lovells

 

 

- 5 -

 

“Benchmark Rate” means, in relation to any Loan in a Non-LIBOR Currency:

 

(a)the applicable Screen Rate as of the Specified Time for the currency of that
Loan and for a period equal in length to the Interest Period of that Loan; or

 

(b)as otherwise determined pursuant to Clause 14.1 (Unavailability of Screen
Rate),

 

and if, in either case, that rate is less than zero, the Benchmark Rate shall be
deemed to be zero.

 

“Borrower” means an Original Borrower or an Additional Borrower unless it has
ceased to be a Borrower in accordance with Clause 29 (Changes to the Obligors).

 

“Break Costs” means the amount (if any) by which:

 

(a)the interest, excluding the Margin, which a Lender should have received for
the period from the date of receipt of all or any part of its participation in a
Loan or Unpaid Sum to the last day of the current Interest Period in respect of
that Loan or Unpaid Sum, had the principal amount or Unpaid Sum received been
paid on the last day of that Interest Period;

 

exceeds:

 

(b)the amount which that Lender would be able to obtain by placing an amount
equal to the principal amount or Unpaid Sum received by it on deposit with a
leading bank in the Relevant Interbank Market for a period starting on the
Business Day following receipt or recovery and ending on the last day of the
current Interest Period.

 

“Budget” means:

 

(a)in relation to the period beginning on the date of this Agreement and ending
on 30 September 2018, the Base Case Model to be delivered by the Parent to the
Agent pursuant to Clause 4.1 (Initial conditions precedent); and

 

(b)in relation to any other period, any budget delivered by the Parent to the
Agent in respect of that period pursuant to Clause 23.4 (Budget).

 

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in London, the state of New York and:

 

(a)(in relation to any date for payment or purchase of a currency other than
euro or a Non-LIBOR Currency) also in the principal financial centre of the
country of that currency;

 

(b)(in relation to any date for payment or purchase of euro) which is also a
TARGET Day; or

 

(c)(in relation to any date for payment or purchase of (or the fixing of an
interest rate in relation to) a Non-LIBOR Currency) any day specified as such in
respect of that currency in ‎Schedule 12 (Other Benchmarks).

 



Hogan Lovells

 

 

- 6 -

 

“Business Facility” means any real property now, hereafter or heretofore owned,
or leased (including all buildings, fixtures or other improvements located
thereon to the extent owned, leased or operated) by the Parent or any of its
Subsidiaries or any of their respective predecessors or Affiliates.

 

“Cash” means money, currency or a credit balance in any demand or Deposit
Account..

 

“Cash Equivalent Investments” means as at any date of determination, any of the
following: (i) marketable securities (a) issued or directly and unconditionally
guaranteed as to interest and principal by the United States Government or the
United Kingdom, (b) issued by any agency of the United States or the United
Kingdom, the obligations of which are backed by the full faith and credit of
such country or member state, in each case maturing within one (1) year after
such date; (ii) marketable direct obligations issued by any state of the United
States or the United Kingdom or any political subdivision of any such country or
member state or any public instrumentality thereof, in each case maturing within
one (1) year after such date and having, at the time of the acquisition thereof,
a rating of at least A-1 from S&P or at least P-1 from Moody’s; (iii) commercial
paper maturing no more than three (3) months from the date of creation thereof
and having, at the time of the acquisition thereof, a rating of at least A-1
from S&P or at least P-1 from Moody’s; (iv) certificates of deposit or bankers’
acceptances maturing within three (3) months after such date and issued or
accepted by any Purchaser (under and as defined in the Note Purchase Agreement
as at the original date thereof), any Lender or by any commercial bank organised
under the laws of the United States or any state thereof or the District of
Columbia that (a) is at least “adequately capitalized” (as defined in the
regulations of its primary Federal banking regulator) and (b) has Tier 1 capital
(as defined in such regulations) of not less than $1,000,000,000; and (v) shares
of any money market mutual fund that (a) has substantially all of its assets
invested continuously in the types of investments referred to in clauses (i) and
(ii) above, (b) has net assets of not less than $5,000,000,000, and (c) has the
highest rating obtainable from either S&P or Moody’s.

 

“Casualty Event” has the meaning given to that term in Clause 10.2 (Disposal and
Insurance Proceeds).

 

“Change of Control” means:

 

(a)any person or “group” (within the meaning of Rules 13d 3 and 13d 5 under the
Exchange Act), other than a Finance Party or any Affiliate of a Finance Party,
shall have acquired beneficial ownership or control of 35% (or where such person
is, or such “group” is controlled by, Vitruvian Partners LLP or any of its
affiliates, 45%) or more on a fully diluted basis of the voting and/or economic
interest in the Equity Interests of the Parent;

 

(b)the Parent shall cease to directly or indirectly beneficially own and control
100% on a fully diluted basis of the economic and voting interest in the Equity
Interests of the Issuer and (except as permitted by Section 6.8(a)(ii) of the
Note Purchase Agreement as at the original date thereof), each direct or
indirect parent entity thereof which is a Subsidiary of the Parent;

 

(c)any “change of control” or similar event under any documentation evidencing
material Financial Indebtedness shall occur; or

 

(d)any Security (other than Security granted in connection with the Note
Purchase Agreement and those arising by operation of law which constitute
Permitted Security) shall be created, incurred, assumed or suffered to exist
upon any of the Equity Interests of the Issuer or any direct or indirect parent
entity thereof which is a Subsidiary of the Parent.

 



Hogan Lovells

 

 

- 7 -

 

“Charged Property” means all of the assets of the Group which from time to time
are, or are expressed to be, the subject of the Transaction Security.

 

“Chargor” means an Original Chargor or an Additional Chargor.

 

“Chief Financial Officer” means the finance director of the Parent from time to
time or, if there is no finance director appointed at the relevant time, the
“chief operating officer finance and operations” of the Parent from time to time
(or, in each case, any director of the Parent acting as such officer’s deputy in
that capacity or performing those functions).

 

“Closing Date” means the later of:

 

(a)the date on which the Agent has received or waived in writing all of the
documents or other evidence listed in Part A of Schedule 2 (Conditions
Precedent), in each case in form and substance satisfactory to the Agent (acting
reasonably);

 

(b)the Notes are issued; or

 

(c)the Refinancing Transactions occur.

 

“Code” means the US Internal Revenue Code of 1986.

 

“Commitment” means:

 

(a)in relation to an Original Lender, the amount in the Base Currency set
opposite its name under the heading “Commitment” in Part B of Schedule 1 (The
Original Parties) and the Base Currency Amount of any other Commitment
transferred to it under this Agreement or assumed by it in accordance with
Clause 2.2 (Increase); and

 

(b)in relation to any other Lender, the amount in the Base Currency of any
Commitment transferred to it under this Agreement or assumed by it in accordance
with Clause 2.2 (Increase),

 

to the extent not cancelled, reduced or transferred by it under this Agreement.

 

“Compliance Certificate” means a certificate substantially in the form set out
in Schedule 8 (Form of Compliance Certificate).

 

“Confidential Information” means all information relating to the Parent, any
Obligor, the Group, the Finance Documents or the Facility of which a Finance
Party becomes aware in its capacity as, or for the purpose of becoming, a
Finance Party or which is received by a Finance Party in relation to, or for the
purpose of becoming a Finance Party under, the Finance Documents or the Facility
from either:

 

(a)any member of the Group or any of its advisers; or

 

(b)another Finance Party, if the information was obtained by that Finance Party
directly or indirectly from any member of the Group or any of its advisers,

 

in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes:

 



Hogan Lovells

 

 

- 8 - 

 

(i)information that:

 

(1)is or becomes public information other than as a direct or indirect result of
any breach by that Finance Party of Clause 40 (Confidentiality); or

 

(2)is identified in writing at the time of delivery as non confidential by any
member of the Group or any of its advisers; or

 

(3)is known by that Finance Party before the date the information is disclosed
to it in accordance with paragraphs (a) or (b) above or is lawfully obtained by
that Finance Party after that date, from a source which is, as far as that
Finance Party is aware, unconnected with the Group and which, in either case, as
far as that Finance Party is aware, has not been obtained in breach of, and is
not otherwise subject to, any obligation of confidentiality; and

 

(ii)any Funding Rate or Reference Bank Quotation.

 

“Confidentiality Undertaking” means a confidentiality undertaking substantially
in a recommended form of the LMA for the relevant type of proposed transaction
or in any other form agreed between the Parent and the Agent.

 

“Consolidated Maintenance Capital Expenditure” has the meaning given to that
term in Clause 24.1 (Financial definitions).

 

“Consolidated Growth Capital Expenditure” has the meaning given to that term in
Clause 24.1 (Financial definitions).

 

“Constitutional Documents” means the memorandum and articles of association of
the Parent together with the certificate of incorporation of the Parent and
certificates of incorporation on change of name (if any) of the Parent.

 

“Contractual Obligation” means, as applied to any person, any provision of any
Equity Interest or other security issued by that person or of any indenture,
mortgage, deed of trust, contract, undertaking, agreement or other instrument to
which that person is a party or by which it or any of its properties is bound or
to which it or any of its properties is subject.

 

“Contribution Notice” means a contribution notice issued by the Pensions
Regulator under Section 38 or Section 47 of the Pensions Act 2004.

 

“Control” means:

 

(a)the power (whether by way of ownership of shares, proxy, contract, agency or
otherwise) to:

 

(i)cast, or control the casting of, more than 50% of the maximum number of votes
that might be cast at a general meeting of the company;

 

(ii)appoint or remove all, or the majority, of the directors or other equivalent
officers of the company; or

 



Hogan Lovells

 

 

- 9 -

 

(b)the holding beneficially of more than 50% of the issued share capital of the
company (excluding any part of that issued share capital that carries no right
to participate beyond a specified amount in a distribution of either profits or
capital).

 

“Copyrights” has the meaning given to that term in the US Security Agreement.

 

“CTA” means the Corporation Tax Act 2009.

 

“Data Centres” means all facilities used to house computer systems and
associated components relating to any Machine.

 

“Debenture” means the debenture, in agreed form, to be executed by certain
Original Chargors in favour of the Security Agent.

 

“Debt Purchase Transaction” means, in relation to a person, a transaction where
such person:

 

(a)purchases by way of assignment or transfer;

 

(b)enters into any sub-participation in respect of; or

 

(c)enters into any other agreement or arrangement having an economic effect
substantially similar to a sub-participation in respect of,

 

any Commitment or amount outstanding under this Agreement.

 

“Declared Default” means an Event of Default which has resulted in the Agent
exercising any of its rights under paragraphs (a)(i) to (vi) of Clause 26.14
(Acceleration).

 

“Deed of Accession and Charge” means a deed of accession and charge to the
Debenture.

 

“Default” means an Event of Default or any event or circumstance specified in
Clause 26 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing) be an Event of Default.

 

“Defaulting Lender” means any Lender:

 

(a)which has failed to make its participation in a Loan available or has
notified the Agent that it will not make its participation in a Loan available
by the Utilisation Date of that Loan in accordance with Clause 5.4 (Lenders’
participation);

 

(b)which has otherwise rescinded or repudiated a Finance Document, unless, in
the case of paragraph (a) above:

 

(i)its failure to pay is caused by:

 

(1)administrative or technical error; or

 

(2)a Disruption Event; and

 

payment is made within 5 Business Days of its due date; or

 

(ii)the Lender is disputing in good faith whether it is contractually obliged to
make the payment in question.

 



Hogan Lovells

 

 

- 10 -

 

“Delegate” means any delegate, agent, attorney or co-trustee appointed by the
Security Agent.

 

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organisation, other
than an account evidenced by a negotiable certificate of deposit.

 

“Designated Gross Amount” has the meaning given to that term in Clause 7.2
(Availability).

 

“Designated Net Amount” has the meaning given to that term in Clause 7.2
(Availability).

 

“Disposal” has the meaning given to that term in Clause 10.2 (Disposal and
Insurance Proceeds).

 

“Disposal Proceeds” has the meaning given to that term in Clause 10.2 (Disposal
and Insurance Proceeds).

 

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures or is mandatorily redeemable (other than solely for
Equity Interests which are not otherwise Disqualified Equity Interests),
pursuant to a sinking fund obligation or otherwise, (ii) is redeemable at the
option of the holder thereof (other than solely for Equity Interests which are
not otherwise Disqualified Equity Interests), in whole or in part, (iii)
provides for the scheduled payments or dividends in Cash, or (iv) is or becomes
convertible into or exchangeable for Financial Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is ninety-one (91) days after the Maturity Date (as
defined in the Note Purchase Agreement as at the original date thereof).

 

“Disruption Event” means either or both of:

 

(a)a material disruption to those payment or communications systems or to those
financial markets which are, in each case, required to operate in order for
payments to be made in connection with the Facility (or otherwise in order for
the transactions contemplated by the Finance Documents to be carried out) which
disruption is not caused by, and is beyond the control of, any of the Parties;
or

 

(b)the occurrence of any other event which results in a disruption (of a
technical or systems-related nature) to the treasury or payments operations of a
Party preventing that, or any other Party:

 

(i)from performing its payment obligations under the Finance Documents; or

 

(ii)from communicating with other Parties in accordance with the terms of the
Finance Documents,

 

and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted.

 

“Environmental Claim” means any written notice, notice of violation, claim,
action, suit, Governmental Authority proceeding, demand, abatement order or
other enforcement order or directive (conditional or otherwise), by any
Governmental Authority or any other person, arising (i) pursuant to or in
connection with any actual or alleged violation of any Environmental Law; (ii)
in connection with any Hazardous Material or any actual or alleged Hazardous
Materials Activity; or (iii) in connection with any actual or alleged damage,
injury, threat or harm to health, safety, natural resources or the environment.

 



Hogan Lovells

 

 

- 11 -

 

“Environmental Law” means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them), statutes, ordinances,
orders, rules, regulations, judgments, Governmental Authorisations, or any other
requirements of Governmental Authorities relating to (i) environmental matters,
including those relating to any Hazardous Materials Activity; (ii) the
generation, use, storage, transportation or disposal of Hazardous Materials; or
(iii) occupational safety and health, industrial hygiene, land use or the
protection of human, plant or animal health or welfare, in any manner applicable
to the Parent or any of its Subsidiaries or any Business Facility.

 

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing, but excluding (a) for the purposes of Restricted Payments (as defined
in the Note Purchase Agreement as at the original date thereof), any Financial
Indebtedness convertible into the foregoing unless and until so converted or (b)
for purposes of determining a Change of Control, any Financial Indebtedness
convertible into the foregoing if the holder of such Financial Indebtedness is
not permitted to convert such Financial Indebtedness at such time.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto and the rules and regulations
promulgated thereunder.

 

“EURIBOR” means, in relation to any Loan in euro:

 

(a)the applicable Screen Rate as of the Specified Time for euro and for a period
equal in length to the Interest Period of that Loan; or

 

(b)as otherwise determined pursuant to clause ‎14.1 (Unavailability of Screen
Rate),

 

and if, in either case, that rate is less than zero, EURIBOR shall be deemed to
be zero.

 

“Euro”, “EUR” and “€” means the single currency unit of the Participating Member
States.

 

“Event of Default” means any event or circumstance specified as such in Clause
26 (Events of Default).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

“Excluded Disposal Proceeds” has the meaning given to that term in Clause 10.2
(Disposal and Insurance Proceeds).

 

“Excluded Insurance Proceeds” has the meaning given to that term in Clause 10.2
(Disposal and Insurance Proceeds).

 



Hogan Lovells

 

 

- 12 -

 

“Excluded Subsidiary” means (i) any Subsidiary that is prohibited by applicable
law, rule or regulation (including financial assistance and/or corporate benefit
regulations or prohibitions and fraudulent preference rules and “thin
capitalisation” rules) from becoming a Guarantor, (ii) any Subsidiary formed or
acquired after the Closing Date for which becoming a Guarantor and granting
Transaction Security would result in material adverse tax consequences to the
Parent or any of its Subsidiaries (as reasonably agreed between the Agent and
the Parent), (iii) any other Subsidiary with respect to which, the Agent and the
Parent reasonably agree that the cost or other consequences of becoming a
Guarantor or granting Transaction Security are likely to be excessive in
relation to the value to be afforded thereby and (iv) Inspired Gaming Spain
S.L., any Immaterial Subsidiary (as defined in the Note Purchase Agreement as at
the original date thereof), and any Subsidiary set forth in Schedule 6.8 of the
Note Purchase Agreement as at the original date thereof (subject to the
provisions of Section 5.2 of the Note Purchase Agreement as at the original date
thereof); provided that no Subsidiary that is a borrower or guarantor under this
Agreement shall be an Excluded Subsidiary unless, at substantially the same time
as it becomes an Excluded Subsidiary hereunder it ceases to be a guarantor or
borrower, as applicable, under such other Financial Indebtedness (and does not
become a borrower or guarantor thereunder for so long as it constitutes an
Excluded Subsidiary hereunder).

 

“Existing Facilities “ means the facilities provided under the senior term and
revolving facilities agreement dated 18 March 2014 (as amended and amended and
restated from time to time) between, among others, DMWSL 631 Limited (as
Parent), Ares Management Limited and Lloyds Bank plc (as Arrangers) and Ares
Management Limited (as Agent and Security Agent).

 

“Facility” means the revolving credit facility made available under this
Agreement as described in Clause 2.1 (The Facility).

 

“Facility Office” means:

 

(a)in respect of a Lender, the office or offices notified by that Lender to the
Agent in writing on or before the date it becomes a Lender (or, following that
date, by not less than five Business Days’ written notice) as the office or
offices through which it will perform its obligations under this Agreement; or

 

(b)in respect of any other Finance Party, the office in the jurisdiction in
which it is resident for tax purposes.

 

“Fair Market Value” means, with respect to any asset (including any Equity
Interests of any person), the price at which a willing buyer, not an Affiliate
of the seller, and a willing seller who does not have to sell, would agree to
purchase and sell such asset, as determined in good faith by the board of
directors (or equivalent governing body) or, pursuant to a specific delegation
of authority by such board of directors or a designated senior executive
officer, of the Parent, or the Subsidiary of the Parent which is selling or owns
such asset.

 

“FATCA” means:

 

(a)sections 1471 to 1474 of the Code or any associated regulations;

 

(b)any treaty, law or regulation of any other jurisdiction, or relating to an
intergovernmental agreement between the US and any other jurisdiction, which (in
either case) facilitates the implementation of any law or regulation referred to
in paragraph (a) above; or

 

(c)any agreement pursuant to the implementation of any treaty, law or regulation
referred to in paragraphs (a) or (b) above with the US Internal Revenue Service,
the US government or any governmental or taxation authority in any other
jurisdiction.

 



Hogan Lovells

 

 

- 13 -

 

“FATCA Application Date” means:

 

(a)in relation to a “withholdable payment” described in section 1473(1)(A)(i) of
the Code (which relates to payments of interest and certain other payments from
sources within the US), 1 July 2014;

 

(b)in relation to a “withholdable payment” described in section 1473(1)(A)(ii)
of the Code (which relates to “gross proceeds” from the disposition of property
of a type that can produce interest from sources within the US), 1 January 2019;
or

 

(c)in relation to a “passthru payment” described in section 1471(d)(7) of the
Code not falling within paragraphs (a) or (b) above, 1 January 2019,

 

or, in each case, such other date from which such payment may become subject to
a deduction or withholding required by FATCA as a result of any change in FATCA
after the date of this Agreement.

 

“FATCA Deduction” means a deduction or withholding from a payment under a
Finance Document required by FATCA.

 

“FATCA Exempt Party” means a Party that is entitled to receive payments free
from any FATCA Deduction.

 

“FCPA” means the US Foreign Corrupt Practices Act of 1977 (15 U.S.C. ss78dd-1 et
seq.).

 

“Fee Letter” means:

 

(a)any letter or letters dated on or about the date of this Agreement between
the Arrangers and the Parent (or the Agent and the Parent or the Security Agent
and the Parent) setting out any of the fees referred to in Clause 15 (Fees); and

 

(b)any agreement setting out fees payable to a Finance Party referred to in
paragraph (g) of Clause 2.2 (Increase) or Clause 15.5 (Interest, commission and
fees on Ancillary Facilities) of this Agreement or under any other Finance
Document.

 

“Finance Document” means this Agreement, any Accession Deed, any Ancillary
Document, any Compliance Certificate, any Fee Letter, any Hedging Agreement, the
Intercreditor Agreement, any Resignation Letter, any Transaction Security
Document, any Utilisation Request, and any other document designated as a
“Finance Document” by the Agent and the Parent provided that where the term
“Finance Document” is used in, and construed for the purposes of, this Agreement
or the Intercreditor Agreement, a Hedging Agreement shall be a Finance Document
only for the purposes of:

 

(a)the definition of “Material Adverse Effect”;

 

(b)paragraph (a) of the definition of “Permitted Transaction”;

 

(c)the definition of “Transaction Document”;

 

(d)the definition of “Transaction Security Document”;

 



Hogan Lovells

 

 

- 14 -

 

(e)paragraph (a)(iv) of Clause 1.2 (Construction);

 

(f)Clause 21 (Guarantee and indemnity); and

 

(g)Clause 26 (Events of Default) (other than Clause 26.14 (Acceleration)).

 

“Finance Lease” has the meaning given to that term in Clause 24.1 (Financial
definitions).

 

“Finance Party” means the Agent, the Arrangers, the Security Agent, a Lender, a
Hedge Counterparty or any Ancillary Lender, provided that where the term
“Finance Party” is used in, and construed for the purposes of, this Agreement or
the Intercreditor Agreement, a Hedge Counterparty shall be a Finance Party only
for the purposes of:

 

(a)the definition of “Secured Parties”;

 

(b)paragraph (a)(i) of Clause 1.2 (Construction);

 

(c)paragraph (c) of the definition of Material Adverse Effect;

 

(d)Clause 21 (Guarantee and indemnity);

 

(e)Clause 25.26 (Further assurance); and

 

(f)Clause 31 (Conduct of business by the Finance Parties).

 

“Finance Party Insolvency Event” in relation to a Finance Party means that the
Finance Party:

 

(a)is dissolved (other than pursuant to a consolidation, amalgamation or
merger);

 

(b)becomes insolvent or is unable to pay its debts or fails or admits in writing
its inability generally to pay its debts as they become due;

 

(c)makes a general assignment, arrangement or composition with or for the
benefit of its creditors;

 

(d)institutes or has instituted against it, by a regulator, supervisor or any
similar official with primary insolvency, rehabilitative or regulatory
jurisdiction over it in the jurisdiction of its incorporation or organisation or
the jurisdiction of its head or home office, a proceeding seeking a judgment of
insolvency or bankruptcy or any other relief under any bankruptcy or insolvency
law or other similar law affecting creditors’ rights, or a petition is presented
for its winding-up or liquidation by it or such regulator, supervisor or similar
official;

 

(e)has instituted against it a proceeding seeking a judgment of insolvency or
bankruptcy or any other relief under any bankruptcy or insolvency law or other
similar law affecting creditors’ rights, or a petition is presented for its
winding-up or liquidation, and, in the case of any such proceeding or petition
instituted or presented against it, such proceeding or petition is instituted or
presented by a person or entity not described in paragraph (d) above and:

 

(i)results in a judgment of insolvency or bankruptcy or the entry of an order
for relief or the making of an order for its winding-up or liquidation; or

 



Hogan Lovells

 

 

- 15 -

 

(ii)is not dismissed, discharged, stayed or restrained in each case within 30
days of the institution or presentation thereof;

 

(f)has exercised in respect of it one or more of the stabilisation powers
pursuant to Part 1 of the Banking Act 2009 and/or has instituted against it a
bank insolvency proceeding pursuant to Part 2 of the Banking Act 2009 or a bank
administration proceeding pursuant to Part 3 of the Banking Act 2009;

 

(g)has a resolution passed for its winding-up, official management or
liquidation (other than pursuant to a consolidation, amalgamation or merger);

 

(h)seeks or becomes subject to the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
for it or for all or substantially all its assets;

 

(i)has a secured party take possession of all or substantially all its assets or
has a distress, execution, attachment, sequestration or other legal process
levied, enforced or sued on or against all or substantially all its assets and
such secured party maintains possession, or any such process is not dismissed,
discharged, stayed or restrained, in each case within 30 days thereafter;

 

(j)causes or is subject to any event with respect to it which, under the
applicable laws of any jurisdiction, has an analogous effect to any of the
events specified in paragraphs (a) to (i) above; or

 

(k)takes any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the foregoing acts.

 



Hogan Lovells

 

 

- 16 -

 

“Financial Indebtedness” means, as applied to any person, without duplication,
(i) all indebtedness for borrowed money; (ii) that portion of obligations with
respect to Capital Leases that is properly classified as a liability on a
balance sheet in conformity with the Accounting Principles; (iii) notes payable
and drafts accepted representing extensions of credit whether or not
representing obligations for borrowed money; (iv) any obligation owed for all or
any part of the deferred purchase price of property or services, including any
earn-out obligations, purchase price adjustments and profit-sharing arrangements
arising from purchase and sale agreements (excluding (A) trade payables, accrued
expenses, current accounts and similar obligations incurred in the ordinary
course of business that are not overdue by more than 90 days or, to the extent
that the amounts payable thereunder are being contested by the Parent in good
faith, 180 days, (B) prepaid or deferred revenue arising in the ordinary course
of business, and (C) purchase price holdbacks arising in the ordinary course of
business in respect of a portion of the purchase price of an asset to satisfy
warrants or other unperformed obligations of the seller of such asset); (v) all
indebtedness of others secured by any Security on any property or asset owned or
held by that person regardless of whether the indebtedness secured thereby shall
have been assumed by that person or is nonrecourse to the credit of that person;
(vi) the face amount of any letter of credit issued for the account of that
person or as to which that person is otherwise liable for reimbursement of
drawings; (vii) Disqualified Equity Interests; (viii) the direct or indirect
guaranty, endorsement (otherwise than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such person of the obligation of another constituting Financial Indebtedness
of the type described in clauses (i) through (vii) above; (ix) any obligation of
such person the primary purpose or intent of which is to provide assurance to an
obligee that the obligation constituting Financial Indebtedness of the type
described in clauses (i) (vii) above of the obligor thereof will be paid or
discharged, or any agreement relating thereto will be complied with, or the
holders thereof will be protected (in whole or in part) against loss in respect
thereof; (x) any liability of such person for an obligation constituting
Financial Indebtedness of the type described in clauses (i) through (vii) above
of another through any agreement (contingent or otherwise) (a) to purchase,
repurchase or otherwise acquire such obligation or any security therefor, or to
provide funds for the payment or discharge of such obligation (whether in the
form of loans, advances, stock purchases, capital contributions or otherwise) or
(b) to maintain the solvency or any balance sheet item, level of income or
financial condition of another if, in the case of any agreement described under
subclauses (a) or (b) of this clause (x), the primary purpose or intent thereof
is as described in clause (ix) above; (xi) net obligations of such person in
respect of any exchange traded or over the counter derivative transaction,
including under any Hedging Agreement, in each case, whether entered into for
hedging or speculative purposes or otherwise; and (xii) all obligations of such
person in respect of the sale or factoring of receivables other than receivables
Disposed (as defined in the Note Purchase Agreement as at the original date
thereof) of pursuant to Section 6.8(k) of the Note Purchase Agreement as at the
original date thereof. The Financial Indebtedness of any person shall include
the Financial Indebtedness of any other entity (including any partnership in
which such person is a general partner) to the extent such person is liable
therefor as a result of such person’s ownership interest in or other
relationship with such entity, except (other than in the case of general partner
liability) to the extent that terms of such Financial Indebtedness expressly
provide that such person is not liable therefor. The “amount” or “principal
amount” of any guaranty or other contingent liability referred to in clause
(viii), (ix) or (x) above (I) shall be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such guaranty
or other contingent obligation is made or, (x) if not stated or determinable,
the maximum reasonably anticipated liability in respect thereof (assuming such
person is required to perform thereunder) as determined by such person in good
faith or (y) if the amount of the guaranty or other contingent liability is less
than the determinable amount of the primary obligation (e.g., because of limited
recourse to the guarantor), the maximum amount of potential liability on account
of such guaranty or other contingent obligation as reasonably determined by such
person in good faith and (II) shall not include endorsements for collection or
deposit, in either case, in the ordinary course of business.

 

“Financial Quarter” has the meaning given to that term in Clause 24.1 (Financial
definitions).

 

“Financial Support Direction” means a financial support direction issued by the
Pensions Regulator under Section 43 of the Pensions Act 2004.

 

“Financial Year” has the meaning given to that term in Clause 24.1 (Financial
definitions).

 

“First Priority” means, with respect to any Security purported to be created in
any collateral pursuant to any Transaction Security Document, that such Security
is senior in priority to any other Security to which such collateral is subject,
other than Permitted Security applicable to such collateral which as a matter of
law or contract have priority over the respective Transaction Security on such
collateral.

 

“First Utilisation Date” means the date of the first Utilisation of the
Facility.

 

“Foreign Plan” means any employee benefit plan, pension plan, program, policy,
arrangement or agreement maintained or contributed to by any Obligor or any of
their respective Subsidiaries with respect to employees employed outside the US.

 



Hogan Lovells

 

 

- 17 -

 

“Funding Rate” means any individual rate notified by a Lender to the Agent
pursuant to paragraph (a)(ii) of clause ‎14.4 (Cost of funds).

 

“Funds Flow Statement” means a funds flow statement in the form agreed by the
Parent and the Agent detailing the proposed movement of funds on or to effect
the Closing Date.

 

“GAAP” means generally accepted accounting principles in the jurisdiction of
incorporation of the relevant member of the Group in effect as of the date of
determination thereof.

 

“Gaming Approval” means any and all approvals, authorisations, permits,
consents, rulings, orders or directives of any Governmental Authority
(including, without limitation, any Gaming Authority) (a) necessary to enable
the Parent or any of its Subsidiaries to engage in, operate or manage any
casino, gambling and/or gaming business (wheresoever or howsoever conducted) or
otherwise continue to conduct, operate or manage such business substantially as
is presently conducted, operated or managed or contemplated to be conducted,
operated or managed following the Closing Date, (b) required by any Gaming Law
or (c) necessary to accomplish the transactions contemplated hereby.

 

“Gaming Authority” means, in any jurisdiction in which the Parent or any of its
Subsidiaries manages or conducts any casino, gambling and/or gaming business or
activities, the applicable gambling and/or gaming board, commission, authority
or other governmental gaming regulatory body or agency which (a) has, or may at
any time after the Closing Date have, jurisdiction over the gambling and/or
gaming activities of the Parent or its Subsidiaries or their properties or any
successor to such authority or (b) is, or may at any time after the Closing Date
be, responsible for interpreting, administering and enforcing the Gaming Laws.

 

“Gaming Laws” means all applicable constitutions, treaties, laws, rules,
agreements, regulations and orders and statutes pursuant to which any Gaming
Authority possesses regulatory, licensing or permit authority over gaming,
gambling or casino activities and all rules, rulings, orders, ordinances,
regulations of any Gaming Authority applicable to the gambling, casino, gaming
businesses or activities of the Parent or any of its Subsidiaries or their
properties in any jurisdiction, as in effect from time to time, including the
policies, interpretations and administration thereof by the Gaming Authorities.

 

“Gaming License” means any Gaming Approval or other casino, gambling and/or
gaming license issued by any Gaming Authority.

 

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity, officer or
examiner exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government, any court, any
securities exchange or any self-regulatory organisation, in each case whether
associated with a state of the United States, the United States, England and
Wales, or a foreign entity or government (including any supra-national body
exercising such powers or functions, such as the European Union or the European
Central Bank). “Governmental Authority” shall include the National Association
of Insurance Commissioners and any Gaming Authority.

 

“Governmental Authorisation” means any permit, license, authorisation, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

 



Hogan Lovells

 

 

- 18 -

 

“Group” means the Parent and each of its Subsidiaries for the time being.

 

“Group Structure Chart” means the group structure chart delivered to the Agent
in accordance with Clause 4.1 (Initial conditions precedent).

 

“Guarantor” means an Original Guarantor or an Additional Guarantor unless it has
ceased to be a Guarantor in accordance with Clause 29 (Changes to the Obligors).

 

“Hazardous Materials” means any chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Environmental Law or which
could pose a hazard to the health and safety of the owners, occupants or any
persons in the vicinity of any Business Facility or to the indoor or outdoor
environment.

 

“Hazardous Materials Activity” means, with respect to acts or omissions of the
Parent, any past, current, proposed or threatened activity, event or occurrence
involving any Hazardous Materials, including the use, manufacture, possession,
storage, holding, presence, existence, location, Release, threatened Release,
discharge, placement, generation, transportation, processing, construction,
treatment, abatement, removal, remediation, disposal, disposition or handling of
any Hazardous Materials, and any corrective action or response action with
respect to any of the foregoing as applied to the Parent or its Subsidiaries.

 

“Hedge Counterparty” means:

 

(a)the Original Hedge Counterparty; and

 

(b)any person which has become a Party as a Hedge Counterparty in accordance
with Clause 27.7 (Affiliates of Lenders as Hedge Counterparties),

 

which, in each case, is or has become a party to the Intercreditor Agreement as
a Hedge Counterparty in accordance with the provisions of the Intercreditor
Agreement.

 

“Hedging Agreement” means (i) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, cap transactions, floor
transactions, collar transactions, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
or warrants to enter into any of the foregoing), whether or not any such
transaction is governed by, or otherwise subject to, any master agreement or any
netting agreement, and (ii) any and all transactions or arrangements of any
kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement (or similar
documentation) published from time to time by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such agreement or documentation,
together with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement..

 

“Holding Company” means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.

 

“Impaired Agent” means the Agent at any time when:

 



Hogan Lovells

 

 

- 19 -

 

(a)it has failed to make (or has notified a Party that it will not make) a
payment required to be made by it under the Finance Documents by the due date
for payment;

 

(b)the Agent otherwise rescinds or repudiates a Finance Document;

 

(c)(if the Agent is also a Lender) it is a Defaulting Lender under paragraph
(a), (b) or (c) of the definition of “Defaulting Lender”; or

 

(d)a Finance Party Insolvency Event has occurred and is continuing with respect
to the Agent;

 

unless, in the case of paragraph (a) above:

 

(i)its failure to pay is caused by:

 

(1)administrative or technical error; or

 

(2)a Disruption Event; and

 

payment is made within 5 Business Days of its due date; or

 

(ii)the Agent is disputing in good faith whether it is contractually obliged to
make the payment in question.

 

“Increase Confirmation” means a confirmation substantially in the form set out
in Schedule 11 (Form of Increase Confirmation).

 

“Increase Lender” has the meaning given to that term in Clause 2.2 (Increase).

 

“Insurance Proceeds” has the meaning given to that term in Clause 10.2 (Disposal
and Insurance Proceeds).

 

“Intellectual Property” has the meaning given to that term in the US Security
Agreement.

 

“Intercreditor Agreement” means the intercreditor agreement dated on or around
the date as this Agreement and made between, among others, the Parent, Cortland
Capital Market Services LLC (as Security Agent), Cortland Capital Market
Services LLC (as Senior Note Agent) and Lloyds Bank plc (as Senior RCF Agent).

 

“Interest Period” means, in relation to a Loan, each period determined in
accordance with Clause 13 (Interest periods) and, in relation to an Unpaid Sum,
each period determined in accordance with Clause 12.3 (Default interest).

 

“Interpolated Screen Rate” means, in relation to LIBOR or EURIBOR for any Loan,
the rate rounded to the same number of decimal places as the two relevant Screen
rates which results from interpolating on a linear basis between:

 

(a)the applicable Screen Rate for the longest period (for which that Screen Rate
is available) which is less than the Interest Period of that Loan; and

 

(b)the applicable Screen Rate for the shortest period (for which that Screen
Rate is available) which exceeds the Interest Period of that Loan,

 

each as of the Specified Time on the Quotation Day for the currency of that
Loan.

 



Hogan Lovells

 

 

- 20 -

 

“Investment” means (i) any direct or indirect purchase or other acquisition by
the Parent or any of its Subsidiaries of, or of a beneficial interest in, any of
the Securities (as defined in the Note Purchase Agreement as at the original
date thereof) of any other person (other than the Issuer or any Guarantor); (ii)
any direct or indirect redemption, retirement, purchase or other acquisition for
value, by any Subsidiary of the Parent from any person (other than the Parent,
the Issuer or any Guarantor), of any Equity Interests of such person; (iii) any
direct or indirect loan, advance or capital contributions by the Parent or any
of its Subsidiaries to any other person (other than the Parent, the Issuer or
any Guarantor), including all indebtedness and accounts receivable from that
other person that are not current assets or did not arise from sales to that
other person in the ordinary course of business; and (iv) all investments
consisting of any exchange traded or over the counter derivative transaction,
including any Hedging Agreement, whether entered into for hedging or speculative
purposes or otherwise. The amount of any Investment of the type described in
clauses (i), (ii) and (iii) shall be the original cost of such Investment plus
the cost of all additions thereto, without any adjustments for increases or
decreases in value, or write-ups, write-downs or write-offs with respect to such
Investment.

 

“Issuer” means Gaming Acquisitions Limited, a limited liability company
incorporated under the laws of England and Wales with registered number 07120910
and having its registered office at 3 The Maltings, Wetmore Road,
Burton-On-Trent, Staffordshire, DE14 1SE, United Kingdom.

 

“ITA” means the Income Tax Act 2007.

 

“Joint Venture” means an entity in which a member of the Group holds an interest
on a long-term basis and is treated as a joint venture in the latest financial
statements of that member of the Group.

 

“Legal Opinion” means any legal opinion delivered to the Agent under Clause 4.1
(Initial conditions precedent) or Clause 29 (Changes to the Obligors).

 

“Legal Reservations” means:

 

(a)the principle that equitable remedies may be granted or refused at the
discretion of a court and the limitation of enforcement by laws relating to
insolvency, reorganisation and other laws generally affecting the rights of
creditors;

 

(b)the time barring of claims under the Limitation Acts, the possibility that an
undertaking to assume liability for or indemnify a person against non-payment of
UK stamp duty may be void and defences of set-off or counterclaim;

 

(c)similar principles, rights and defences under the laws of any Relevant
Jurisdiction; and

 

(d)any other matters which are set out as qualifications or reservations as to
matters of law of general application in the Legal Opinions.

 

“Lender” means:

 

(a)any Original Lender; and

 

(b)any bank, financial institution, trust, fund or other entity which has become
a Party as a Lender in accordance with Clause 2.2 (Increase) or Clause 27
(Changes to the Lenders),

 



Hogan Lovells

 

 

- 21 -

 

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.

 

“LIBOR” means, in relation to any Loan:

 

(a)the applicable Screen Rate as of the Specified Time for the currency of that
Loan and for a period equal in length to the Interest Period of that Loan or

 

(b)as otherwise determined pursuant to clause ‎14.1 (Unavailability of Screen
Rate),

 

and if, in either case, that rate is less than zero, LIBOR shall be deemed to be
zero.

 

“Licence Revocation” means the revocation, failure to renew or suspension of, or
the appointment of a receiver, supervisor or similar official with respect to,
any Gaming License or similar Gaming Approval or Governmental Authorisation held
by the Parent or any of its Subsidiaries or required for the Parent or any of
its Subsidiaries in order to conduct its business.

 

“Limitation Acts” means the Limitation Act 1980 and the Foreign Limitation
Periods Act 1984.

 

“LMA” means the Loan Market Association.

 

“Loan” means a loan made or to be made under the Facility or the principal
amount outstanding for the time being of that loan.

 

“Machine Assets” means all Machines, Spares and Data Centres.

 

“Machines” means all betting, gaming and entertainment machines, vending
machines, self service betting terminals, ATM machines and coin operated
telephones operated by the Group (including for the avoidance of doubt, all
fixed odds betting terminals, bingo hand-held devices, video lottery terminals,
amusement-with-prizes machines, skill-with-prizes machines, pool machines and
the like) together with any other revenue generating machine operated by the
Group in the ordinary course of business and including all inputs and components
of such machines.

 

“Majority Lenders” means (subject to Clause 7.2(a) (Availability)) a Lender or
Lenders whose Commitments aggregate more than 66⅔% per cent of the Total
Commitments (or, if the Total Commitments have been reduced to zero, aggregated
more than 66⅔% per cent of the Total Commitments immediately prior to that
reduction).

 

“Margin” means:

 

(a)in relation to any Loan 4.00 per cent per annum; and

 

(b)in relation to any Unpaid Sum, the rate per annum specified above.

 

“Material Adverse Effect” means a material adverse effect on:

 

(a)the business, operations, property or financial condition of the Group (in
each case) taken as a whole; or

 

(b)the ability of an Obligor to perform its payment obligations under the
Finance Documents; or

 



Hogan Lovells

 

 

- 22 -

 

(c)the validity or enforceability of, or the effectiveness or ranking of any
Security granted or purporting to be granted pursuant to any of, the Finance
Documents or the rights or remedies of any Finance Party under any of the
Finance Documents.

 

“Month” means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:

 

(a)(subject to paragraph (c) below) if the numerically corresponding day is not
a Business Day, that period shall end on the next Business Day in that calendar
month in which that period is to end if there is one, or if there is not, on the
immediately preceding Business Day;

 

(b)if there is no numerically corresponding day in the calendar month in which
that period is to end, that period shall end on the last Business Day in that
calendar month; and

 

(c)if an Interest Period begins on the last Business Day of a calendar month,
that Interest Period shall end on the last Business Day in the calendar month in
which that Interest Period is to end.

 

The above rules will only apply to the last Month of any period. “Monthly” shall
be construed accordingly.

 

“Net Cash Provided by Operating Activities” has the meaning given to that term
in Clause 24.1 (Financial definitions).

 

“Non-Acceptable L/C Lender” means a Lender under the Facility which:

 

(a)is not an Acceptable Bank within the meaning of paragraph (a) of the
definition of “Acceptable Bank”; or

 

(b)is a Defaulting Lender; or

 

(c)has failed to make (or has notified the Agent that it will not make) a
payment to be made by it under Clause 30.11 (Lenders’ indemnity to the Agent) or
any other payment to be made by it under the Finance Documents to or for the
account of any other Finance Party in its capacity as Lender by the due date for
payment unless the failure to pay falls within the description of any of those
items set out at (i)-(ii) of the definition of Defaulting Lender.

 

“Non-Consenting Lender” has the meaning given to that term in Clause 39.5
(Replacement of Lenders).

 

“Note Purchase Agreement” means the note purchase agreement and guaranty dated
on or around the date of this Agreement and made between, amongst others, Gaming
Acquisitions Limited (as Issuer), Inspired Entertainment Inc. (as Holdings) and
Cortland Capital Market Services LLC (as Note Agent and Collateral Agent).

 

“Note Security Documents” means the Security entered into to secure the
obligations of the Issuer under the Note Purchase Agreement.

 

“Notes” has the meaning given to that term in the Note Purchase Agreement as at
the original date thereof.

 

“Obligor” means the Parent, a Borrower, a Guarantor or a Chargor.

 



Hogan Lovells

 

 

- 23 -

 

“Obligors’ Agent” means the Parent, appointed to act on behalf of each Obligor
in relation to the Finance Documents pursuant to Clause 2.4 (Obligors’ Agent).

 

“Optional Currency” means a currency (other than the Base Currency) which
complies with the conditions set out in Clause 4.3 (Conditions relating to
Optional Currencies).

 

“Original Chargor” means the Parent and each of the Subsidiaries of the Parent
listed in Part 1 of Schedule 1 (The Original Parties) as Original Chargors.

 

“Original Financial Statements” means:

 

(a)in relation to the Parent, its consolidated audited financial statements for
its Financial Year ended 30 September 2017; and

 

(b)in relation to any other Obligor, its audited financial statements delivered
to the Agent as required by Clause 23.1 (Financial Statements).

 

“Original Obligor” means an Original Borrower, an Original Guarantor or an
Original Chargor.

 

“Patent” has the meaning given to that term in the US Security Agreement.

 

“Participating Member State” means any member state of the European Communities
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.

 

“Party” means a party to this Agreement.

 

“Pensions Regulator” means the body corporate called the Pensions Regulator
established under Part I of the Pensions Act 2004.

 

“Permitted Acquisition” means any acquisition of any asset which is permitted to
be made under the terms of any of Sections 6.6, 6.8 and/or 6.13 of the Note
Purchase Agreement as at the original date thereof.

 

“Permitted Disposal” means any sale, lease, licence, surrender, transfer or
other disposal which is permitted to be made under the terms of any of Sections
6.8, 6.9 and/or 6.10 of the Note Purchase Agreement as at the original date
thereof.

 

“Permitted Distribution” means any dividend or other payment which is permitted
to be made under the terms of Section 6.4 of the Note Purchase Agreement as at
the original date thereof.

 

“Permitted Financial Indebtedness” means Financial Indebtedness which is
permitted to be incurred or to remain outstanding under the terms of Section 6.1
of the Note Purchase Agreement as at the original date thereof.

 

“Permitted Guarantee” means any guarantee, bond or indemnity in respect of any
obligation of any person which is permitted to be incurred or allowed to remain
outstanding under the terms of either Section 6.1 and/or Section 6.2 of the Note
Purchase Agreement as at the original date thereof.

 

“Permitted Joint Venture” means any investment in any Joint Venture after the
date of this Agreement which is permitted to be made under the terms of either
Section 6.6 and/or Section 6.8 of the Note Purchase Agreement as at the original
date thereof.

 



Hogan Lovells

 

 

- 24 -

 

“Permitted Loan” means loan or other advance of Financial Indebtedness (to the
extent constituting Financial Indebtedness) which is permitted to be made under
the terms of Section 6.6 of the Note Purchase Agreement as at the original date
thereof.

 

“Permitted Security” means any Security or Quasi-Security which is permitted to
be created, permitted to subsist or otherwise sold, transferred, disposed of or
entered into under the terms of Section 6.2 of the Note Purchase Agreement as at
the original date thereof.

 

“Permitted Share Issue” means an issue of shares or other equity interests which
is permitted to be made under the terms of Section 6.9 of the Note Purchase
Agreement as at the original date thereof.

 

“Properties” means each of the properties listed in the Debenture and each Deed
of Accession and Charge and any other Real Property acquired by an Obligor after
the date of this Agreement.

 

“PSC Notice” means any of:

 

(a)warning notice issued under paragraph 1 of Schedule 1B of the Act; or

 

(b)a restrictions notice issued under paragraph 1 of Schedule 1B of the Act.

 

“PSC Register” means a register of people with significant control as required
under Part 21A of the Act.

 

“Qualifying Lender” has the meaning given to that term in Clause 16 (Tax
gross-up and indemnities).

 

“Quarter Date” has the meaning given to that term in Clause 24.1 (Financial
definitions).

 

“Quarterly Financial Statement” has the meaning given to that term in Clause 23
(Information undertakings).

 

“Quasi-Security” has the meaning given to that term in Clause 25.13 (Negative
pledge).

 

“Quotation Day” means, in relation to any period for which an interest rate is
to be determined:

 

(a)(if the currency is sterling) the first day of that period;

 

(b)(if the currency is euro) two TARGET Days before the first day of that
period; or

 

(c)(for any other currency) two Business Days before the first day of that
period,

 

unless market practice differs in the Relevant Interbank Market for a currency,
in which case the Quotation Day for that currency will be determined by the
Agent in accordance with market practice in the Relevant Interbank Market (and
if quotations would normally be given by leading banks in the Relevant Interbank
Market on more than one day, the Quotation Day will be the last of those days).

 

“Real Property” means:

 

(a)any freehold, leasehold or immovable property; and

 



Hogan Lovells

 

 

- 25 -

 

(b)any buildings, fixtures, fittings, fixed plant or machinery from time to time
situated on or forming part of that freehold, leasehold or immovable property.

 

“Receiver” means a receiver or receiver and manager or administrative receiver
of the whole or any part of the Charged Property.

 

“Reference Bank Quotation” means any quotation supplied to the Agent by a
Reference Bank.

 

“Reference Bank Rate” means:

 

(a)the arithmetic mean of the rates (rounded upwards to four decimal places) as
supplied to the Agent at its request by the Reference Banks:

 

(i)in relation to LIBOR as either:

 

(1)if:

 

(A)the Reference Bank is a contributor to the applicable Screen Rate; and

 

(B)it consists of a single figure,

 

the rate (applied to the relevant Reference Bank and the relevant currency and
period) which contributors to the applicable Screen Rate are asked to submit to
the relevant administrator; or

 

(2)in any other case, the rate at which the relevant Reference Bank could fund
itself in the relevant currency for the relevant period with reference to the
unsecured wholesale funding market; or

 

(ii)in relation to EURIBOR:

 

(1)(other than where paragraph (2) below applies) as the rate at which the
relevant Reference Bank believes one prime bank is quoting to another prime bank
for interbank term deposits in euro within the Participating Member States for
the relevant period; or

 

(2)if different, as the rate (if any and applied to the relevant Reference Bank
and the relevant period) which contributors to the applicable Screen Rate are
asked to submit to the relevant administrator; or

 

(b)in relation to a Benchmark Rate for a Loan in a Non-LIBOR Currency, the rate
specified as such in respect of that currency in Schedule 12 (Other
Benchmarks)].

 

“Reference Banks” means the principal London offices of such banks as may be
appointed by the Agent in consultation with the Parent (provided that each such
bank consents to its appointment).

 

“Refinancing Transactions” has the meaning given to that term in the Note
Purchase Agreement as at the original date thereof.

 

“Related Fund” means in relation to a fund (the “first fund”), a fund which is
managed or advised by the same investment manager or investment adviser as the
first fund or, if it is managed by a different investment manager or investment
adviser, a fund whose investment manager or investment adviser is an Affiliate
of the investment manager or investment adviser of the first fund.

 



Hogan Lovells

 

 

- 26 - 

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

 

“Relevant Entity” means any member of the Group which is required to keep a PSC
Register and whose share capital will be the subject of security created by an
Obligor under any Transaction Security Document.

 

“Relevant Market” means, in relation to euro, the European interbank market, in
relation to a Non-LIBOR Currency, the market specified as such in respect of
that currency in ‎Schedule 12 (Other Benchmarks) and, in relation to any other
currency, the London interbank market.

 

“Relevant Jurisdiction” means, in relation to an Obligor:

 

(a)its jurisdiction of incorporation;

 

(b)any jurisdiction where any asset subject to or intended to be subject to the
Transaction Security to be created by it is situated;

 

(c)any jurisdiction where it conducts its business; and

 

(d)the jurisdiction whose laws govern the perfection of any of the Transaction
Security Documents entered into by it.

 

“Relevant Period” has the meaning given to that term in Clause 24.1 (Financial
definitions).

 

“Repayment Date” means the last day of an Interest Period for a Loan.

 

“Repeating Representations” means each of the representations set out in Clause
22.2 (Status) to Clause 22.7 (Governing law and enforcement), Clause 22.10 (No
default), Clause 22.11 (No misleading information), paragraphs (c) and (d) of
Clause 22.12 (Original Financial Statements) and Clause 22.19 (Centre of main
interests and establishments).

 

“Representative” means any delegate, agent, manager, administrator, nominee,
attorney, trustee or custodian.

 

“Resignation Letter” means a letter substantially in the form set out in
Schedule 8 (Form of Resignation Letter).

 

“Rollover Loan” means one or more Loans:

 

(a)made or to be made on the same day that a maturing Loan is due to be repaid;
or

 

(b)the aggregate amount of which is equal to or less than the amount of the
maturing Loan;

 



Hogan Lovells

 

 

- 27 -

 

(c)in the same currency as the maturing Loan (unless it arose as a result of the
operation of Clause 6.2 (Unavailability of a currency)); and

 

(d)made or to be made to the same Borrower for the purpose of refinancing that
maturing Loan.

 

“Sanctioned Country” has the meaning given to it in Clause 22.22 (Sanctions)

 

“Sanctioned Person” has the meaning given to it in Clause 22.22 (Sanctions).

 

“Sanctions” has the meaning given to it in Clause 22.22 (Sanctions).

 

“Sanctions Authority” has the meaning given to it in Clause 22.22 (Sanctions).

 

“Screen Rate” means:

 

(a)in relation to LIBOR, the London interbank offered rate administered by ICE
Benchmark Administration Limited (or any other person which takes over the
administration of that rate) for the relevant currency and period displayed
(before any correction, recalculation or republication by the administrator) on
pages LIBOR01 or LIBOR02 of the Thomson Reuters screen (or any replacement
Thomson Reuters page which displays that rate); and

 

(b)in relation to EURIBOR, the euro interbank offered rate administered by the
European Money Markets Institute (or any other person which takes over the
administration of that rate) for the relevant period displayed (before any
correction, recalculation or republication by the administrator) on page
EURIBOR01 of the Thomson Reuters screen (or any replacement Thomson Reuters page
which displays that rate),

 

or, in each case, on the appropriate page of such other information service
which publishes that rate from time to time in place of Thomson Reuters. If such
page or service ceases to be available, the Agent may specify another page or
service displaying the relevant rate after consultation with the Company and the
Lenders.

 

“Secured Parties” means each Finance Party and any Receiver or Delegate.

 

“Security” means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect.

 

“Separate Loan” has the meaning given to that term in Clause 8.1 (Repayment of
Loans).

 

“Signing Date” means the date of this Agreement.

 

“Spares” means replacement components, inputs and parts relating to any Machine.

 

“Specified Time” means a time determined in accordance with Schedule 9
(Timetables).

 

“Sterling” and “£” means the lawful currency of the UK.

 

“Subsidiary” means, with respect to any person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the person or persons (whether
directors, managers, trustees or other persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
person or one or more of the other Subsidiaries of that person or a combination
thereof; provided, in determining the percentage of ownership interests of any
person controlled by another person, no ownership interest in the nature of a
“qualifying share” of the former person shall be deemed to be outstanding.

 



Hogan Lovells

 

 

- 28 -

 

“TARGET 2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilises a single shared platform and which was
launched on 29 November 2007.

 

“TARGET Day” means any day on which TARGET 2 is open for the settlement of
payments in euro.

 

“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).

 

“Termination Date” means the date falling three years after the Closing Date.

 

“Total Commitments” means the aggregate of the Commitments, being £7,500,000 as
at the Signing Date.

 

“Trademark” has the meaning given to that term in the US Security Agreement.

 

“Transaction Costs” means all fees, costs and expenses, stamp, registration and
other Taxes incurred (or required to be paid) by the Parent or any other member
of the Group in connection with the Transaction Documents.

 

“Transaction Documents” means the Finance Documents, the Note Purchase
Agreement, the Note Security Documents and the Constitutional Documents.

 

“Transaction Security” means the Security created or expressed to be created in
favour of the Security Agent pursuant to the Transaction Security Documents.

 

“Transaction Security Documents” means the Debenture, the US Security Agreement
and each Deed of Accession and Charge, together with any other document entered
into by any Obligor creating or expressed to create any Security over all or any
part of its assets in respect of the obligations of any of the Obligors under
any of the Finance Documents.

 

“Transfer Certificate” means a certificate substantially in the form set out in
Schedule 4 (Form of Transfer Certificate) or any other form agreed between the
Agent and the Parent.

 

“Transfer Date” means, in relation to an assignment or a transfer, the later of:

 

(a)the proposed Transfer Date specified in the relevant Assignment Agreement or
Transfer Certificate; and

 

(b)the date on which the Agent executes the relevant Assignment Agreement or
Transfer Certificate.

 

“Treasury Transactions” means any derivative transaction entered into in
connection with protection against or benefit from fluctuation in any rate or
price.

 



Hogan Lovells

 

 

- 29 -

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in any applicable jurisdiction.

 

“UK” means the United Kingdom of Great Britain and Northern Ireland.

 

“Unpaid Sum” means any sum due and payable but unpaid by an Obligor under the
Finance Documents.

 

“US” means the United States of America.

 

“US$” means the lawful currency for the time being of the US.

 

“US Security Agreement” means the security agreement governed by the laws of New
York, in agreed form, to be executed by certain Original Chargors in favour of
the Security Agent, together with: (1) the short-form patents security agreement
between, Inspired Gaming (UK) Limited as Grantor and Cortland Capital Market
Services LLC as Collateral Agent; and (2) the short-form trademarks security
agreement between, Inspired Gaming (UK) Limited as Grantor and Cortland Capital
Market Services LLC as Collateral Agent.

 

“US Tax Obligor” means:

 

(a)a Borrower which is resident for tax purposes in the US; or

 

(b)an Obligor some or all of whose payments under the Finance Documents are from
sources within the US for US federal income tax purposes.

 

“Utilisation” means a Loan.

 

“Utilisation Date” means the date on which a Utilisation is made.

 

“Utilisation Request” means a notice substantially in the relevant form set out
in Schedule 3 (Requests).

 

“VAT” means value added tax as provided for in the Value Added Tax Act 1994 and
any other tax of a similar nature.

 

1.2Construction

 

(a)Unless a contrary indication appears, a reference in this Agreement to:

 

(i)the “Agent”, the “Arrangers”, any “Finance Party”, any “Hedge Counterparty”,
any “Lender”, any “Obligor”, any “Party”, any “Secured Party”, the “Security
Agent” or any other person shall be construed so as to include its successors in
title, permitted assigns and permitted transferees and, in the case of the
Security Agent, any person for the time being appointed as Security Agent or
Security Agents in accordance with the Finance Documents;

 

(ii)a document in “agreed form” is a document which is previously agreed in
writing by or on behalf of the Parent and the Agent or, if not so agreed, is in
the form specified by the Agent;

 

(iii)“assets” includes present and future properties, revenues and rights of
every description;

 



Hogan Lovells

 

 

- 30 -

 

(iv)a “Finance Document” or a “Transaction Document” or any other agreement or
instrument is a reference to that Finance Document or Transaction Document or
other agreement or instrument as amended, novated, supplemented, extended or
restated (in any case, however fundamentally) or novated;

 

(v)“guarantee” means (other than in Clause 21 (Guarantee and Indemnity)) any
guarantee, letter of credit, bond, indemnity or similar assurance against loss,
or any obligation, direct or indirect, actual or contingent, to purchase or
assume any indebtedness of any person or to make an investment in or loan to any
person or to purchase assets of any person where, in each case, such obligation
is assumed in order to maintain or assist the ability of such person to meet its
indebtedness;

 

(vi)“Guarantor”, “Original Guarantor”, “Additional Guarantor” and “this
guarantee” shall not be construed restrictively and shall include the payment
undertakings and indemnities contained in Clause 21 (Guarantee and Indemnity);

 

(vii)“wholly owned subsidiary” means a company or corporation that has no
members except for:

 

(1)another company or corporation and that other company’s or corporation’s
wholly-owned subsidiaries; or

 

(2)persons acting on behalf of that other company or corporation and that other
company’s or corporation’s wholly-owned subsidiaries.

 

(viii)“including” and “in particular” shall not be construed restrictively but
shall mean “including without prejudice to the generality of the foregoing” and
“in particular, but without limitation”;

 

(ix)“indebtedness” includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future, actual
or contingent;

 

(x)a “person” includes any individual, firm, company, corporation, government,
state or agency of a state or any association, joint venture, trust, consortium
or partnership (whether or not having separate legal personality);

 

(xi)a “regulation” includes any regulation, rule, official directive, request,
or guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, or department of any
regulatory, self-regulatory or other authority or organisation;

 

(xii)a provision of law is a reference to that provision as amended or
re-enacted and any subordinate legislation made under it; and

 

(xiii)a time of day is a reference to London time.

 

(b)The determination of the extent to which a rate is “for a period equal in
length” to an Interest Period shall disregard any inconsistency arising from the
last day of that Interest Period being determined pursuant to the terms of this
Agreement.

 



Hogan Lovells

 

 

- 31 -

 

(c)Section, Clause and Schedule headings are for ease of reference only.

 

(d)Unless a contrary indication appears, a term used in any other Finance
Document or in any notice given under or in connection with any Finance Document
has the same meaning in that Finance Document or notice as in this Agreement.

 

(e)A Borrower providing “cash cover” for an Ancillary Facility means a Borrower
paying an amount in the currency of the Ancillary Facility to an
interest-bearing account in the name of the Borrower and the following
conditions being met:

 

(i)the account is with a Lender or other financial institution approved by the
Security Agent (if the cash cover is to be provided for all the Lenders) or with
a Lender or Ancillary Lender (if the cash cover is to be provided for that
Lender or Ancillary Lender);

 

(ii)until no amount is or may be outstanding under that Ancillary Facility,
withdrawals from the account may only be made to pay a Finance Party amounts due
and payable to it under this Agreement in respect of that Ancillary Facility;
and

 

(iii)the Borrower has executed a security document over that account, in form
and substance satisfactory to the Security Agent or the Lender or Ancillary
Lender with which that account is held, creating a first ranking security
interest over that account.

 

(f)A Default (other than an Event of Default) is “continuing” if it has not been
remedied or waived and an Event of Default is “continuing” if it has not been
waived.

 

(g)A Borrower “repaying” or “prepaying” Ancillary Outstandings means:

 

(i)that Borrower providing cash cover in respect of the Ancillary Outstandings;

 

(ii)the maximum amount payable under the Ancillary Facility being reduced or
cancelled in accordance with its terms; or

 

(iii)the Ancillary Lender being satisfied that it has no further liability under
that Ancillary Facility,

 

and the amount by which Ancillary Outstandings are, repaid or prepaid under
subparagraphs (i) and (ii) above is the amount of the relevant cash cover or
reduction.

 

(h)An amount borrowed includes any amount utilised under an Ancillary Facility.

 

(i)Any consent, waiver or approval required from a Finance Party under a Finance
Document must be in writing and will be of no effect if not in writing.

 

(j)Reference to a monetary sum specified in the Base Currency in Clause 22
(Representation), Clause 23 (Information Undertakings), Clause 24 (Financial
Covenants), Clause 25 (General Undertakings) and/or Clause 26 (Events of
Default) shall be deemed to include reference to the Base Currency Equivalent of
such sum.

 



Hogan Lovells

 

 

- 32 -

 

(k)A certificate to be delivered by a director of any company shall be deemed to
be delivered on behalf of that company and without personal liability save in
the case of fraud or wilful misconduct.

 

1.3Third party rights

 

(a)Unless expressly provided to the contrary in a Finance Document a person who
is not a Party has no right under the Contracts (Rights of Third Parties) Act
1999 (the “Third Parties Act”) to enforce or enjoy the benefit of any term of
this Agreement.

 

(b)Notwithstanding any term of any Finance Document, the consent of any person
who is not a Party is not required to rescind or vary this Agreement at any
time.

 

1.4Accounting Terms

 

Except as otherwise expressly provided herein, all accounting terms not
otherwise defined herein shall have the meanings assigned to them in conformity
with the Accounting Principles. As used in this Agreement, “Net Cash Provided by
Operating Activities”, “Cash Paid During the Period for Income Taxes” and “Cash
Paid During the Period for Interest” shall refer to “Net Cash Provided by
Operating Activities”, “Cash Paid During the Period for Income Taxes” and “Cash
Paid During the Period for Interest” as each such amount is set forth in the
consolidated financial statements of the Parent for the relevant Relevant Period
and delivered pursuant to Clause 23.1, which amounts shall be determined (x) in
accordance with the Accounting Principles as in effect at the time of such
determination, (y) consistent with past practices and (z) applying the same
terms and methodology under which such amounts and any applicable component
amounts were determined in the Historical Financial Statements (as defined in
the Note Purchase Agreement as at the original date thereof), it being
understood that, subject to the other provisions of this Clause 1.4, if any
change in the Accounting Principles requires a modification in the determination
of such amounts in a manner that results in non-compliance with clauses (y) or
(z), then such modification shall be permitted hereunder solely to the extent
required in order for such determinations to be in compliance with the
Accounting Principles, as in effect at the time of such determination.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
(i) any election under Financial Accounting Standards Board Accounting Standards
Codification 825 (or any other Financial Accounting Standard having a similar
result or effect) to value any Financial Indebtedness or other liabilities of
the Parent or any Subsidiary at “fair value”, as defined therein and (ii) any
treatment of Financial Indebtedness in respect of convertible debt instruments
under Accounting Standards Codification 470-20 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any such Financial Indebtedness in a reduced or bifurcated
manner as described therein, and such Financial Indebtedness shall at all times
be valued at the full stated principal amount thereof. Notwithstanding any other
provision contained herein or in the other Finance Documents, any operating
lease shall not be treated as a Capital Lease for any purpose and shall continue
to be treated as an operating (and any future operating lease, if it was in
effect on the date hereof, that would be treated as an operating lease for
purposes of the Accounting Principles as of the date hereof shall be treated as
an operating lease), in each case, for all purposes of this Agreement,
notwithstanding any actual or proposed change in the Accounting Principles after
the date hereof. For purposes of determining compliance with Clause 24.2, the
principal amount of the Notes (under and as defined in the Note Purchase
Agreement as at the original date thereof) outstanding at any time shall be
calculated using a spot rate of exchange for exchanging US$ into Sterling, with
such spot rate of exchange being determined in accordance with the terms of
Section 1.2 of the Note Purchase Agreement (as at the original date thereof).

 



Hogan Lovells

 

 

- 33 -

 

1.5Exchange Rate Fluctuations

 

(a)When applying any monetary limits, thresholds and other exceptions to the
representations and warranties, undertakings and Events of Defaults under the
Finance Documents, the equivalent to an amount in the Base Currency shall be
calculated at the rate for the conversion of the Base Currency into the relevant
currency of the non-base currency monetary limit, threshold and other exception
which the Parent (acting reasonably and in good faith) has used and has notified
to the Agent, in each case, as at the date of the Group incurring or making the
relevant disposal, acquisition, investment, lease, loan, debt or guarantee or
taking any other relevant action.

 

(b)No Event of Default or breach of any representation and warranty or
undertaking under the Finance Documents shall arise merely as a result of a
subsequent change in the Base Currency equivalent, or any other currency
specified in respect of, of any relevant amount due to fluctuations in exchange
rates.

 

Section 2

 

The Facility

 

2.The Facility

 

2.1The Facility

 

(a)Subject to the terms of this Agreement, the Lenders make available a
multicurrency revolving credit facility in an aggregate amount the Base Currency
Amount of which is equal to the Total Commitments.

 

(b)The Facility will be available to all Borrowers.

 

(c)Subject to the terms of this Agreement and the Ancillary Documents, an
Ancillary Lender may make available an Ancillary Facility to any of the
Borrowers in place of all or part of its Commitment under the Facility.

 

2.2Increase

 

(a)The Parent may by giving prior notice to the Agent by no later than the date
falling 10 Business Days after the effective date of a cancellation of:

 

(i)the Available Commitments of a Defaulting Lender in accordance with Clause
9.5 (Right of cancellation in relation to a Defaulting Lender); or

 

(ii)the Commitments of a Lender in accordance with Clause 9.1 (Illegality),

 



Hogan Lovells

 

 

- 34 -

 

request that the Total Commitments be increased (and the Total Commitments under
the Facility shall be so increased) in an aggregate amount in the Base Currency
of up to the amount of the Available Commitments or Commitments so cancelled as
follows:

 

(iii)the increased Commitments will be assumed by one or more Lenders or other
banks, financial institutions, trusts, funds or other entities (each an
“Increase Lender”) selected by the Parent (each of which shall not be a member
of the Group and which is further acceptable to the Agent (acting reasonably))
and each of which confirms its willingness to assume and does assume all the
obligations of a Lender corresponding to that part of the increased Commitments
which it is to assume, as if it had been an Original Lender in respect of those
Commitments;

 

(iv)each of the Obligors and any Increase Lender shall assume obligations
towards one another and/or acquire rights against one another as the Obligors
and the Increase Lender would have assumed and/or acquired had the Increase
Lender been an Original Lender in respect of that part of the increased
Commitments which it is to assume;

 

(v)each Increase Lender shall become a Party as a “Lender” and any Increase
Lender and each of the other Finance Parties shall assume obligations towards
one another and acquire rights against one another as that Increase Lender and
those Finance Parties would have assumed and/or acquired had the Increase Lender
been an Original Lender in respect of that part of the increased Commitments
which it is to assume;

 

(vi)the Commitments of the other Lenders shall continue in full force and
effect; and

 

(vii)any increase in the Total Commitments shall, subject to the conditions set
out in paragraph (d) below, take effect on the date specified by the Parent in
the notice referred to above or any later date on which the conditions set out
in paragraph (b) below are satisfied.

 

(b)The Agent shall, subject to paragraph (c) below, as soon as reasonably
practicable after receipt by it of a duly completed Increase Confirmation
appearing on its face to comply with the terms of this Agreement and delivered
in accordance with the terms of this Agreement, execute that Increase
Confirmation.

 

(c)The Agent shall only be obliged to execute an Increase Confirmation delivered
to it by an Increase Lender once it is satisfied it has complied with all
necessary “know your customer” or other similar checks under all applicable laws
and regulations in relation to the assumption of the increased Commitments by
that Increase Lender.

 

(d)An increase in the Commitments will only be effective if the Increase Lender
enters into the documentation required for it to accede as a party to the
Intercreditor Agreement.

 

(e)Each Increase Lender, by executing the Increase Confirmation, confirms (for
the avoidance of doubt) that the Agent has authority to execute on its behalf
any amendment or waiver that has been approved by or on behalf of the requisite
Lender or Lenders in accordance with this Agreement on or prior to the date on
which the increase becomes effective in accordance with this Agreement and that
it is bound by that decision to the same extent as it would have been had it
been an Original Lender.

 



Hogan Lovells

 

 

- 35 -

 

(f)The Parent shall promptly on demand pay the Agent and the Security Agent the
amount of all costs and expenses (including legal fees) reasonably incurred by
either of them and, in the case of the Security Agent, by any Receiver or
Delegate in connection with any increase in Commitments under this Clause 2.2.

 

(g)The Parent may pay to the Increase Lender a fee in the amount and at the
times agreed between the Parent and the Increase Lender in a Fee Letter.

 

(h)Neither the Agent nor any Lender shall have any obligation to find an
Increase Lender and in no event shall any Lender whose Commitment is replaced by
an Increase Lender be required to pay or surrender any of the fees received by
such Lender pursuant to the Finance Documents.

 

(i)Clause 27.3 (Limitation of responsibility of Existing Lenders) shall apply
mutatis mutandis in this Clause 2.2 in relation to an Increase Lender as if
references in that Clause to:

 

(i)an “Existing Lender” were references to all the Lenders immediately prior to
the relevant increase;

 

(ii)the “New Lender” were references to that “Increase Lender”; and

 

(iii)a “re-transfer” and “re-assignment” were references to respectively a
“transfer” and “assignment”.

 

2.3Finance Parties’ rights and obligations

 

(a)The obligations of each Finance Party under the Finance Documents are
several. Failure by a Finance Party to perform its obligations under the Finance
Documents does not affect the obligations of any other Party under the Finance
Documents. No Finance Party is responsible for the obligations of any other
Finance Party under the Finance Documents.

 

(b)The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from an Obligor is a separate and
independent debt in respect of which a Finance Party shall be entitled to
enforce its rights in accordance with paragraph (c) below. The rights of each
Finance Party include any debt owing to that Finance Party under the Finance
Documents and, for the avoidance of doubt, any part of a Loan or any other
amount owed by an Obligor which relates to a Finance Party’s participation in
the Facility or its role under a Finance Document (including any such amount
payable to the Agent on its behalf) is a debt owing to that Finance Party by
that Obligor.

 

(c)A Finance Party may, except as specifically provided in the Finance
Documents, separately enforce its rights under or in connection with the Finance
Documents.

 

2.4Obligors’ Agent

 

(a)Each Obligor (other than the Parent) by its execution of this Agreement or an
Accession Deed irrevocably appoints the Parent to act on its behalf as its agent
in relation to the Finance Documents and irrevocably authorises:

 



Hogan Lovells

 

 

- 36 -

 

(i)the Parent on its behalf to supply all information concerning itself
contemplated by the Finance Documents to the Finance Parties and to give all
notices and instructions (including, in the case of a Borrower, Utilisation
Requests), to execute on its behalf any Accession Deed, to make any agreements
and to effect any amendments, supplements and variations capable of being given,
made or effected by any Obligor notwithstanding that they may affect the
Obligor, without further reference to or the consent of that Obligor; and

 

(ii)each Finance Party to give any notice, demand or other communication to that
Obligor pursuant to the Finance Documents to the Parent,

 

and in each case the Obligor shall be bound as though the Obligor itself had
given the notices and instructions (including, without limitation, any
Utilisation Requests) or executed or made the agreements or effected the
amendments, supplements or variations, or received the relevant notice, demand
or other communication.

 

(b)Every act, omission, agreement, undertaking, settlement, waiver, amendment,
supplement, variation, notice or other communication given or made by the
Obligors’ Agent or given to the Obligors’ Agent under any Finance Document on
behalf of another Obligor or in connection with any Finance Document (whether or
not known to any other Obligor and whether occurring before or after such other
Obligor became an Obligor under any Finance Document) shall be binding for all
purposes on that Obligor as if that Obligor had expressly made, given or
concurred with it. In the event of any conflict between any notices or other
communications of the Obligors’ Agent and any other Obligor, those of the
Obligors’ Agent shall prevail.

 

3.Purpose

 

3.1Purpose

 

Each Borrower shall apply all amounts borrowed by it under the Facility and any
utilisation of any Ancillary Facility towards the general corporate, working
capital and capex purposes of the Group (including towards the cost of Machines,
Machine inputs and/or components and labour costs of the Group, to the extent
such labour costs are capitalised) (but not towards prepayment of any
indebtedness under the Notes, or, in the case of any utilisation of any
Ancillary Facility, towards prepayment of any Utilisation).

 

3.2Monitoring

 

No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.

 

4.Conditions of Utilisation

 

4.1Initial conditions precedent

 

The Lenders will only be obliged to comply with Clause 5.4 (Lenders’
participation) in relation to any Utilisation if on or before the First
Utilisation Date, the Agent has received or waived in writing all of the
documents and other evidence listed in Part 1 of Schedule 2 (Conditions
Precedent to be satisfied on or before First Utilisation), in each case in form
and substance satisfactory to the Agent (acting reasonably). The Agent shall
notify the Obligors’ Agent and the Lenders promptly upon being so satisfied.

 



Hogan Lovells

 

 

- 37 -

 

4.2Further conditions precedent

 

Subject to Clause 4.1 (Initial conditions precedent), the Lenders will only be
obliged to comply with Clause 5.4 (Lenders’ participation) if on the date of the
Utilisation Request and on the proposed Utilisation Date:

 

(a)in the case of a Rollover Loan, no Declared Default has occurred and, in the
case of any other Utilisation, no Event of Default is continuing or would result
from the proposed Utilisation; and

 

(b)in relation to any Utilisation on the First Utilisation Date, all the
representations and warranties in Clause 22 (Representations) or, in relation to
any other Utilisation the Repeating Representations, to be made by each Obligor
are true.

 

4.3Conditions relating to Optional Currencies

 

(a)A currency will constitute an Optional Currency in relation to a Utilisation
if:

 

(i)it is readily available in the amount required and freely convertible into
the Base Currency in the Relevant Interbank Market (at the Specified Time or, if
later, on the date the Agent receives the relevant Utilisation Request) and the
Utilisation Date for that Utilisation; and

 

(ii)it is euro or has been approved by the Agent (acting on the instructions of
all the Lenders) on or prior to receipt by the Agent of the relevant Utilisation
Request for that Utilisation.

 

(b)If the Agent has received a written request from the Parent for a currency to
be approved under sub-paragraph (a)(ii) above, the Agent will confirm to the
Parent by the Specified Time:

 

(i)whether or not the Lenders have granted their approval; and

 

(ii)if approval has been granted, the minimum amount for any subsequent
Utilisation in that currency.

 

4.4Maximum number of Utilisations

 

(a)A Borrower (or the Obligors’ Agent) may not deliver a Utilisation Request if
as a result of the proposed Utilisation 15 or more Utilisations would be
outstanding.

 

(b)Any Loan made by a single Lender under Clause 6.2 (Unavailability of a
currency) shall not be taken into account in this Clause 4.4.

 

(c)Any Separate Loan shall not be taken into account in this Clause 4.4.


 



Hogan Lovells

 

 

- 38 -

 

Section 3

 

Utilisation

 

5.Utilisation - Loans

 

5.1Delivery of a Utilisation Request

 

A Borrower (or the Obligors’ Agent on its behalf) may utilise the Facility by
delivery to the Agent of a duly completed Utilisation Request not later than the
Specified Time.

 

5.2Completion of a Utilisation Request for Loans

 

(a)Each Utilisation Request for a Loan is irrevocable and will not be regarded
as having been duly completed unless:

 

(i)it identifies the Facility to be utilised;

 

(ii)the proposed Utilisation Date is a Business Day within the Availability
Period;

 

(iii)the currency and amount of the Utilisation comply with Clause 5.3 (Currency
and amount);

 

(iv)the proposed Interest Period complies with Clause 13 (Interest Periods);

 

(b)Only one Utilisation may be requested in a Utilisation Request.

 

5.3Currency and amount

 

(a)The currency specified in a Utilisation Request must be the Base Currency or
an Optional Currency.

 

(b)The amount of the proposed Utilisation must be:

 

(i)if the currency selected is the Base Currency, a minimum of £250,000 or, if
less, the Available Facility; or

 

(ii)if the currency selected is Euro, a minimum of €350,000 or, if less, the
Available Facility; or

 

(iii)if the currency selected is an Optional Currency other than Euro, the
minimum amount specified by the Agent pursuant to sub-

 

paragraph (b)(ii) of Clause 4.3 (Conditions relating to Optional Currencies) or,
if less, the Available Facility.

 

5.4Lenders’ participation

 

(a)If the conditions set out in this Agreement have been met, and subject to
Clause 8.1 (Repayment of Loans) each Lender shall make its participation in each
Loan available, by the Utilisation Date through its Facility Office.

 

(b)The amount of each Lender’s participation in each Loan will be equal to the
proportion borne by its Available Commitment to the Available Facility
immediately prior to making the Loan.



 

Hogan Lovells



 

- 39 -

 

(c)The Agent shall determine the Base Currency Amount of each Loan which is to
be made in an Optional Currency and notify each Lender of the amount, currency
and the Base Currency Amount of each Loan and the amount of its participation in
that Loan by the Specified Time.

 

(d)The Agent shall, as soon as reasonably practicable, provide to the Security
Agent, upon the Security Agent’s reasonable written request, a list of all
Lenders, all Loans (including each Lenders’ participation in each Loan) and each
Lenders’ Available Commitment, in each case, as at the date of such request.

 

5.5Limitations on Utilisations

 

The Facility shall not be utilised unless the Closing Date has occurred.

 

5.6Cancellation of Commitment

 

The Commitments which, at that time, are unutilised shall be immediately
cancelled at the end of the Availability Period for the Facility.

 

5.7Clean down

 

The Parent shall ensure that the aggregate of the Base Currency Amounts of:

 

(a)all Loans; and

 

(b)(to the extent not included within paragraph (a) above), any cash loans
covered by a letter of credit or guarantee issued under an Ancillary Facility as
contemplated by the definition of Permitted Financial Indebtedness; LESS

 

(c)any amount of cash or Cash Equivalent Investments held by the Parent and any
other wholly-owned members of the Group,

 

(as confirmed in a certificate signed by two authorised signatories of the
Parent provided to the Agent within 10 Business Days after the end of each
Financial Year) shall not exceed zero for a period of not less than three
successive Business Days in each of its Financial Years (commencing with its
first full Financial Year to occur after the Closing Date provided that the
Closing Date occurs on or prior to 30 September 2018). Not less than three
months shall elapse between two such periods.

 

6.Optional Currencies

 

6.1Selection of currency

 

A Borrower (or the Obligors’ Agent on its behalf) shall select the currency of a
Utilisation in a Utilisation Request.

 

6.2Unavailability of a currency

 

If before the Specified Time on any Quotation Day:

 

(a)a Lender notifies the Agent that the Optional Currency requested is not
readily available to it in the amount required; or

 

(b)a Lender notifies the Agent that compliance with its obligation to
participate in a Loan in the proposed Optional Currency would contravene a law
or regulation applicable to it,

 

Hogan Lovells



 

- 40 -

 

the Agent will give notice to the relevant Borrower (or the Obligors’ Agent on
its behalf) to that effect by the Specified Time on that day. In this event, any
Lender that gives notice pursuant to this Clause 6.2 will be required to
participate in the Loan in the Base Currency (in an amount equal to that
Lender’s proportion of the Base Currency Amount, or in respect of a Rollover
Loan, an amount equal to that Lender’s proportion of the Base Currency Amount of
the Rollover Loan that is due to be made) and its participation will be treated
as a separate Loan denominated in the Base Currency during that Interest Period.

 

6.3Agent’s calculations

 

Each Lender’s participation in a Loan will be determined in accordance with
paragraph (b) of Clause 5.4 (Lenders’ participation).

 

7.Ancillary Facilities

 

7.1Type of Facility

 

An Ancillary Facility may be by way of:

 

(a)an overdraft facility;

 

(b)a guarantee, bonding, documentary or stand-by letter of credit facility;

 

(c)a short-term loan facility;

 

(d)a derivatives facility;

 

(e)credit card facilities;

 

(f)a foreign exchange facility; or

 

(g)any other facility or accommodation required in connection with the business
of the Group and which is agreed by the Parent with an Ancillary Lender.

 

7.2Availability

 

(a)If the Parent and a Lender agree and except as otherwise provided in this
Agreement, the Lender may provide an Ancillary Facility on a bilateral basis in
place of all or part of that Lender’s unutilised Commitment (which shall (except
for the purposes of determining the Majority Lenders and of Clause 39.5
(Replacement of Lenders)) be reduced by the amount of the Ancillary Commitment
under that Ancillary Facility).

 

(b)An Ancillary Facility shall not be made available unless, not later than 5
Business Days prior to the Ancillary Commencement Date for an Ancillary
Facility, the Agent has received from the Parent:

 

(i)a notice in writing requesting the establishment of an Ancillary Facility and
specifying:

 

(1)the proposed Borrower(s) which may use the Ancillary Facility;

 

(2)the proposed Ancillary Commencement Date and expiry date of the Ancillary
Facility;

 

(3)the proposed type of Ancillary Facility to be provided;

 

Hogan Lovells



 

- 41 -

 

(4)the proposed Ancillary Lender;

 

(5)the proposed Ancillary Commitment, the maximum amount of the Ancillary
Facility and, if the Ancillary Facility is an overdraft facility comprising more
than one account the maximum gross amount (that amount being the “Designated
Gross Amount”) and its maximum net amount (that amount being the “Designated Net
Amount”); and

 

(6)the proposed currency of the Ancillary Facility (if not denominated in the
Base Currency);

 

(ii)a copy of the proposed Ancillary Document; and

 

(iii)any other information which the Agent may reasonably request in connection
with the Ancillary Facility.

 

The Agent shall promptly notify the Parent, the Ancillary Lender and the other
Lenders of the establishment of an Ancillary Facility.

 

No amendment or waiver of a term of any Ancillary Facility shall require the
consent of any Finance Party other than the relevant Ancillary Lender unless
such amendment or waiver itself relates to or gives rise to a matter which would
require an amendment of or under this Agreement (including, for the avoidance of
doubt, under this Clause). In such a case, the provisions of this Agreement with
regard to amendments and waivers will apply.

 

(c)Subject to compliance with paragraph (b) above:

 

(i)the Lender concerned will become an Ancillary Lender; and

 

(ii)the Ancillary Facility will be available,

 

with effect from the date agreed by the Parent and the Ancillary Lender.

 

7.3Terms of Ancillary Facilities

 

(a)Except as provided below, the terms of any Ancillary Facility will be those
agreed by the Ancillary Lender and the Parent.

 

(b)However, those terms:

 

(i)must be based upon normal commercial terms at that time (except as varied by
this Agreement);

 

(ii)may allow only Borrowers to use the Ancillary Facility;

 

(iii)may not allow the Ancillary Outstandings to exceed the Ancillary
Commitment;

 

(iv)may not allow the Ancillary Commitment of a Lender to exceed the Available
Commitment of that Lender with respect to the Facility; and

 

(v)must require that the Ancillary Commitment is reduced to nil, and that all
Ancillary Outstandings are repaid (or cash cover provided in respect of all the
Ancillary Outstandings) not later than the Termination Date for the Facility (or
such earlier date as the Commitment of the relevant Lender (or its Affiliate) is
reduced to zero).

 

Hogan Lovells



 

- 42 -

 

(c)If there is any inconsistency between any term of an Ancillary Facility and
any term of this Agreement, this Agreement shall prevail except for:

 

(i)Clause 36.3 (Day count convention) which shall not prevail for the purposes
of calculating fees, interest or commission relating to an Ancillary Facility;
and

 

(ii)an Ancillary Facility comprising more than one account where the terms of
the Ancillary Documents shall prevail; and

 

(iii)where the relevant term of this Agreement would be contrary to, or
inconsistent with, the law governing the relevant Ancillary Document, in which
case that term of this Agreement shall not prevail.

 

(d)Interest, commission and fees on Ancillary Facilities are dealt with in
Clause 15.5 (Interest, commission and fees on Ancillary Facilities).

 

7.4Repayment of Ancillary Facilities

 

(a)An Ancillary Facility shall cease to be available on the Termination Date in
relation to the Facility or such earlier date on which its expiry date occurs or
on which it is cancelled in accordance with the terms of this Agreement.

 

(b)If an Ancillary Facility expires in accordance with its terms the Ancillary
Commitment of the Ancillary Lender shall be reduced to zero (and its Commitment
shall be increased accordingly).

 

(c)No Ancillary Lender may demand repayment or prepayment of any amounts or
demand cash cover for any liabilities made available or incurred by it under its
Ancillary Facility (except where the Ancillary Facility is provided on a net
limit basis to the extent required to bring any gross outstandings down to the
net limit) unless:

 

(i)the Total Commitments have been cancelled in full, or all outstanding
Utilisations under the Facility have become due and payable in accordance with
the terms of this Agreement, or the Agent has declared all outstanding
Utilisations under the Facility immediately due and payable or the expiry date
of the Ancillary Facility occurs; or

 

(ii)it becomes unlawful in any applicable jurisdiction for the Ancillary Lender
to perform any of its obligations as contemplated by this Agreement or to fund,
issue or maintain its participation in its Ancillary Facility; or

 

(iii)the Ancillary Outstandings (if any) under that Ancillary Facility can be
refinanced by a Utilisation and the Ancillary Lender gives sufficient notice to
enable a Utilisation to be made to refinance those Ancillary Outstandings.

 

Hogan Lovells



 

- 43 -

 

(d)For the purposes of determining whether or not the Ancillary Outstandings
under an Ancillary Facility mentioned in sub-paragraph (c)(iii) above can be
refinanced by a Utilisation of the Facility:

 

(i)the Commitment of the Ancillary Lender will be increased by the amount of its
Ancillary Commitment; and

 

(ii)the Utilisation may (so long as sub-paragraph (c)(i) above does not apply)
be made irrespective of whether a Default is outstanding or any other applicable
condition precedent is not satisfied (but only to the extent that the proceeds
are solely applied in refinancing those Ancillary Outstandings) and irrespective
of whether Clause 4.4 (Maximum number of Utilisations) or sub-paragraph (a)(iii)
of Clause 5.2 (Completion of a Utilisation Request for Loans) applies.

 

(e)On the making of a Utilisation to refinance Ancillary Outstandings:

 

(i)each Lender will participate in that Utilisation in an amount (as determined
by the Agent) which will result as nearly as possible in the aggregate amount of
its participation in the Utilisations then outstanding bearing the same
proportion to the aggregate amount of the Utilisations then outstanding as its
Commitment bears to the Total Commitments; and

 

(ii)the relevant Ancillary Facility shall be cancelled.

 

(f)In relation to an Ancillary Facility which comprises an overdraft facility
where a Designated Net Amount has been established, the Ancillary Lender
providing that Ancillary Facility shall only be obliged to take into account for
the purposes of calculating compliance with the Designated Net Amount those
credit balances which it is permitted to take into account by the then current
law and regulations in relation to its reporting of exposures to the Financial
Services Authority as netted for capital adequacy purposes.

 

7.5Ancillary Outstandings

 

Each Borrower and each Ancillary Lender agrees with and for the benefit of each
Lender that:

 

(a)the Ancillary Outstandings under any Ancillary Facility provided by that
Ancillary Lender shall not exceed the Ancillary Commitment applicable to that
Ancillary Facility and where the Ancillary Facility is an overdraft facility
comprising more than one account, Ancillary Outstandings under that Ancillary
Facility shall not exceed the Designated Net Amount in respect of that Ancillary
Facility; and

 

(b)where all or part of the Ancillary Facility is an overdraft facility
comprising more than one account, the Ancillary Outstandings (calculated on the
basis that the words in brackets in paragraph (a) of the definition of that term
were deleted) shall not exceed the Designated Gross Amount applicable to that
Ancillary Facility.

 

7.6Adjustment for Ancillary Facilities upon acceleration

 

In this Clause 7.6:

 

“Revolving Outstandings” means, in relation to a Lender, the aggregate of the
equivalent in the Base Currency of (i) its participation in each Utilisation
then outstanding (together with the aggregate amount of all accrued interest,
fees and commission owed to it as a Lender under the Facility), and (ii) if the
Lender is also an Ancillary Lender, the Ancillary Outstandings in respect of
Ancillary Facilities provided by that Ancillary Lender (together with the
aggregate amount of all accrued interest, fees and commission owed to it as an
Ancillary Lender in respect of the Ancillary Facility).

 

Hogan Lovells



 

- 44 -

 

“Total Revolving Outstandings” means the aggregate of all Revolving
Outstandings.

 

(a)If the Agent exercises any of its rights under under Clause 26.14
(Acceleration) (other than a notice declaring Utilisations to be due on demand),
each Lender and each Ancillary Lender shall promptly adjust by corresponding
transfers (to the extent necessary) their claims in respect of amounts
outstanding to them under the Facility and each Ancillary Facility to ensure
that after such transfers the Revolving Outstandings of each Lender bear the
same proportion to the Total Revolving Outstandings as such Lender’s Commitment
bears to the Total Commitments, each as at the date the notice is served under
Clause 26.14 (Acceleration).

 

(b)If an amount outstanding under an Ancillary Facility is a contingent
liability and that contingent liability becomes an actual liability or is
reduced to zero after the original adjustment is made under paragraph (a) above,
then each Lender and Ancillary Lender will make a further adjustment by
corresponding transfers (to the extent necessary) to put themselves in the
position they would have been in had the original adjustment been determined by
reference to the actual liability or, as the case may be, zero liability and not
the contingent liability.

 

(c)Prior to the application of the provisions of paragraph (a) above, an
Ancillary Lender that has provided an overdraft comprising more than one account
under an Ancillary Facility shall set-off any liabilities owing to it under such
overdraft Facility against credit balances on any account comprised in such
overdraft facility.

 

(d)All calculations to be made pursuant to this Clause 7.6 shall be made by the
Agent based upon information provided to it by the Lenders and Ancillary
Lenders.

 

7.7Information

 

Each Borrower and each Ancillary Lender shall, promptly upon request by the
Agent, supply the Agent with any information relating to the operation of an
Ancillary Facility (including the Ancillary Outstandings) as the Agent may
reasonably request from time to time. Each Borrower consents to all such
information being released to the Agent and the other Finance Parties.

 

7.8Affiliates of Lenders as Ancillary Lenders

 

(a)Subject to the terms of this Agreement, an Affiliate of a Lender may become
an Ancillary Lender. In such case, the Lender and its Affiliate shall be treated
as a single Lender whose Commitment is the amount set out opposite the relevant
Lender’s name in Part 2 or Part 3 of Schedule 1 (The Original Parties) and/or
the amount of any Commitment transferred to, or assumed by, that Lender under
this Agreement, to the extent (in each case) not cancelled, reduced or
transferred by it under this Agreement. For the purposes of calculating the
Lender’s Available Commitment with respect to the Facility, the Lender’s
Commitment shall be reduced to the extent of the aggregate of the Ancillary
Commitments of its Affiliates.

 

Hogan Lovells



 

- 45 -

 

(b)The Parent shall specify any relevant Affiliate of a Lender in any notice
delivered by the Parent to the Agent pursuant to sub-paragraph (b)(i) of Clause
7.2 (Availability).

 

(c)An Affiliate of a Lender which becomes an Ancillary Lender shall accede to
the Intercreditor Agreement as an Ancillary Lender and any person which so
accedes to the Intercreditor Agreement shall, at the same time, become a party
to this Agreement as an Ancillary Lender in accordance with clause 19.10
(Creditor/Creditor Representative Accession Undertaking) of the Intercreditor
Agreement.

 

(d)If a Lender assigns all of its rights and benefits or transfers all of its
rights and obligations to a New Lender (as defined in Clause 27 (Changes to the
Lenders)), its Affiliate shall cease to have any obligations under this
Agreement or any Ancillary Document.

 

(e)Where this Agreement or any other Finance Document imposes an obligation on
an Ancillary Lender and the relevant Ancillary Lender is an Affiliate of a
Lender which is not a party to that document, the relevant Lender shall ensure
that the obligation is performed by that Affiliate.

 

7.9Commitment amounts

 

Notwithstanding any other term of this Agreement, each Lender shall ensure that
at all times its Commitment is not less than its Ancillary Commitment and (where
that Lender’s Affiliate is making Ancillary Facilities available) the aggregate
of its own Ancillary Commitment (if any) and the Ancillary Commitment of that
Affiliate.

 

Hogan Lovells



 

- 46 -

 

Section 4

 

Repayment, Prepayment and Cancellation

 

8.Repayment

 

8.1Repayment of Loans

 

(a)Subject to paragraph (c) below, each Borrower which has drawn a Loan shall
repay that Loan on the last day of its Interest Period.

 

(b)Without prejudice to each Borrower’s obligation under paragraph (a) above, if
one or more Loans are to be made available to a Borrower:

 

(i)on the same day that a maturing Loan is due to be repaid by that Borrower;

 

(ii)in the same currency as the maturing Loan (unless it arose as a result of
the operation of Clause 6.2 (Unavailability of a currency)); and

 

(iii)in whole or in part for the purpose of refinancing the maturing Loan;

 

the aggregate amount of the new Loans shall be treated as if applied in or
towards repayment of the maturing Loan so that:

 

(1)if the amount of the maturing Loan exceeds the aggregate amount of the new
Loans:

 

(A)the relevant Borrower will only be required to pay an amount in cash in the
relevant currency equal to that excess; and

 

(B)each Lender’s participation (if any) in the new Loans shall be treated as
having been made available and applied by the Borrower in or towards repayment
of that Lender’s participation (if any) in the maturing Loan and that Lender
will not be required to make its participation in the new Loans available in
cash; and

 

(2)if the amount of the maturing Loan is equal to or less than the aggregate
amount of the new Loans:

 

(A)the relevant Borrower will not be required to make any payment in cash; and

 

(B)each Lender will be required to make its participation in the new Loans
available in cash only to the extent that its participation (if any) in the new
Loans exceeds that Lender’s participation (if any) in the maturing Loan and the
remainder of that Lender’s participation in the new Loans shall be treated as
having been made available and applied by the Borrower in or towards repayment
of that Lender’s participation in the maturing Loan.

  

Hogan Lovells



 

- 47 -

 

(c)At any time when a Lender becomes a Defaulting Lender, the maturity date of
each of the participations of that Lender in the Loans then outstanding will be
automatically extended to the Termination Date in relation to the Facility and
will be treated as separate Loans (the “Separate Loans”) denominated in the
currency in which the relevant participations are outstanding.

 

(d)A Borrower to whom a Separate Loan is outstanding may prepay that Loan by
giving not less than 10 Business Days’ prior notice to the Agent. The Agent will
forward a copy of a prepayment notice received in accordance with this paragraph
(d) to the Defaulting Lender concerned as soon as practicable on receipt.

 

(e)Interest in respect of a Separate Loan will accrue for successive Interest
Periods selected by the Borrower by the time and date specified by the Agent
(acting reasonably) and will be payable by that Borrower to the Defaulting
Lender on the last day of each Interest Period of that Loan.

 

(f)The terms of this Agreement relating to Loans generally (including Clause 4
(Conditions of utilisation)) shall continue to apply to Separate Loans other
than to the extent inconsistent with paragraphs (c) to (e) above, in which case
those paragraphs shall prevail in respect of any Separate Loan.

 

9.Illegality, Voluntary Prepayment and Cancellation

 

9.1Illegality

 

If, in any applicable jurisdiction it becomes unlawful for a Lender to perform
any of its obligations as contemplated by this Agreement or to fund, issue or
maintain its participation in any Utilisation:

 

(a)that Lender, shall promptly notify the Agent upon becoming aware of that
event;

 

(b)upon the Agent notifying the Obligors’ Agent, the Commitment of that Lender
will be immediately cancelled; and

 

(c)each Borrower shall repay that Lender’s participation in the Utilisations
made to that Borrower on the last day of the Interest Period for each
Utilisation occurring after the Agent has notified the Obligors’ Agent or, if
earlier, the date specified by the Lender in the notice delivered to the Agent
(being no earlier than the last day of any applicable grace period permitted by
law) and shall procure that if that Lender (or its Affiliate) is also an
Ancillary Lender, all Ancillary Outstandings owed to it are also fully repaid.

 

9.2Voluntary cancellation

 

The Obligors’ Agent may, if it gives the Agent not less than 5 Business Days’
(or such shorter period as the Majority Lenders may agree) prior notice, cancel
the whole or any part (being a minimum amount of £100,000) of the Available
Facility. Any cancellation under this Clause 9.2 shall reduce the Commitments of
the Lenders rateably under the Facility.

 

9.3Voluntary prepayment of Utilisations

 

A Borrower to which a Utilisation has been made may, if it or the Obligors’
Agent gives the Agent not less than 5 Business Days’ (or such shorter period as
the Majority Lenders may agree) prior notice, prepay the whole or any part of a
Utilisation (but if in part, being an amount that reduces the Base Currency
Amount of the Utilisation by a minimum amount of £50,000).

 

Hogan Lovells



 

- 48 -

 

9.4Right of cancellation and repayment in relation to a single Lender

 

(a)If:

 

(i)any sum payable to any Lender by an Obligor is required to be increased under
paragraph (c) of Clause 16.2 (Tax gross-up); or

 

(ii)any Lender claims indemnification from the Obligors’ Agent or an Obligor
under Clause 16.3 (Tax indemnity) or Clause 17.1 (Increased costs),

 

the Obligors’ Agent may, whilst the circumstance giving rise to the requirement
for that increase or indemnification continues, give the Agent notice of
cancellation of the Commitment of that Lender and its intention to procure the
repayment of that Lender’s participation in the Utilisations.

 

(b)On receipt of a notice referred to in sub-paragraphs (a)(i) or (ii) above in
relation to a Lender, the Commitment of that Lender shall immediately be reduced
to zero.

 

(c)On the last day of each Interest Period which ends after the Obligors’ Agent
has given notice under sub-paragraphs (a)(i) or (ii) above in relation to a
Lender (or, if earlier, the date specified by the Obligors’ Agent in that
notice), each Borrower to which a Utilisation is outstanding shall repay that
Lender’s participation in that Utilisation together with all interest and other
amounts accrued under the Finance Documents.

 

9.5Right of cancellation in relation to a Defaulting Lender

 

(a)If any Lender becomes a Defaulting Lender, the Parent may, at any time whilst
the Lender continues to be a Defaulting Lender, give the Agent 5 Business Days’
notice of cancellation of each Available Commitment of that Lender.

 

(b)On the notice referred to in paragraph (a) above becoming effective, each
Available Commitment of the Defaulting Lender shall immediately be reduced to
zero.

 

(c)The Agent shall as soon as practicable after receipt of a notice referred to
in paragraph (a) above, notify all the Lenders.

 

10.Mandatory Prepayment

 

10.1Exit

 

(a)Upon the occurrence of:

 

(i)a Change of Control; or

 

(ii)the sale of all or substantially all of the assets of the Group whether in a
single transaction or a series of related transactions,

 

the Facility will be cancelled and all outstanding Utilisations and Ancillary
Outstandings, together with accrued interest, and all other amounts accrued
under the Finance Documents, shall become immediately due and payable.

 

Hogan Lovells



 

- 49 -

 

10.2Disposal and Insurance Proceeds

 

(a)For the purposes of this Clause 10.2 and Clause 10.3 (Application of
mandatory prepayments):

 

“Disposal” means a sale, lease or sub lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, exclusive license (as licensor or
sublicensor), transfer or other disposition to, or any exchange of property
with, any person (other than another member of the Group), in one transaction or
a series of related transactions, of all or any part of a member of the Group’s
businesses, assets or properties of any kind, whether real, personal, or mixed
and whether tangible or intangible, whether now owned or hereafter acquired,
leased or licensed, including the Equity Interests of any of the Parent’s
Subsidiaries, other than inventory sold, leased or licensed out in the ordinary
course of business (excluding any such sales, leases or licenses out by
operations or divisions discontinued or to be discontinued).

 

“Disposal Proceeds” means, with respect to any Disposal pursuant to Section
6.8(c)(x) of the Note Purchase Agreement as at the original date thereof, an
amount equal to Cash payments (including any Cash received by way of deferred
payment pursuant to, or by monetisation of, a note receivable or otherwise, but
only as and when so received) received by a member of the Group from such
Disposal except Excluded Disposal Proceeds and after deducting any bona fide
direct costs incurred in connection with such Disposal, including:

 

(i)income or gains taxes payable or reasonably estimated to be payable by the
seller (or the Parent, on a consolidated basis) as a result of any gain
recognized in connection with such Disposal;

 

(ii)payment of the outstanding principal amount of, premium or penalty, if any,
and interest on any Financial Indebtedness (other than the Facility) that is
secured by Security on the stock or assets in question and that is required to
be repaid under the terms thereof as a result of such Disposal; and

 

(iii)a reasonable reserve for any indemnification payments (fixed or contingent)
attributable to seller’s indemnities and representations and warranties to
purchaser in respect of such Disposal undertaken by any member of the Group in
connection with such Disposal, provided that upon release of any such reserve,
the amount released shall be considered Disposal Proceeds.

 

“Excluded Disposal Proceeds” means (i) if no Default or Event of Default has
occurred and is continuing and (ii) to the extent that aggregate Disposal
Proceeds from the Closing Date through the applicable date of determination do
not exceed $1,000,000 (or its equivalent), Disposal Proceeds which the Parent,
directly or through one or more of its Subsidiaries, invests within one hundred
eighty (180) days of receipt thereof (or legally commits to apply such Disposal
Proceeds within 180 days after receipt and actually apply them within 365 days
of receipt thereof) in long term productive assets of the general type
(including capitalised software) used in the business of the Group.

 

Hogan Lovells



 

- 50 -

 

“Excluded Insurance Proceeds” means (i) if no Default or Event of Default has
occurred and is continuing and (ii) to the extent that aggregate Insurance
Proceeds from the Closing Date through the applicable date of determination do
not exceed $1,000,000 (or its equivalent), Insurance Proceeds which the Parent,
directly or through one or more of its Subsidiaries, invests within one hundred
eighty (180) days of receipt thereof (or legally commits to apply such Disposal
Proceeds within 180 days after receipt and actually apply them within 365 days
of receipt thereof) in long term productive assets of the general type
(including capitalised software) used in the business of the Group, which
investment may include the repair, restoration or replacement of the applicable
assets thereof.

 

“Insurance Proceeds” means any Cash payments or proceeds received by any member
of the Group:

 

(i)under any casualty insurance policy in respect of a covered loss thereunder;
or

 

(ii)as a result of the taking of any assets of member of the Group by any person
pursuant to the power of eminent domain, condemnation or otherwise, or pursuant
to a sale of any such assets to a purchaser with such power under threat of such
a taking (any event of the type referenced in clauses (a) and (b) above being
referred to as a “Casualty Event”),

 

except Excluded Insurance Proceeds and after deducting: (A) any actual and
reasonable costs incurred by any member of the Group in connection with the
adjustment or settlement of any claims of any member of the Group in respect
thereof; and (B) any bona fide direct costs incurred in connection with any sale
of such assets as referred to in paragraph (ii) above, including income taxes
payable or reasonably estimated to be payable as a result of any gain recognised
in connection therewith.

 

(b)Subject to Clause 12.3 (Disposal Proceeds) of the Intercreditor Agreement,
the Parent shall ensure that the Borrowers prepay Utilisations in the following
amounts at the times and in the order of application contemplated by Clause 10.3
(Application of mandatory prepayments):

 

(i)the amount of Disposal Proceeds; and

 

(ii)the amount of Insurance Proceeds.

 

10.3Application of mandatory prepayments

 

(a)A prepayment made under Clause 12.2 (Disposal and Insurance Proceeds) shall
be applied in the following order:

 

(i)first, in prepayment and cancellation of Utilisations and cancellation of
Commitments;

 

(ii)secondly, in repayment and cancellation of the Ancillary Outstandings and
Ancillary Commitments; and

 

(iii)last, in cancellation of Available Commitments under the Facility (and the
Available Commitments of the Lenders under the Facility will be cancelled
rateably).

 

(b)The Borrowers shall prepay Loans, in the case of any prepayment relating to
the amounts of Disposal Proceeds or Insurance Proceeds, promptly upon receipt of
those proceeds (and in any event not later than the first Business Day following
the date of receipt by any member of the Group of those proceeds).

 

Hogan Lovells



 

- 51 -

 

10.4Excluded proceeds

 

Where Excluded Claims Proceeds, Excluded Disposal Proceeds and Excluded
Insurance Proceeds include amounts which are intended to be used for a specific
purpose within a specified period (as set out in the relevant definitions of
Excluded Claims Proceeds, Excluded Disposal Proceeds and Excluded Insurance
Proceeds), the Obligors’ Agent shall ensure that those amounts are used for that
purpose and shall promptly deliver a certificate to the Agent at the time of
such application and at the end of such period confirming the amount (if any)
which has been so applied within the requisite time periods provided for in the
relevant definition.

 

11.Restrictions

 

11.1Notices of cancellation or prepayment

 

Any notice of cancellation, prepayment, authorisation or other election given by
any Party under Clause 9 (Illegality, voluntary prepayment and cancellation)
shall (subject to the terms of those clauses) be irrevocable and, unless a
contrary indication appears in this Agreement, any such notice shall specify the
date or dates upon which the relevant cancellation or prepayment is to be made
and the amount of that cancellation or prepayment.

 

11.2Interest and other amounts

 

Any prepayment under this Agreement shall be made together with accrued interest
on the amount prepaid and, subject to any Break Costs, without premium or
penalty.

 

11.3Reborrowing of the Facility

 

Unless a contrary indication appears in this Agreement, any part of the Facility
which is prepaid may be reborrowed in accordance with the terms of this
Agreement.

 

11.4Prepayment in accordance with Agreement

 

No Borrower shall repay or prepay all or any part of the Utilisations or cancel
all or any part of the Commitments except at the times and in the manner
expressly provided for in this Agreement.

 

11.5No reinstatement of Commitments

 

Subject to Clause 2.2 (Increase), no amount of the Total Commitments cancelled
under this Agreement may be subsequently reinstated.

 

11.6Agent’s receipt of Notices

 

If the Agent receives a notice under Clause 11 (Illegality, voluntary prepayment
and cancellation) it shall promptly forward a copy of that notice or election to
either the Obligors’ Agent or the affected Lender, as appropriate.

 

Hogan Lovells



 

- 52 -

 

11.7Effect of Repayment and Prepayment on Commitments

 

If all or part of a Utilisation under the Facility is repaid or prepaid and is
not available for redrawing (other than by operation of Clause 4.2 (Further
conditions precedent)), an amount of the Commitments (equal to the Base Currency
Amount of the amount of the Utilisation which is repaid or prepaid) in respect
of the Facility will, to the extent not already cancelled in accordance with any
other provision of this Agreement, be deemed to be cancelled on the date of
repayment or prepayment. Any cancellation under this Clause 11.7 shall reduce
the Commitments of the Lenders rateably under the Facility.

 

Hogan Lovells



 

- 53 -

 

Section 5

 

Costs of Utilisation

 

12.Interest

 

12.1Calculation of interest

 

Subject to the rest of this Clause 12.1, each Loan will bear interest for each
Interest Period at the percentage rate per annum which is the aggregate of:

 

(i)Margin; and

 

(ii)LIBOR or, in relation to any Loan in euro, EURIBOR.

 

12.2Payment of interest

 

The Borrower to which a Loan has been made shall pay accrued interest on that
Loan on the last day of each Interest Period (and, if the Interest Period is
longer than six Months, on the dates falling at six Monthly intervals after the
first day of the Interest Period).

 

12.3Default interest

 

(a)If an Obligor fails to pay any amount payable by it under a Finance Document
on its due date, interest shall accrue on the overdue amount from the due date
up to the date of actual payment (both before and after judgment) at a rate
which, subject to paragraph (b) below, is 1 per cent. per annum higher than the
rate which would have been payable if the overdue amount had, during the period
of non-payment, constituted a Loan in the currency of the overdue amount for
successive Interest Periods, each of a duration selected by the Agent (acting
reasonably). Any interest accruing under this Clause 12.3 shall be immediately
payable by the Obligor on demand by the Agent.

 

(b)If any overdue amount consists of all or part of a Loan which became due on a
day which was not the last day of an Interest Period relating to that Loan:

 

(i)the first Interest Period for that overdue amount shall have a duration equal
to the unexpired portion of the current Interest Period relating to that Loan;
and

 

(ii)the rate of interest applying to the overdue amount during that first
Interest Period shall be 1 per cent higher than the rate which would have
applied if the overdue amount had not become due.

 

(c)Default interest (if unpaid) arising on an overdue amount will be compounded
with the overdue amount at the end of each Interest Period applicable to that
overdue amount but will remain immediately due and payable.

 

12.4Notification of rates of interest

 

(a)The Agent shall promptly notify the relevant Lenders and the relevant
Borrower (or the Obligors’ Agent) of the determination of a rate of interest
under this Agreement.

 

(b)The Agent shall promptly notify the relevant Borrower (or the Parent) of each
Funding Rate relating to a Loan.

 

Hogan Lovells



 

- 54 -

 

13.Interest Periods

 

13.1Selection of Interest Periods and Terms

 

(a)A Borrower (or the Obligors’ Agent on behalf of a Borrower) may select an
Interest Period for a Loan in the Utilisation Request for that Loan.

 

(b)Subject to this Clause 13, a Borrower (or the Obligors’ Agent) may select an
Interest Period of one, two, three or six Months, or (i) such shorter period as
may be necessary to ensure that an Interest Period ends on the Termination Date,
or (ii) any other period agreed between the Parent and the Agent (acting on the
instructions of all the Lenders in relation to the relevant Loan).

 

(c)An Interest Period for a Loan shall not extend beyond the Termination Date
applicable to the Facility.

 

(d)A Loan has one Interest Period only.

 

13.2Non-Business Days

 

If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that calendar
month (if there is one) or the preceding Business Day (if there is not).

 

14.Changes to the Calculation of Interest

 

14.1Unavailability of Screen Rate

 

(a)Interpolated Screen Rate: If no Screen Rate is available for LIBOR or, if
applicable, EURIBOR or, if applicable, the Benchmark Rate for the Interest
Period of a Loan, the applicable LIBOR or EURIBOR or Benchmark Rate shall be the
Interpolated Screen Rate for a period equal in length to the Interest Period of
that Loan.

 

(b)Reference Bank Rate: If no Screen Rate is available for LIBOR or, if
applicable, EURIBOR or, if applicable, the Benchmark Rate for:

 

(i)the currency of a Loan; or

 

(ii)the Interest Period of a Loan and it is not possible to calculate the
Interpolated Screen Rate,

 

the applicable LIBOR or EURIBOR or Benchmark Rate shall be the Reference Bank
Rate as of the Specified Time for the currency of that Loan and for a period
equal in length to the Interest Period of that Loan.

 

(c)Cost of funds: If paragraph (i) above applies but no Reference Bank Rate is
available for the relevant currency or Interest Period there shall be no LIBOR
or EURIBOR or Benchmark Rate for that Loan and clause ‎14.4 (Cost of funds)
shall apply to that Loan for that Interest Period.

 

14.2Calculation of Reference Bank Rate

 

(a)Subject to paragraph (b) below, if LIBOR or EURIBOR or a Benchmark Rate is to
be determined on the basis of a Reference Bank Rate but a Reference Bank does
not supply a quotation by the Specified Time the Reference Bank Rate shall be
calculated on the basis of the quotations of the remaining Reference Banks.

 

Hogan Lovells



 

- 55 -

 

(b)If at or about:

 

(i)noon on the Quotation Day; or

 

(ii)in the case of a Benchmark Rate, the time specified in respect of the
relevant currency in ‎Schedule 12 (Other Benchmarks),

 

none or only one of the Reference Banks supplies a quotation, there shall be no
Reference Bank Rate for the relevant Interest Period.

 

14.3Market disruption

 

(a)If before:

 

(i)close of business in London on the Quotation Day for the relevant Interest
Period; or

 

(ii)in the case of a Loan in a Non-LIBOR Currency, the time specified in respect
of that currency in ‎Schedule 12 (Other Benchmarks),

 

the Agent receives notifications from a Lender or Lenders (whose participations
in a Loan exceed 35 per cent. of that Loan) that the cost to it of funding its
participation in that Loan from whatever source it may reasonably select would
be in excess of LIBOR or, if applicable, EURIBOR or, if applicable, the
Benchmark Rate then clause ‎14.4 (Cost of funds) shall apply to that Loan for
the relevant Interest Period.

 

14.4Cost of funds

 

(a)If this clause ‎14.4 applies, the rate of interest on each Lender’s share of
the relevant Loan for the relevant Interest Period shall be the percentage rate
per annum which is the sum of:

 

(i)the Margin; and

 

(ii)the rate notified to the Agent by that Lender as soon as practicable and in
any event by close of business on the date falling one Business Day after the
Quotation Day (or, if earlier, on the date falling one Business Day before the
date on which interest is due to be paid in respect of that Interest Period), to
be that which expresses as a percentage rate per annum the cost to the relevant
Lender of funding its participation in that Loan from whatever source it may
reasonably select.

 

(b)If this clause ‎14.4 applies and the Agent or the Parent so requires, the
Agent and the Parent shall enter into negotiations (for a period of not more
than thirty days) with a view to agreeing a substitute basis for determining the
rate of interest.

 

(c)Any alternative basis agreed pursuant to paragraph (b) above shall, with the
prior consent of all the Lenders and the Parent, be binding on all Parties.

 

Hogan Lovells



 

- 56 -

 

(d)If this clause ‎14.4 applies pursuant to clause ‎14.3 (Market disruption)
and:

 

(i)a Lender’s Funding Rate is less than LIBOR or, in relation to any Loan in
euro, EURIBOR or, in relation to any Loan in a Non-LIBOR Currency, the Benchmark
Rate; or

 

(ii)a Lender does not supply a quotation by the time specified in paragraph
‎(a)‎(ii) above,

 

the cost to that Lender of funding its participation in that Loan for that
Interest Period shall be deemed, for the purposes of paragraph (a) above, to be
LIBOR or, in relation to a Loan in euro, EURIBOR or, in relation to a Loan in a
Non-LIBOR Currency, the Benchmark Rate.

 

14.5Notification to Parent

 

If clause ‎14.4 (Cost of funds) applies the Agent shall, as soon as is
practicable, notify the Parent.

 

14.6Break Costs

 

(a)Each Borrower shall, within three Business Days of demand by a Finance Party,
pay to that Finance Party its Break Costs attributable to all or any part of a
Loan or Unpaid Sum being paid by that Borrower on a day other than the last day
of an Interest Period for that Loan or Unpaid Sum.

 

(b)Each Lender shall, as soon as reasonably practicable after a demand by the
Agent, provide a certificate confirming the amount of its Break Costs for any
Interest Period in which they accrue.

 

15.Fees

 

15.1Commitment fee

 

(a)The Parent shall pay to the Agent (for the account of each Lender) a fee in
the Base Currency computed at the rate of the percentage per annum equal to 35
per cent of the applicable Margin from time to time in respect of the Facility
on that Lender’s Available Commitment under the Facility for the Availability
Period applicable to the Facility.

 

(b)The accrued commitment fee is payable on the First Utilisation Date and after
the First Utilisation Date on the last day of each successive period of three
Months which ends during the relevant Availability Period on the last day of the
relevant Availability Period and on the cancelled amount of the relevant
Lender’s Commitment at the time the cancellation is effective.

 

(c)No commitment fee is payable to the Agent (for the account of a Lender) on
any Available Commitment of that Lender for any day on which that Lender is a
Defaulting Lender.

 

15.2Arrangement fee

 

The Parent shall pay to the Arrangers an arrangement fee in the amount, manner
and at the times agreed in a Fee Letter.

 

Hogan Lovells



 

- 57 -

 

15.3Agency fee

 

The Parent shall pay to the Agent (for its own account) an agency fee in the
amount, manner and at the times agreed in a Fee Letter.

 

15.4Security Agent fee

 

The Parent shall pay to the Security Agent (for its own account) a security
agent fee in the amount, manner and at the times agreed in a Fee Letter.

 

15.5Interest, commission and fees on Ancillary Facilities

 

The rate, manner and time of payment of interest, commission, fees and any other
remuneration in respect of each Ancillary Facility shall be determined by
agreement between the relevant Ancillary Lender and the Borrower of that
Ancillary Facility based upon normal market rates and terms.

 

Hogan Lovells



 

- 58 -

 

Section 6

 

Additional Payment Obligations

 

16.Tax Gross Up and Indemnities

 

16.1Definitions

 

(a)In this Agreement:

 

“Borrower DTTP Filing” means an HM Revenue & Customs’ Form DTTP2 duly completed
and filed by the relevant Borrower, which:

 

(i)where it relates to a Treaty Lender that is an Original Lender, contains the
scheme reference number and jurisdiction of tax residence stated opposite that
Lender’s name in Part 2 of Schedule 1 (The Original Parties), and

 

(1)where the Borrower is an Original Borrower, is filed with HM Revenue &
Customs within 30 days of the date of this Agreement; or

 

(2)where the Borrower is an Additional Borrower, is filed with HM Revenue &
Customs within 30 days of the date on which that Borrower becomes an Additional
Borrower; or

 

(ii)where it relates to a Treaty Lender that is not an Original Lender, contains
the scheme reference number and jurisdiction of tax residence stated in respect
of that Lender in the documentation which it executes on becoming a Party as a
Lender; and

 

(1)where the Borrower is a Borrower as at the date on which that Treaty Lender
becomes a Party as a Lender, is filed with HM Revenue & Customs within 30 days
of that date; or

 

(2)where the Borrower is not a Borrower as at the date on which that Treaty
Lender becomes a Party as a Lender, is filed with HM Revenue & Customs within 30
days of the date on which that Borrower becomes an Additional Borrower.

 

“Protected Party” means a Finance Party which is or will be subject to any
liability or required to make any payment for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Finance Document.

 

“Qualifying Lender” means:

 

(i)a Lender which is beneficially entitled to interest payable to that Lender in
respect of an advance under a Finance Document and is:

 

(1)a Lender:

 

(A)which is a bank (as defined for the purpose of section 879 of the ITA) making
an advance under a Finance Document and is within the charge to United Kingdom
corporation tax as respects any payments of interest made in respect of that
advance or would be within such charge as respects such payments apart from
section 18A of the CTA; or

 

Hogan Lovells



 

- 59 -

 

(B)in respect of an advance made under a Finance Document by a person that was a
bank (as defined for the purpose of section 879 of the ITA) at the time that
that advance was made,

 

and within the charge to United Kingdom corporation tax as respects any payments
of interest made in respect of that advance; or

 

(2)a Lender which is:

 

(A)a company resident in the United Kingdom for United Kingdom tax purposes;

 

(B)a partnership each member of which is:

 

a.a company so resident in the United Kingdom; or

 

b.a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA;

 

c.a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company; or

 

(3)a Treaty Lender; or

 

(ii)a Lender which is a building society (as defined for the purposes of section
880 of the ITA) making an advance under a Finance Document.

 

“Tax Confirmation” means a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender in respect of an advance under a
Finance Document is either:

 

(i)a company resident in the United Kingdom for United Kingdom tax purposes;

 

(ii)a partnership each member of which is:

 

(1)a company so resident in the United Kingdom; or

 

(2)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or

 

Hogan Lovells



 

- 60 -

 

(iii)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company.

 

“Tax Credit” means a credit against, relief or remission for, or repayment of,
any Tax.

 

“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Finance Document, other than a FATCA Deduction.

 

“Tax Payment” means either the increase in a payment made by an Obligor to a
Finance Party under Clause 16.2 (Tax gross-up) or a payment under Clause 16.3
(Tax indemnity).

 

“Treaty Lender” means a Lender which:

 

(i)is treated as a resident of a Treaty State for the purposes of the Treaty;

 

(ii)does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender’s participation in the Loan is effectively
connected; and

 

(iii)fulfils any other conditions which must be fulfilled under the Treaty by
residents of the Treaty State for such residents to obtain exemption from Tax
imposed on interest by the United Kingdom, except that for this purpose it shall
be assumed that any necessary procedural formalities have been completed.

 

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.

 

“UK Non-Bank Lender” means:

 

(i)an Original Lender identified specifically as such in Part 2 of Schedule 1
(The Original Parties); and

 

(ii)a Lender which is not an Original Lender and which gives a Tax Confirmation
in the documentation which it executes on becoming a Party as Lender.

 

(b)Unless a contrary indication appears, in this Clause 16 a reference to
“determines” or “determined” means a determination made in the absolute
discretion of the person making the determination acting reasonably and in good
faith.

 

16.2Tax gross-up

 

(a)Each Obligor shall make all payments to be made by it without any Tax
Deduction, unless a Tax Deduction is required by law.

 

Hogan Lovells



 

- 61 -

 

(b)The Parent shall promptly upon becoming aware that an Obligor must make a Tax
Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Agent accordingly. Similarly, a Lender shall notify the
Agent on becoming so aware in respect of a payment payable to that Lender. If
the Agent receives such notification from a Lender it shall promptly notify the
Parent and that Obligor.

 

(c)If a Tax Deduction is required by law to be made by an Obligor, the amount of
the payment due from that Obligor shall be increased to an amount which (after
making any Tax Deduction) leaves an amount equal to the payment which would have
been due if no Tax Deduction had been required.

 

(d)A payment shall not be increased under paragraph (c) above by reason of a Tax
Deduction on account of Tax imposed by the United Kingdom, if on the date on
which the payment falls due:

 

(i)the payment could have been made to the relevant Lender without a Tax
Deduction if the Lender had been a Qualifying Lender, but on that date that
Lender is not or has ceased to be a Qualifying Lender other than as a result of
any change after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or Treaty, or any
published practice or published concession of any relevant taxing authority; or

 

(ii) 

 

(1)the relevant Lender is a Qualifying Lender solely by virtue of paragraph
(i)(2) of the definition of Qualifying Lender; and

 

(2)an officer of HM Revenue & Customs has given (and not revoked) a direction (a
“Direction”) under section 931 of the ITA which relates to the payment and that
Lender has received from the Obligor making the payment or from the Parent a
certified copy of that Direction; and

 

(3)the payment could have been made to the Lender without any Tax Deduction if
that Direction had not been made; or

 

(iii)the relevant Lender is a Qualifying Lender solely by virtue of paragraph
(i)(2) of the definition of Qualifying Lender and;

 

(1)the relevant Lender has not given a Tax Confirmation to the Parent; and

 

(2)the payment could have been made to the Lender without any Tax Deduction if
the Lender had given a Tax Confirmation to the Parent, on the basis that the Tax
Confirmation would have enabled the Parent to have formed a reasonable belief
that the payment was an “excepted payment” for the purpose of section 930 of the
ITA; or

 

(iv)the relevant Lender is a Treaty Lender and the Obligor making the payment is
able to demonstrate that the payment could have been made to the Lender without
the Tax Deduction had that Lender complied with its obligations under paragraph
(g) or (h) (as applicable) below.

 

Hogan Lovells



 

- 62 -

 

(e)If an Obligor is required to make a Tax Deduction, that Obligor shall make
that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount required by law.

 

(f)Within 30 days of making either a Tax Deduction or any payment required in
connection with that Tax Deduction, the Obligor making that Tax Deduction shall
deliver to the Agent for the Finance Party entitled to the payment a statement
under section 975 of the ITA or other evidence reasonably satisfactory to that
Finance Party that the Tax Deduction has been made or (as applicable) any
appropriate payment paid to the relevant taxing authority.

 

(g) 

 

(i)Subject to paragraph (ii) below, a Lender and each Obligor which makes a
payment to which that Lender is entitled shall co-operate in completing any
procedural formalities necessary for that Obligor to obtain authorisation to
make that payment without a Tax Deduction and maintain that authorisation where
an authorisation expires or otherwise ceases to have effect.

 

(ii) 

 

(1)A Lender which becomes a Party on the day on which this Agreement is entered
into that holds a passport under the HMRC DT Treaty Passport scheme, and which
wishes that scheme to apply to this Agreement, shall confirm its scheme
reference number and its jurisdiction of tax residence opposite its name in Part
2 of Schedule 1 (The Original Parties); and

 

(2)a New Lender that holds a passport under the HMRC DT Treaty Passport scheme,
and which wishes that scheme to apply to this Agreement, shall confirm its
scheme reference number and its jurisdiction of tax residence in the
documentation which it executes on becoming a Party as a Lender,

 

and, having done so, that Lender shall be under no obligation pursuant to
paragraph (i) above.

 

(h)If a Lender has confirmed its scheme reference number and its jurisdiction of
tax residence in accordance with paragraph (g)(ii) above and:

 

(i)a Borrower making a payment to that Lender has not made a Borrower DTTP
Filing in respect of that Lender; or

 

(ii)a Borrower making a payment to that Lender has made a Borrower DTTP Filing
in respect of that Lender but:

 

(1)that Borrower DTTP Filing has been rejected by HM Revenue & Customs;

 

(2)that Lender’s passport has expired; or

 

(3)HM Revenue & Customs has not given the Borrower authority to make payments to
that Lender without a Tax Deduction within 60 days of the date of the Borrower
DTTP Filing,

 

Hogan Lovells



 

- 63 -

 

and in each case, the Borrower has notified that Lender in writing, that Lender
and the Borrower shall co-operate in promptly completing any additional
procedural formalities necessary for that Borrower to obtain authorisation to
make that payment without a Tax Deduction.

 

(i)If a Lender has not confirmed its scheme reference number and jurisdiction of
tax residence in accordance with paragraph (g)(ii) above, no Obligor shall make
a Borrower DTTP Filing or file any other form relating to the HMRC DT Treaty
Passport scheme in respect of that Lender’s Commitment(s) or its participation
in any Loan unless the Lender otherwise agrees.

 

(j)A UK Non-Bank Lender which is an Original Lender gives a Tax Confirmation to
the Parent by entering into this Agreement.

 

(k)A UK Non-Bank Lender shall promptly notify the Parent and the Agent if there
is any change in the position from that set out in the Tax Confirmation.

 

(l)Each Lender undertakes to promptly inform the Parent if it becomes aware
that, other than by reason of a change of law, it is not a Qualifying Lender in
respect of any interest payment to be made under an advance under a Finance
Document.

 

16.3Tax indemnity

 

(a)The Parent shall (within three Business Days of demand by the Agent) pay to a
Protected Party an amount equal to the loss, liability or cost which that
Protected Party determines will be or has been (directly or indirectly) suffered
for or on account of Tax by that Protected Party in respect of a Finance
Document.

 

(b)Paragraph (a) above shall not apply:

 

(i)with respect to any Tax assessed on a Finance Party:

 

(1)under the law of the jurisdiction in which that Finance Party is incorporated
or, if different, the jurisdiction (or jurisdictions) in which that Finance
Party is treated as resident for tax purposes; or

 

(2)under the law of the jurisdiction in which that Finance Party’s Facility
Office or other permanent establishment is located in respect of amounts
received or receivable in that jurisdiction,

 

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by that
Finance Party; or

 

(ii)to the extent a loss, liability or cost:

 

(1)is compensated for by an increased payment under Clause 16.2 (Tax gross-up);
or

 

(2)would have been compensated for by an increased payment under Clause 16.2
(Tax gross-up) but was not so compensated solely because one of the exclusions
in paragraph (d) of Clause 16.2 (Tax gross-up) applied; or

 

(3)relates to a FATCA Deduction required to be made by a Party; or

 

Hogan Lovells



 

- 64 -

 

(4)(for the avoidance of doubt) is suffered or incurred in respect of any Bank
Charge (or any payment attributable to, or liability arising as a consequence
of, a Bank Charge);

 

(c)A Protected Party making, or intending to make a claim under paragraph (a)
above shall promptly notify the Agent of the event which will give, or has
given, rise to the claim, following which the Agent shall notify the Parent.

 

(d)A Protected Party shall, on receiving a payment from an Obligor under this
Clause 16.3, notify the Agent.

 

16.4Tax Credit

 

If an Obligor makes a Tax Payment and the relevant Finance Party determines
that:

 

(a)a Tax Credit is attributable either to an increased payment of which that Tax
Payment forms part or to that Tax Payment; and

 

(b)that Finance Party has obtained, utilised and retained that Tax Credit,

 

the Finance Party shall pay an amount to the Obligor which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been required to be made by the
Obligor.

 

16.5Lender Status Confirmation

 

Each Lender which is not an Original Lender shall indicate, in the documentation
which it executes on becoming a Party as a Lender, and for the benefit of the
Agent and without liability to any Obligor, which of the following categories it
falls in:

 

(a)not a Qualifying Lender;

 

(b)a Qualifying Lender (other than a Treaty Lender); or

 

(c)a Treaty Lender.

 

If such a Lender fails to indicate its status in accordance with this Clause
16.5 then such that Lender shall be treated for the purposes of this Agreement
(including by each Obligor) as if it is not a Qualifying Lender until such time
as it notifies the Agent which category applies (and the Agent upon receipt of
such notification, shall inform the Parent). For the avoidance of doubt, the
documentation which a Lender executes on becoming a Party as a Lender shall not
be invalidated by any failure of a Lender to comply with this Clause 16.5.

 

16.6Stamp taxes

 

The Parent shall pay and, within three Business Days of demand, indemnify each
Secured Party against any cost, loss or liability that Secured Party incurs in
relation to all stamp duty, registration and other similar Taxes payable in
respect of any Finance Document except for any such stamp duty, registration or
other similar Taxes payable:

 

(a)in respect of a voluntary assignment, transfer or sub-participation of a Loan
or any rights under this Agreement (or part thereof) by a Finance Party; or

 

Hogan Lovells



 

- 65 -

 

(b)upon a voluntary registration made by any Party if such registration is not
necessary to evidence, prove, maintain, enforce, compel or otherwise assert the
rights of such Party or obligations of another Party under a Finance Document.

 

16.7Value added tax

 

(a)All amounts expressed to be payable under a Finance Document by any Party to
a Finance Party which (in whole or in part) constitute the consideration for any
supply for VAT purposes are deemed to be exclusive of any VAT which is
chargeable on that supply, and accordingly, subject to paragraph (b) below, if
VAT is or becomes chargeable on any supply made by any Finance Party to any
Party under a Finance Document and such Finance Party is required to account to
the relevant tax authority for the VAT, that Party must pay to such Finance
Party (in addition to and at the same time as paying any other consideration for
such supply) an amount equal to the amount of the VAT (and such Finance Party
must promptly provide an appropriate VAT invoice to that Party).

 

(b)If VAT is or becomes chargeable on any supply made by any Finance Party (the
“Supplier”) to any other Finance Party (the “Recipient”) under a Finance
Document, and any Party other than the Recipient (the “Relevant Party”) is
required by the terms of any Finance Document to pay an amount equal to the
consideration for that supply to the Supplier (rather than being required to
reimburse the Recipient in respect of that consideration):

 

(i)(where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Recipient must (where this paragraph (i) applies) promptly pay to the
Relevant Party an amount equal to any credit or repayment the Recipient receives
from the relevant tax authority which the Recipient reasonably determines
relates to VAT chargeable on that supply; and

 

(ii)(where the Recipient is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must promptly, following demand from
the Recipient, pay to the Recipient an amount equal to the VAT chargeable on
that supply but only to the extent that the Recipient reasonably determines that
it is not entitled to credit or repayment from the relevant tax authority in
respect of that VAT.

 

(c)Where a Finance Document requires any Party to reimburse or indemnify a
Finance Party for any cost or expense, that Party shall reimburse or indemnify
(as the case may be) such Finance Party for the full amount of such cost or
expense, including such part thereof as represents VAT, save to the extent that
such Finance Party reasonably determines that it is entitled to credit or
repayment in respect of such VAT from the relevant tax authority.

 

(d)Any reference in this Clause 16.7 to any Party shall, at any time when such
Party is treated as a member of a group or unity (or fiscal unity) for VAT
purposes, include (where appropriate and unless the context otherwise requires)
a reference to the person who is treated at that time as making the supply, or
(as appropriate) receiving the supply, under the grouping rules provided for in
Article 11 of Council Directive 2006/112/EC (or as implemented by the relevant
member state of the European Union) or any other similar provision in any
jurisdiction which is not a member state of the European Union) so that a
reference to a Party shall be construed as a reference to that Party or the
relevant group or unity (or fiscal unity) of which that Party is a member for
VAT purposes at the relevant time or the relevant representative member (or
head) of that group or unity (or fiscal unity) at the relevant time (as the case
may be).

 

Hogan Lovells



 

- 66 -

 

(e)In relation to any supply made by a Finance Party to any Party under a
Finance Document, if reasonably requested by such Finance Party, that Party must
promptly provide such Finance Party with details of that Party’s VAT
registration and such other information as is reasonably requested in connection
with such Finance Party’s VAT reporting requirements in relation to such supply.

 

16.8FATCA Information

 

(a)Subject to paragraph (c) below, each Party shall, within ten Business Days of
a reasonable request by another Party:

 

(i)confirm to that other Party whether it is:

 

(1)a FATCA Exempt Party; or

 

(2)not a FATCA Exempt Party;

 

(ii)supply to that other Party such forms, documentation and other information
relating to its status under FATCA as that other Party reasonably requests for
the purposes of that other Party’s compliance with FATCA; and

 

(iii)supply to that other Party such forms, documentation and other information
relating to its status as that other Party reasonably requests for the purposes
of that other Party’s compliance with any other law, regulation, or exchange of
information regime.

 

(b)If a Party confirms to another Party pursuant to paragraph (a)(i) above that
it is a FATCA Exempt Party and it subsequently becomes aware that it is not or
has ceased to be a FATCA Exempt Party, that Party shall notify that other Party
reasonably promptly.

 

(c)Paragraph (a) above shall not oblige any Finance Party to do anything, and
paragraph (a)(iii) above shall not oblige any other Party to do anything, which
would or might in its reasonable opinion constitute a breach of:

 

(i)any law or regulation;

 

(ii)any fiduciary duty; or

 

(iii)any duty of confidentiality.

 

(d)If a Party fails to confirm whether or not it is a FATCA Exempt Party or to
supply forms, documentation or other information requested in accordance with
paragraph (a)(i) or (ii) above (including, for the avoidance of doubt, where
paragraph (c) above applies), then such Party shall be treated for the purposes
of the Finance Documents (and payments under them) as if it is not a FATCA
Exempt Party until such time as the Party in question provides the requested
confirmation, forms, documentation or other information.

 

Hogan Lovells



 

- 67 -

 

(e)If a Borrower is a US Tax Obligor or the Agent reasonably believes that its
obligations under FATCA or any other applicable law or regulation require it,
each Lender shall, within ten Business Days of:

 

(i)where an Original Borrower is a US Tax Obligor and the relevant Lender is an
Original Lender, the date of this Agreement;

 

(ii)where a Borrower is a US Tax Obligor on a Transfer Date or date on which an
increase in Commitments takes effect pursuant to Clause 2.2 (Increase) and the
relevant Lender is a New Lender or an Increase Lender, the relevant Transfer
Date or date on which an increase in Commitments takes effect pursuant to Clause
2.2 (Increase);

 

(iii)the date a new US Tax Obligor accedes as a Borrower; or

 

(iv)where a Borrower is not a US Tax Obligor, the date of a request from the
Agent,

 

supply to the Agent:

 

(1)a withholding certificate on Form W-8, Form W-9 or any other relevant form;
or

 

(2)any withholding statement or other document, authorisation or waiver as the
Agent may require to certify or establish the status of such Lender under FATCA
or that other law or regulation.

 

(f)The Agent shall provide any withholding certificate, withholding statement,
document, authorisation or waiver it receives from a Lender pursuant to
paragraph (e) above to the relevant Borrower.

 

(g)If any withholding certificate, withholding statement, document,
authorisation or waiver provided to the Agent by a Lender pursuant to paragraph
(e) above is or becomes materially inaccurate or incomplete, that Lender shall
promptly update it and provide such updated withholding certificate, withholding
statement, document, authorisation or waiver to the Agent unless it is unlawful
for the Lender to do so (in which case the Lender shall promptly notify the
Agent). The Agent shall provide any such updated withholding certificate,
withholding statement, document, authorisation or waiver to the relevant
Borrower.

 

(h)The Agent may rely on any withholding certificate, withholding statement,
document, authorisation or waiver it receives from a Lender pursuant to
paragraph (e) or (g) above without further verification. The Agent shall not be
liable for any action taken by it under or in connection with paragraph (e), (f)
or (g) above.

 

16.9FATCA Deduction

 

(a)Each Party may make any FATCA Deduction it is required to make by FATCA, and
any payment required in connection with that FATCA Deduction, and no Party shall
be required to increase any payment in respect of which it makes such a FATCA
Deduction or otherwise compensate the recipient of the payment for that FATCA
Deduction.

 

(b)Each Party shall promptly, upon becoming aware that it must make a FATCA
Deduction (or that there is any change in the rate or the basis of such FATCA
Deduction), notify the Party to whom it is making the payment and, in addition,
shall notify the Parent and the Agent and the Agent shall notify the other
Finance Parties.

 

Hogan Lovells



 

- 68 -

 

17.Increased Costs

 

17.1Increased costs

 

(a)Subject to Clause 17.3 (Exceptions) the Parent shall, within three Business
Days of a demand by the Agent, pay for the account of a Finance Party the amount
of any Increased Costs incurred by that Finance Party or any of its Affiliates
as a result of (i) the introduction of or any change in (or in the
interpretation, administration or application of) any law or regulation or (ii)
compliance with any law or regulation made after the date of this Agreement.

 

(b)In this Agreement “Increased Costs” means:

 

(i)a reduction in the rate of return from the Facility or on a Finance Party’s
(or its Affiliate’s) overall capital;

 

(ii)an additional or increased cost; or

 

(iii)a reduction of any amount due and payable under any Finance Document,

 

which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitment or an Ancillary Commitment or funding or performing its obligations
under any Finance Document.

 

17.2Increased cost claims

 

(a)A Finance Party intending to make a claim pursuant to Clause 17.1 (Increased
costs) shall notify the Agent of the event giving rise to the claim, following
which the Agent shall promptly notify the Parent.

 

(b)Each Finance Party shall, as soon as practicable after a demand by the Agent,
provide a certificate confirming the amount of its Increased Costs.

 

17.3Exceptions

 

(a)Clause 17 (Increased costs) does not apply to the extent any Increased Cost
is:

 

(i)attributable to a Tax Deduction required by law to be made by an Obligor;

 

(ii)compensated for by Clause 16.3 (Tax indemnity) (or would have been
compensated for under Clause 16.3 (Tax indemnity) but was not so compensated
solely because any of the exclusions in paragraph (b) of Clause 16.3 (Tax
indemnity) applied);

 

(iii)attributable to the wilful breach by the relevant Finance Party or its
Affiliates of any law or regulation;

 

(iv)attributable to a FATCA Deduction required to be made by a Party; or

 

(v)suffered or incurred in respect of any Bank Charge (or any payment
attributable to, or liability arising as a consequence of, a Bank Charge).

 

Hogan Lovells



 

- 69 -

 

(b)In this Clause 16.3 reference to a “Tax Deduction” has the same meaning given
to the term in Clause 16.1 (Definitions).

 

18.Other Indemnities

 

18.1Currency indemnity

 

(a)If any sum due from an Obligor under the Finance Documents (a “Sum”), or any
order, judgment or award given or made in relation to a Sum, has to be converted
from the currency (the “First Currency”) in which that Sum is payable into
another currency (the “Second Currency”) for the purpose of:

 

(i)making or filing a claim or proof against that Obligor; or

 

(ii)obtaining or enforcing an order, judgment or award in relation to any
litigation or arbitration proceedings,

 

that Obligor shall as an independent obligation, within three Business Days of
demand, indemnify each Arranger and each other Secured Party to whom that Sum is
due against any cost, loss or liability arising out of or as a result of the
conversion including any discrepancy between (1) the rate of exchange used to
convert that Sum from the First Currency into the Second Currency and (2) the
rate or rates of exchange available to that person at the time of its receipt of
that Sum.

 

(b)Each Obligor waives any right it may have in any jurisdiction to pay any
amount under the Finance Documents in a currency or currency unit other than
that in which it is expressed to be payable.

 

18.2Other indemnities

 

The Parent shall (or shall procure that an Obligor will), within three Business
Days of demand, indemnify each Arranger and each other Secured Party against any
cost, loss or liability incurred by it as a result of:

 

(a)the occurrence or continuance of any Default;

 

(b)a failure by an Obligor to pay any amount due under a Finance Document on its
due date, including without limitation, any cost, loss or liability arising as a
result of Clause 32 (Sharing among the Finance Parties);

 

(c)funding, or making arrangements to fund, its participation in a Utilisation
requested by the Parent or a Borrower (or the Obligors’ Agent on its behalf) in
a Utilisation Request but not made by reason of the operation of any one or more
of the provisions of this Agreement (other than by reason of default or
negligence by that Finance Party alone); or

 

(d)a Utilisation (or part of a Utilisation) not being prepaid in accordance with
a notice of prepayment given by a Borrower or the Obligors’ Agent.

 

18.3Indemnity to the Agent

 

The Parent shall promptly indemnify the Agent against any cost, loss or
liability incurred by the Agent (acting reasonably) as a result of:

 

(a)investigating any event which it reasonably believes is an Event of Default;

 

Hogan Lovells



 

- 70 -

 

(b)entering into or performing any foreign exchange contract for the purposes of
paragraph (b) of Clause 33.10 (Change of currency); or

 

(c)acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised.

 

18.4Indemnity to the Security Agent

 

(a)Each Obligor shall promptly indemnify the Security Agent and every Receiver
and Delegate against any cost, loss or liability incurred by any of them as a
result of:

 

(i)the taking, holding, protection or enforcement of the Transaction Security;

 

(ii)the exercise of any of the rights, powers, discretions and remedies vested
in the Security Agent and each Receiver and Delegate by the Finance Documents or
by law; and

 

(iii)any default by any Obligor in the performance of any of the obligations
expressed to be assumed by it in the Finance Documents.

 

(b)The Security Agent may, in priority to any payment to the Secured Parties,
indemnify itself out of the Charged Property in respect of, and pay and retain,
all sums necessary to give effect to the indemnity in this Clause 18.4 and shall
have a lien on the Transaction Security and the proceeds of the enforcement of
the Transaction Security for all moneys payable to it.

 

19.Mitigation by the Lenders

 

19.1Mitigation

 

(a)Each Finance Party shall, in consultation with the Parent, take all
reasonable steps to mitigate any circumstances which arise and which would
result in the Facility ceasing to be available or any amount becoming payable
under or pursuant to, or cancelled pursuant to, any of Clause 9.1 (Illegality),
Clause 16 (Tax gross-up and indemnities) or Clause 17 (Increased costs)
including (but not limited to) transferring its rights and obligations under the
Finance Documents to another Affiliate or Facility Office.

 

(b)Paragraph (a) above does not in any way limit the obligations of any Obligor
under the Finance Documents.

 

19.2Limitation of liability

 

(a)The Parent shall indemnify each Finance Party for all costs and expenses
reasonably incurred by that Finance Party as a result of steps taken by it under
Clause 19.1 (Mitigation).

 

(b)A Finance Party is not obliged to take any steps under Clause 19.1
(Mitigation) if, in the opinion of that Finance Party (acting reasonably), to do
so might be prejudicial to it.

 

Hogan Lovells



 

- 71 -

 

20.Costs and Expenses

 

20.1Transaction expenses

 

The Parent shall promptly on demand pay the Agent, the Arrangers and the
Security Agent the amount of all costs and expenses (including legal fees)
reasonably incurred by any of them (and, in the case of the Security Agent, by
any Receiver or Delegate) in connection with the negotiation, preparation,
printing, execution, completion and perfection of:

 

(a)this Agreement and any other documents referred to in this Agreement and the
Transaction Security; and

 

(b)any other Finance Documents executed after the date of this Agreement.

 

20.2Amendment costs

 

If (a) an Obligor requests an amendment, waiver or consent or (b) an amendment
is required pursuant to Clause 33.10 (Change of currency), the Parent shall,
within three Business Days of demand, reimburse each of the Agent and the
Security Agent for the amount of all costs and expenses (including legal fees)
reasonably incurred by the Agent and the Security Agent (and, in the case of the
Security Agent, by any Receiver or Delegate) in responding to, evaluating,
negotiating or complying with that request or requirement.

 

20.3Security Agent’s ongoing costs

 

(a)In the event of an Event of Default and the Security Agent being requested by
an Obligor or the Majority Lenders to undertake duties which the Security Agent
and the Parent agree to be of an exceptional nature and/or outside the scope of
the normal duties of the Security Agent under the Finance Documents, the Parent
shall pay to the Security Agent any additional remuneration that may be agreed
between them.

 

(b)If the Security Agent and the Parent fail to agree upon the nature of the
duties or upon any additional remuneration, that dispute shall be determined by
an investment bank (acting as an expert and not as an arbitrator) selected by
the Security Agent and approved by the Parent or, failing approval, nominated
(on the application of the Security Agent) by the President for the time being
of the Law Society of England and Wales (the costs of the nomination and of the
investment bank being payable by the Parent) and the determination of any
investment bank shall be final and binding upon the parties to this Agreement.

 

20.4Enforcement and preservation costs

 

The Parent shall, within three Business Days of demand, pay to the Arrangers and
each other Secured Party on a full indemnity basis the amount of all costs and
expenses (including legal, valuation, accountancy and consulting fees and
commission and out of pocket expenses) and any VAT thereon incurred by it in
connection with the enforcement of or the preservation of or the release of any
rights under any Finance Document or any of the documents referred to in such
documents in any jurisdiction and any proceedings instituted by or against the
Security Agent as a consequence of taking or holding the Transaction Security or
enforcing these rights.

 

Hogan Lovells



 

- 72 -

 

Section 7

 

Guarantee and Indemnity

 

21.Guarantee and Indemnity

 

21.1Guarantee and indemnity

 

Each Guarantor irrevocably and unconditionally jointly and severally:

 

(a)guarantees to each Finance Party punctual performance by each Borrower of all
that Borrower’s obligations under the Finance Documents;

 

(b)undertakes with each Finance Party that whenever a Borrower does not pay any
amount when due under or in connection with any Finance Document, that Guarantor
shall immediately on demand pay that amount as if it was the principal obligor;
and

 

(c)agrees with each Finance Party that if any obligation guaranteed by it is or
becomes unenforceable, invalid or illegal, it will as an independent and primary
obligation, indemnify that Finance Party immediately on demand against any cost,
loss or liability it incurs as a result of an Obligor not paying any amount
which would, but for such unenforceability, invalidity or illegality, have been
payable by it under any Finance Document on the date when it would have been
due. The amount payable by a Guarantor under this indemnity will not exceed the
amount it would have had to pay under this Clause 21 if the amount claimed had
been recoverable on the basis of a guarantee.

 

21.2Continuing Guarantee

 

This guarantee is a continuing guarantee and will extend to the ultimate balance
of sums payable by any Obligor under the Finance Documents, regardless of any
intermediate payment or discharge in whole or in part.

 

21.3Reinstatement

 

If any discharge, release or arrangement (whether in respect of the obligations
of any Obligor or any security for those obligations or otherwise) is made by a
Finance Party in whole or in part on the faith of any payment, security or other
disposition which is avoided or must be restored on insolvency, liquidation,
administration or otherwise, without limitation, then the liability of each
Guarantor under this Clause 21 will continue or be reinstated as if the
discharge, release or arrangement had not occurred.

 

21.4Waiver of defences

 

The obligations of each Guarantor under this Clause 21 will not be affected by
an act, omission, matter or thing which, but for this Clause 21, would reduce,
release or prejudice any of its obligations under this Clause 21 (without
limitation and whether or not known to it or any Finance Party) including:

 

(a)any time, waiver or consent granted to, or composition with, any Obligor or
other person;

 

(b)the release of any other Obligor or any other person under the terms of any
composition or arrangement with any creditor of any member of the Group;

 

Hogan Lovells

 

 

- 73 -

 

(c)the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Obligor or other person or any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any Security;

 

(d)any legal limitation, incapacity or lack of power, authority or legal
personality of or dissolution or change in the members or status of an Obligor
or any other person;

 

(e)any amendment, novation, supplement, extension or restatement (however
fundamental and whether or not more onerous) or replacement of a Finance
Document or any other document or Security including any change in the purpose
of, any extension of or increase in any facility or the addition of any new
facility under any Finance Document or other document or Security;

 

(f)any unenforceability, illegality, invalidity or frustration of any obligation
of any person under any Finance Document or any other document or Security;

 

(g)the failure of any member of the Group to enter into or be bound by any
Finance Document;

 

(h)any action (or decision not to act) taken by a Finance Party (or any trustee
or agent on its behalf) in accordance with Clause 21.7 (Appropriations); or

 

(i)any insolvency, dissolution or similar proceedings or from any law,
regulation or order.

 

21.5Guarantor Intent

 

Without prejudice to the generality of Clause 21.4 (Waiver of defences), each
Guarantor expressly confirms that it intends that this guarantee shall extend
from time to time to any (however fundamental) variation, increase, extension or
addition of or to any of the Finance Documents and/or any facility or amount
made available under any of the Finance Documents for the purposes of or in
connection with any of the following: acquisitions of any nature; increasing
working capital; enabling investor distributions to be made; carrying out
restructurings; refinancing existing Facilities; refinancing any other
indebtedness; making Facilities available to new borrowers; any other variation
or extension of the purposes for which any such facility or amount might be made
available from time to time; and any fees, costs and/or expenses associated with
any of the foregoing.

 

21.6Immediate recourse

 

Each Guarantor waives any right it may have of first requiring any Finance Party
(or any trustee or agent on its behalf) to proceed against or enforce any other
rights or security or claim payment from any person before claiming from that
Guarantor under this Clause 21. This waiver applies irrespective of any law or
any provision of a Finance Document to the contrary.

 

21.7Appropriations

 

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, each
Finance Party (or any trustee or agent on its behalf) may:

 

Hogan Lovells

 

 

- 74 -

 

(a)refrain from applying or enforcing any other moneys, security or rights held
or received by that Finance Party (or any trustee or agent on its behalf) in
respect of those amounts, or apply and enforce the same in such manner and order
as it sees fit (whether against those amounts or otherwise) and no Guarantor
shall be entitled to the benefit of the same; and

 

(b)hold in an interest-bearing suspense account any moneys received from any
Guarantor or on account of any Guarantor’s liability under this Clause 21.

 

21.8Deferral of Guarantors’ rights

 

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full and
unless the Agent otherwise directs, no Guarantor will exercise any rights which
it may have by reason of performance by it of its obligations under the Finance
Documents or by return of any amount being payable, or liability arising under
this Clause 21.

 

(a)to be indemnified by an Obligor;

 

(b)to claim any contribution from any other guarantor of any Obligor’s
obligations under the Finance Documents;

 

(c)to take the benefit (in whole or in part and whether by way of subrogation or
otherwise) of any rights of the Finance Parties under the Finance Documents or
of any other guarantee or security taken pursuant to, or in connection with, the
Finance Documents by any Finance Party; and/or

 

(d)to bring legal or other proceedings for an order requiring any Obligor to
make any payment, or perform any obligation, in respect of which any Guarantor
has given a guarantee, undertaking or indemnity under Clause 21.1 (Guarantee and
Indemnity);

 

(e)to exercise any right of set off against any Obligor; and/or

 

(f)to claim or prove as a creditor of any Obligor or its estate in competition
with any Finance Party;

 

and to the extent that any Guarantor is subrogated or entitled to any
contribution and/or indemnity by law, that Guarantor (to the fullest extent
permitted by law) waives such rights.

 

If a Guarantor receives any benefit, payment or distribution in relation to such
rights it shall hold that benefit, payment or distribution to the extent
necessary to enable all amounts which may be or become payable to the Finance
Parties by the Obligors under or in connection with the Finance Documents to be
repaid in full on trust for the Finance Parties and shall promptly pay or
transfer the same to the Agent or as the Agent may direct for application in
accordance with Clause 33 (Payment mechanics).

 

Hogan Lovells

 

 

- 75 -

 

21.9Release of Guarantors’ right of contribution

 

If any Guarantor (a “Retiring Guarantor”) ceases to be a Guarantor in accordance
with the terms of the Finance Documents for the purpose of any sale or other
disposal of that Retiring Guarantor then on the date such Retiring Guarantor
ceases to be a Guarantor:

 

(a)that Retiring Guarantor is released by each other Guarantor from any
liability (whether past, present or future and whether actual or contingent) to
make a contribution to any other Guarantor arising by reason of the performance
by any other Guarantor of its obligations under the Finance Documents; and

 

(b)each other Guarantor waives any rights it may have by reason of the
performance of its obligations under the Finance Documents to take the benefit
(in whole or in part and whether by way of subrogation or otherwise) of any
rights of the Finance Parties under any Finance Document or of any other
security taken pursuant to, or in connection with, any Finance Document where
such rights or security are granted by or relate to the assets of the Retiring
Guarantor.

 

21.10Additional security

 

This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Finance Party.

 

21.11Guarantee Limitations

 

With respect to any Additional Guarantor, this guarantee is subject to any
limitations set out in the Accession Deed applicable to such Additional
Guarantor.

 

Hogan Lovells

 

 

- 76 -

 

Section 8

 

Representations, Undertakings and Events of Default

 

22.Representations

 

22.1General

 

(a)Each Obligor makes the representations and warranties set out in this Clause
22 to each Finance Party in accordance with Clause 22.25 (Times when
representations made).

 

(b)For ease of reference only, the representations and warranties in this Clause
22 marked with an asterisk are the Repeating Representations

 

22.2*Status

 

(a)It and each of its Subsidiaries (a) is duly incorporated and validly existing
under the laws of its jurisdiction of incorporation (b) has all requisite power
and authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into the Finance Documents
to which it is a party and to carry out the transactions contemplated thereby
(including the Refinancing Transactions), and (c) is qualified to do business
and in good standing in every jurisdiction where its assets are located and
wherever necessary to carry out its business and operations, except in
jurisdictions where the failure to be so qualified or in good standing has not
had, and could not be reasonably expected to have, a Material Adverse Effect.

 

22.3*Binding obligations

 

(a)Each Transaction Document has been duly executed and delivered by each
Obligor that is a party thereto and is the legally valid and binding obligation
of such Obligor, enforceable against such Obligor in accordance with its
respective terms, except as may be limited by bankruptcy, insolvency,
reorganisation, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.

 

(b)The provisions of each of the Transaction Security Documents (whether
executed and delivered prior to or on the Closing Date or thereafter) are and
will be effective to create in favour of the Security Agent, for its benefit and
the benefit of the Secured Parties, a valid and enforceable Security interest
upon all right, title and interest of each Obligor in and to the collateral
purported to be pledged, charged, mortgaged or assigned by it thereunder and
described therein, except as may be limited by bankruptcy, insolvency,
reorganisation, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability, and upon
(i) the utilisation of the Facility hereunder, (ii) the filing of appropriately
completed UCC financing statements and continuations thereof in the
jurisdictions specified therein, (iii) with respect to United States Copyright
registrations, the recordation of an appropriately completed short-form
Intellectual Property Security Agreement in the United States Copyright Office,
and (iv) with respect to Deposit Accounts (as defined in the Note Purchase
Agreement as at the original date thereof) maintained at financial institutions
located in the US, when the Collateral Agent has “control” within the meaning of
Section 9-104 of the applicable UCC and (v) with respect to any Transaction
Security Document entered into by an Obligor incorporated in England and Wales,
the registration of such Transaction Security Document with Companies House in
England and Wales and to the extent relevant, the Trade Marks Registry at the
Patent Office in England and Wales and HM Land Registry in England and Wales,
such Security interest shall constitute a fully perfected and First Priority
Security interest in such right, title and interest of such Obligor, in and to
such collateral, to the extent that such Security interest can be perfected by
such actions.

 

Hogan Lovells

 

 

- 77 -

 

22.4*Non-conflict with other obligations

 

The execution, delivery and performance by Obligors of the Transaction Documents
to which they are parties and the consummation of the transactions contemplated
by the Transaction Documents (including the Refinancing Transactions) do not and
will not (a) violate (i) any provision of any law or any governmental rule or
regulation applicable to the Parent or any of its Subsidiaries, (ii) any of the
Constitutional Documents of the Parent or the equivalent documents of any of its
Subsidiaries, or (iii) any order, judgment or decree of any court or other
agency of government binding on the Parent or any of its Subsidiaries; (b)
conflict with, result in a breach of or constitute (with due notice or lapse of
time or both) a default under any Contractual Obligation of the Parent or any of
its Subsidiaries; (c) result in or require the creation or imposition of any
Security upon any of the properties or assets of the Parent or any of its
Subsidiaries (other than any Transaction Security); or (d) require any approval
of stockholders, members or partners or any approval or consent of any person
under any Contractual Obligation of the Parent or any of its Subsidiaries,
except in the case of clauses (a)(i), (a)(iii), (b) and (c) as would not
reasonably be expected to have a Material Adverse Effect.

 

22.5*Power and authority

 

The execution, delivery and performance of the Transaction Documents have been
duly authorised by all necessary action on the part of each Obligor that is a
party thereto.

 

22.6*Validity and admissibility in evidence

 

The execution, delivery and performance by the Obligors of the Transaction
Documents to which they are parties and the consummation of the transactions
contemplated by the Transaction Documents (including the Refinancing
Transactions) do not and will not require any registration with, consent or
approval (including Gaming Approval) of, or notice to, or other action to, with
or by, any Governmental Authority (including any foreign exchange approval),
except for filings and recordings with respect to the Transaction Security to be
made, or otherwise delivered to the Security Agent for filing and/or
recordation, as of the Closing Date.

 

22.7*Governing law and enforcement

 

(a)The law expressed to be the governing law in each Finance Document will be
recognised and enforced in the Relevant Jurisdictions of each Obligor executing
that Finance Document.

 

(b)Any judgment obtained in relation to a Finance Document in the jurisdiction
of the governing law of that Finance Document will be recognised and enforced in
its Relevant Jurisdictions.

 

22.8Insolvency

 

No:

 



(a)corporate action, legal proceeding or other procedure or step each as
described in paragraph (a) of Clause 26.7 (Insolvency Proceedings); or

 

Hogan Lovells

 

 

- 78 -

 

(b)creditors’ process described in Clause 26.8 (Creditors’ process),

 

has been taken or, to the knowledge of the Parent, threatened in writing in
relation to a member of the Group; and none of the circumstances described in
Clause 26.6 (Insolvency) applies to any member of the Group.

 

22.9Payment of Taxes

 

(a)Except as otherwise permitted under the Note Purchase Agreement as at the
original date thereof, all Tax returns and reports of the Parent and its
Subsidiaries required to be filed by any of them have been timely filed, and all
Taxes shown on such tax returns to be due and payable, and all other taxes,
assessments, fees and other governmental charges upon the Parent and its
Subsidiaries and upon their respective properties, assets, income, businesses
and franchises which are due and payable have been paid when due and payable.

 

(b)There is no Tax assessment against the Parent or any of its Subsidiaries
which is not being actively contested by the Parent or such Subsidiary in good
faith and by appropriate proceedings; provided, such reserves or other
appropriate provisions, if any, as shall be required in conformity with the
Accounting Principles shall have been made or provided therefor.

 

(c)There are no stamp, registration, notarial or similar Taxes or fees imposed
by the jurisdiction of organization of the Parent and its Subsidiaries (or any
municipality or other political subdivision or taxing authority thereof or
therein that exercises de facto or de jure power to impose such Tax or fee) on
or by virtue of the execution or delivery of the Credit Documents.

 

(d)It is not required to make any deduction for or on account of Tax from any
payment it may make under any Finance Document to a Lender which is a Qualifying
Lender.

 

22.10*No default

 

Neither the Parent nor any of its Subsidiaries is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any of its Contractual Obligations, and no condition exists which,
with the giving of notice or the lapse of time or both, could constitute such a
default, except where the consequences, direct or indirect, of such default or
defaults, if any, could not reasonably be expected to have a Material Adverse
Effect.

 

22.11No misleading information

 

No representation or warranty of any Obligor contained in any Transaction
Document or in any other documents, certificates or written statements furnished
to the Finance Parties by or on behalf of the Parent or any of its Subsidiaries
for use in connection with the transactions contemplated hereby (other than
projections and other forward looking statements or information of a general
economic or industry specific nature) contains any untrue statement of a
material fact or omits to state a material fact (known to the Parent or the
Issuer, in the case of any document not furnished by either of them) necessary
in order to make the statements contained herein or therein (when taken as a
whole) not materially misleading in light of the circumstances in which the same
were made. Any projections, budgets and forward looking information and pro
forma financial information contained in such materials are based upon good
faith estimates and assumptions believed by the Parent or the Issuer to be
reasonable at the time made, it being recognized by Finance Parties that such
projections as to future events are not to be viewed as facts and that actual
results during the period or periods covered by any such projections may differ
from the projected results. There are no facts known to the Parent or the Issuer
(other than matters of a general economic or industry specific nature) that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect and that have not been disclosed herein or in such other
documents, certificates and statements furnished to the Finance Parties for use
in connection with the transactions contemplated hereby.

 

Hogan Lovells

 

 

- 79 -

 

22.12*Original Financial Statements

 

(a)Its Original Financial Statements were prepared in conformity with the
Accounting Principles and fairly present, in all material respects, the
financial position, on a consolidated basis, of the persons described in such
financial statements as at the respective dates thereof and the results of
operations and cash flows, on a consolidated basis, of the entities described
therein for each of the periods then ended, subject, in the case of any such
unaudited financial statements, to changes resulting from audit and normal
year-end adjustments.

 

(b)On and as of the Closing Date, the projections of the Parent and its
Subsidiaries for the Financial Year ending on September 30, 2018 through and
including the Financial Year ending September 30, 2024 (the “Projections”) are
based on good faith estimates and assumptions made by the management of the
Parent (which as of delivery thereof, management of the Parent believed were
reasonable and attainable); provided, the Projections are not to be viewed as
facts and that actual results during the period or periods covered by the
Projections may differ from such Projections and that the differences may be
material.

 

(c)Its most recent financial statements delivered pursuant to Clause 23.1
(Financial statements):

 

(i)have been prepared in accordance with the Accounting Principles as applied to
the Original Financial Statements and the Base Case Model; and

 

(ii)give a true and fair view of (if audited) or fairly present in the context
of management accounts (if unaudited) its consolidated financial condition as at
the end of, and consolidated results of operations for, the period to which they
relate.

 

(d)The budgets and forecasts supplied under this Agreement were arrived at after
careful consideration and have been prepared in good faith on the basis of
recent historical information and on the basis of assumptions which were
reasonable as at the date they were prepared.

 

22.13No Material Adverse Effect

 

Since September 30, 2017, no event, circumstance or change has occurred that has
caused or evidences, or could reasonably be expected to result in, either in any
case or in the aggregate, a Material Adverse Effect.

 

Hogan Lovells

 

 

- 80 -

 

22.14No proceedings pending or threatened

 

There are no Adverse Proceedings, individually or in the aggregate, that could
reasonably be expected to have a Material Adverse Effect. Neither the Parent nor
any of its Subsidiaries (a) is in violation of any applicable laws (including
Environmental Laws) that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, or (b) is subject to or in default
with respect to any final judgments, writs, injunctions, decrees, rules or
regulations of any court or any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, that, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

 

22.15No breach of laws

 

(a)Each of the Parent and its Subsidiaries is in compliance with all applicable
statutes, regulations and orders of, and all applicable restrictions imposed by,
all Governmental Authorities, in respect of the conduct of its business and the
ownership of its property (including compliance with all applicable
Environmental Laws with respect to any interest (fee, leasehold or otherwise)
owned by any Obligor in any real property (a “Real Estate Asset”) or governing
its business and the requirements of any permits issued under such Environmental
Laws with respect to any such Real Estate Asset or the operations of the Parent
or any of its Subsidiaries), except such non-compliance that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

22.16Environmental laws

 

(a)Neither the Parent nor any of its Subsidiaries nor any of their respective
Business Facilities or operations are subject to any outstanding written order,
consent decree or settlement agreement with any person relating to any
Environmental Law, any Environmental Claim, or any Hazardous Materials Activity
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Neither the Parent nor any of its Subsidiaries has
received any written request for information under Section 104 of the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§ 9604) or any comparable state law. There are and, to each of the Parent and
its Subsidiaries’ knowledge, have been, no conditions, occurrences, or Hazardous
Materials Activities which could reasonably be expected to form the basis of an
Environmental Claim against the Parent or any of its Subsidiaries that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Neither the Parent nor any of its Subsidiaries nor, to
any Obligor’s knowledge, any predecessor of the Parent or any of its
Subsidiaries has filed any notice under any Environmental Law indicating past or
present treatment of Hazardous Materials at any Business Facility, and none of
the Parent’s or any of its Subsidiaries’ operations involves the generation,
transportation, treatment, storage or disposal of hazardous waste, as defined
under 40 C.F.R. Parts 260-270 or any state equivalent (excepting in both
circumstances, recycling or recovery of Hazardous Materials used in office
equipment or applications in the ordinary course of business). Compliance with
all current or reasonably foreseeable future requirements pursuant to or under
Environmental Laws could not be reasonably expected to have, individually or in
the aggregate, a Material Adverse Effect. No event or condition has occurred or
is occurring with respect to the Parent or any of its Subsidiaries relating to
any Environmental Law, any Release of Hazardous Materials, or any Hazardous
Materials Activity which individually or in the aggregate has had, or could
reasonably be expected to have, a Material Adverse Effect.

 

Hogan Lovells

 

 

- 81 -

 

22.17Shares

 

The Equity Interests of each of the Parent and its Subsidiaries has been duly
authorised and validly issued and is fully paid and non-assessable. Except as
set forth in Schedule 4.2 of the Note Purchase Agreement, as of the date hereof,
there is no existing option, warrant, call, right, commitment or other agreement
to which the Parent or any of its Subsidiaries is a party requiring, and there
is no membership interest or other Equity Interests of the Parent or any of its
Subsidiaries outstanding which upon conversion or exchange would require, the
issuance by the Parent or any of its Subsidiaries of any additional membership
interests or other Equity Interests of the Parent or any of its Subsidiaries or
other securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase, a membership interest or other Equity Interests of
the Parent or any of its Subsidiaries.

 

22.18Intellectual Property

 

Except as set forth in Schedule 4.28 of the Note Purchase Agreement, each of the
Parent and its Subsidiaries owns or licenses or otherwise has the right to use
all Patents, Patent applications, Trademarks, Trademark applications, service
marks, trade names, Copyrights, Copyright applications and other Intellectual
Property rights that are necessary in all material respects for the operation of
its business, without infringement upon or conflict with the rights of any other
person with respect thereto, and all such Intellectual Property owned by an
Obligor is subsisting and, to the knowledge of such party, valid and
enforceable, has not been abandoned, and is not subject to any outstanding
order, judgment or decree restricting its use or adversely affecting such
party’s rights thereto, except, in each case, for such failure to possess such
rights, infringements, conflicts, nonsubsistence, invalidity, unenforceability,
abandonment or outstanding orders, judgments or decrees, which, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect. Except as set forth in Schedule 4.28 of the Note Purchase Agreement, no
such Intellectual Property is the subject of any material licensing agreement as
to which any of the Parent or its Subsidiaries is a party. To the knowledge of
any of the Parent or its Subsidiaries, no slogan or other advertising device,
product, process, method, substance or other Intellectual Property or goods
bearing or using any Intellectual Property presently contemplated to be sold by
or employed by any of the Parent or its Subsidiaries infringes any Patent,
Trademark, service mark, trade name, Copyright, license or other Intellectual
Property owned by any other person in any material respect, and no claim or
litigation regarding any of the foregoing is pending or, to the knowledge of any
Obligor, threatened in writing, except for such infringements and conflicts
which could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

22.19*Centre of main interests and establishments

 

For the purposes of Regulation (EU) 2015/848 of 20 May 2015 on insolvency
proceedings (recast) (the “Regulation”), its ‘centre of main interest’ (as that
term is used in Article 3(1) of the Regulation) is situated in its jurisdiction
of incorporation and it has no ‘establishment’ (as that term is used in Article
2(h) of the Regulations) in any other jurisdiction.

 

Hogan Lovells

 

 

- 82 -

 

22.20Insurance

 

The Parent and its Subsidiaries maintains the insurance required by Clause 25.21
(Insurance). All insurance maintained by the Parent and its Subsidiaries on the
Closing Date has been disclosed to the Security Agent in writing prior to the
Closing Date.

 

22.21Pensions

 

Except for the Leisure Link Group Pension Scheme:

 

(a)neither it nor any of its Subsidiaries is or has at any time been an employer
(for the purposes of Sections 38 to 51 of the Pensions Act 2004) of an
occupational pension scheme which is not a money purchase scheme (both terms as
defined in the Pensions Schemes Act 1993); and

 

(b)neither it nor any of its Subsidiaries is or has at any time been “connected”
with or an “associate” of (as those terms are used in Sections 39 and 43 of the
Pensions Act 2004) such an employer.

 

22.22Sanctions

 

Neither it, nor any of its Subsidiaries (nor any director, nor, to the best of
its knowledge (after due and careful inquiry), any officer, employee, affiliate,
agent or representative of it or any of its Subsidiaries) is a person that is,
or is owned or controlled by a person that is:

 

(a)the subject of any economic or financial sanctions or trade embargoes
implemented, administered or enforced by the US Department of the Treasury’s
Office of Foreign Assets Control, the US Departments of State or Commerce or any
other US government authority, the United Nations Security Council, the European
Union, Her Majesty’s Treasury, the Department for Business, Innovation and
Skills or any other UK government authority each a “Sanctions Authority”
(collectively, “Sanctions”); or

 

(b)located, organised or resident in a country or territory that is the subject
of Sanctions (currently Crimea, Cuba, Iran, North Korea, Sudan, Syria and
Burma/Myanmar) (“Sanctioned Countries”).

 

22.23Properties

 

Each of the Parent and its Subsidiaries has (i) good, sufficient and legal title
to (in the case of fee interests in real property), (ii) valid leasehold
interests in (in the case of leasehold interests in real or personal property),
(iii) valid licensed rights in (in the case of licensed interests in
intellectual property) and (iv) good title to (in the case of all other personal
property), all of their respective properties and assets reflected in their
respective Original Financial Statements and in the most recent financial
statements delivered pursuant to Clause 23.1, in each case except for assets
disposed of since the date of such financial statements in the ordinary course
of business or as otherwise permitted under the Note Purchase Agreement as at
the original date thereof. Except as permitted by this Agreement and the Note
Purchase Agreement as at the original date thereof, all such properties and
assets are free and clear of Security.

 

22.24Gaming Approvals

 

The Parent and its Subsidiaries have (a) all applicable Gaming Licenses
necessary for the operation of their business as currently conducted and all
such Gaming Licenses are valid and in full force and effect and (b) all other
applicable governmental approvals necessary for the operation of their business
as currently conducted and all such other governmental approvals are valid and
in full force and effect.

 

Hogan Lovells

 

 

- 83 -

 

22.25Times when representations made

 

(a)All the representations and warranties in this Clause 22 are made by each
Original Obligor on the date of this Agreement and the Closing Date.

 

(b)The Repeating Representations are deemed to be made by each Obligor on the
date of each Utilisation Request.

 

(c)All the representations and warranties in this Clause 22 (except Clause 22.11
(No misleading information) are deemed to be made by each Additional Obligor on
the day on which it becomes (or it is proposed that it becomes) an Additional
Obligor.

 

(d)Each representation or warranty deemed to be made after the date of this
Agreement shall be deemed to be made by reference to the facts and circumstances
existing at the date the representation or warranty is deemed to be made.

 

23.Information Undertakings

 

The undertakings in this Clause 23 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.

 

In this Clause 23:

 

“Annual Financial Statements” means the financial statements for a Financial
Year delivered pursuant to paragraph (a) of Clause 23.1 (Financial statements).

 

“Quarterly Financial Statements” means the financial statements for a Financial
Quarter delivered pursuant to paragraph (b) of Clause 23.1 (Financial
Statements).

 

23.1Financial statements

 

The Parent shall supply to the Agent in sufficient copies for all the Lenders:

 

(a)as soon as they are available, but in any event within 90 days after the end
of each of its Financial Years its audited consolidated financial statements for
that Financial Year;

 

(b)as soon as they are available, but in any event within 45 days after the end
of each Financial Quarter of each of its Financial Years its Quarterly Financial
Statements in respect of that Financial Quarter, provided that the Quarterly
Financial Statements may be delivered along with the monthly board report
referred to in paragraph (c)(ii) below (provided that the relevant monthly board
pack is delivered within 45 days after the end of the relevant Financial
Quarter); and

 

(c)as soon as they are available, but in any event:

 

(i)within 30 days after the end of each month, financial information for that
month in substantially the form of the financial information contained in the
monthly board report most recently distributed to the Original Lender prior to
the date of this Agreement; and

 

Hogan Lovells

 

 

- 84 -

 

(ii)promptly following its distribution to the board of directors of the Parent
its monthly board report for that month (in substantially the form of the
monthly board report most recently distributed to the Original Lender prior to
the date of this Agreement), provided that the Parent shall not be required to
disclose any information that would reasonably be expected (as determined by the
Parent in good faith) to create a conflict of interest for any Finance Party to
the extent made available to them; provided, further, that the Parent shall not
be required to disclose or provide any information in respect of which
disclosure to the Agent or any Lender (or any of their respective
representatives) is prohibited by any applicable law or regulation, (ii) that is
subject to attorney-client or similar privilege or constitutes attorney work
product, or (iii) in respect of which any member of the Group is a party to an
agreement with a third party that imposes confidentiality obligations on such
member of the Group and would violate the applicable confidentiality provisions
of such agreement.

 

23.2Provision and contents of Compliance Certificate

 

(a)The Parent shall supply a Compliance Certificate to the Agent with each set
of its audited consolidated Annual Financial Statements and each set of its
consolidated Quarterly Financial Statements.

 

(b)The Compliance Certificate shall, amongst other things set out (in reasonable
detail) computations as to compliance with Clause 24 (Financial covenants).

 

(c)Each Compliance Certificate shall be signed by two directors one of whom must
be the Chief Financial Officer of the Group and, if required to be delivered
with the consolidated Annual Financial Statements of the Parent, shall be
reported on by the Parent’s Auditors in the form agreed by the Parent and the
Majority Lenders but only if at least five Business Days before the last date
for the delivery of such Compliance Certificate the Lenders have agreed an
engagement letter with the Auditors for the provision of such report.

 

23.3Requirements as to financial statements

 

(a)The Parent shall procure that each set of Annual Financial Statements,
Quarterly Financial Statements includes a balance sheet, profit and loss account
and cashflow statement. In addition the Parent shall procure that:

 

(i)each set of Annual Financial Statements shall be audited by the Auditors; and

 

(ii)each set of Quarterly Financial Statements shall include:

 

(1)a balance sheet, profit and loss account and cashflow statement for the
period from the beginning of the current Financial Year to the end of the
relevant month or Financial Quarter; and

 

(2)a balance sheet, profit and loss account and cashflow statement for the
relevant month or Financial Quarter,

 

Hogan Lovells

 

 

- 85 -

 

and is accompanied by a statement by the directors of the Parent commenting on:

 

(A)the performance of the Group for the month to which the financial statements
relate and the Financial Year to date;

 

(B)a comparison of actual performance to date against the prior Financial Year
and the most recently delivered Budget; and

 

(C)any material developments or material proposals affecting the Group or its
business

 

(b)Each set of financial statements delivered pursuant to Clause 23.1 (Financial
statements):

 

(i)shall be certified by the Chief Financial Officer as giving a true and fair
view of (in the case of Annual Financial Statements for any Financial Year), or
fairly representing (in other cases), its financial condition and operations as
at the date as at which those financial statements were drawn up and, in the
case of the Annual Financial Statements, shall be accompanied by any letter
addressed to the management of the relevant company by the Auditors and
accompanying those Annual Financial Statements;

 

(ii)in the case of consolidated financial statements of the Group, shall be
accompanied by a statement by the Chief Financial Officer comparing actual
performance for the period to which the financial statements relate to:

 

(1)the projected performance for that period set out in the Budget; and

 

(2)the actual performance for the corresponding period in the preceding
Financial Year of the Group; and

 

(iii)shall be prepared using the Accounting Principles, accounting practices and
financial reference periods consistent with those applied in the preparation of
the Base Case Model, unless, in relation to any set of financial statements, the
Parent notifies the Agent that there has been a change in the Accounting
Principles or the accounting practices and its Auditors (or, if appropriate, the
Auditors of the Obligor) deliver to the Agent:

 

(1)a description of any change necessary for those financial statements to
reflect the Accounting Principles or accounting practices upon which the Base
Case Model were prepared; and

 

(2)sufficient information, in form and substance as may be reasonably required
by the Agent, to enable the Lenders to determine whether Clause 24 (Financial
covenants) has been complied with; to determine the Margin as set out in Clause
12.1 (Calculation of interest); .

 

Hogan Lovells

 

 

- 86 -

 

Any reference in this Agreement to any financial statements shall be construed
as a reference to those financial statements as adjusted to reflect the basis
upon which the Base Case Model or, as the case may be, the Original Financial
Statements were prepared.

 

(c)If the Agent receives a report from the Parent’s Auditors pursuant to
sub-paragraph (b)(iii) above, the Majority Lenders (in consultation with the
Parent and the Auditors) may require such changes to the covenants set out in
Clause 24 (Financial covenants) as are necessary solely to reflect the changes
notified to them.

 

(d)If at any time when the Majority Lenders have reasonable grounds to believe a
Default is continuing and the Majority Lenders wish the Agent to discuss the
financial position of any member of the Group with the Auditors, the Agent may
notify the Parent, stating the questions or issues which the Majority Lenders
wish to discuss with the Auditors. In this event, the Parent must ensure that
the Auditors are authorised (at the expense of the Parent):

 

(i)to discuss the financial position of each member of the Group with the Agent
on request from the Agent;

 

(ii)to verify any financial information required by the Finance Documents to be
provided to the Agent;

 

(iii)to disclose to the Agent for the Finance Parties any information which the
Agent may reasonably request; and

 

(iv)to verify any figures required to calculate the financial covenants in
Clause 24 (Financial covenants) or the Margin.

 

(e)If following discussions with the Parent’s Auditors pursuant to paragraph (d)
above, the Majority Lenders (acting reasonably) have grounds to believe that
there has been a breach of Clause 24 (Financial Covenants) which has not been
disclosed in the Quarterly Financial Statements or by discussions with the
Auditors pursuant to paragraph (d) above, they may require (at the Parent’s
expense) an independent firm of accountants acceptable to the Majority Lenders
to carry out an appropriate investigation and give a certificate satisfactory to
the Majority Lenders concerning any matter referred to in sub-paragraph (d)(i)
above or the calculation of any term defined in Clause 24.1 (Financial
definitions).

 

23.4Budget

 

(a)The Parent shall supply to the Agent in sufficient copies for all the
Lenders, as soon as the same become available but in any event within 60 days
after the start of each of its Financial Years, an annual Budget for that
Financial Year.

 

(b)The Parent shall ensure that each Budget:

 

(i)is in a format reasonably acceptable to the Agent and includes a projected
consolidated profit and loss, balance sheet and cashflow statement for the
Group;

 

(ii)is prepared in accordance with the Accounting Principles and the accounting
practices and financial reference periods applied to financial statements under
Clause 23.1 (Financial Statements); and

 

Hogan Lovells

 

 

- 87 -

 

(iii)has been approved by the board of directors of the Parent.

 

(c)If the Parent updates or changes the Budget, it shall promptly deliver to the
Agent, in sufficient copies for each of the Lenders, such updated or changed
Budget together with a written explanation of the main changes in that Budget.

 

23.5Presentations

 

Once in every Financial Year (or twice in a Financial Year if requested by the
Agent if the Agent reasonably suspects that an Event of Default is continuing)
at least two directors of the Parent (one of whom shall be the Chief Financial
Officer) must give a presentation to the Finance Parties in London about the
on-going business and financial performance of the Group.

 

23.6Year-end

 

(a)The Parent shall procure that the end of each Financial Year of each member
of the Group falls on 30 September, provided that each member of the Group shall
be permitted to change the date of the end of its Financial Year to 31 December
by delivery by the Parent to the Agent of written notice to that effect.

 

(b)The Parent shall procure that each quarterly accounting period and each
Financial Quarter of each member of the Group ends on a Quarter Date.

 

23.7Information: miscellaneous

 

The Parent shall supply to the Agent (in sufficient copies for all the Lenders,
if the Agent so requests):

 

(a)at the same time as they are dispatched, copies of all documents dispatched
by the Parent to its shareholders generally (or any class of them) or dispatched
by the Parent or any Obligors to its creditors generally (or any class of them);

 

(b)promptly upon becoming aware of them, the details of any litigation,
arbitration or administrative proceedings which have been commenced or are
current, threatened or pending against any member of the Group, and which, if
adversely determined would involve a liability, or a potential or alleged
liability, exceeding £1,000,000 (or its equivalent in other currencies);

 

(c)promptly upon becoming aware of the relevant claim, the details of any
disposal or insurance claim which will require a prepayment under Clause 10.2
(Disposal and Insurance Proceeds);

 

(d)promptly, such information as the Security Agent may reasonably require about
the Charged Property and compliance of the Obligors with the terms of any
Transaction Security Documents; and

 

(e)promptly on request, such further information regarding the financial
condition, assets and operations of the Group and/or any member of the Group
(including any requested amplification or explanation of any item in the
financial statements, budgets or other material provided by any Obligor under
this Agreement, any changes to Senior Management and an up to date copy of its
Shareholders’ register (or equivalent in its jurisdiction of incorporation)) as
any Finance Party through the Agent may reasonably request.

 

Hogan Lovells

 

 

- 88 -

 

23.8Notification of default

 

(a)Each Obligor shall notify the Agent of any Default (and the steps, if any,
being taken to remedy it) promptly upon becoming aware of its occurrence (unless
that Obligor is aware that a notification has already been provided by another
Obligor).

 

(b)Promptly upon a request by the Agent, the Parent shall supply to the Agent a
certificate signed by two of its directors or senior officers on its behalf
certifying that no Default is continuing (or if a Default is continuing,
specifying the Default and the steps, if any, being taken to remedy it).

 

23.9“Know your customer” checks

 

(a)If:

 

(i)the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement;

 

(ii)any change in the status of an Obligor (or of a Holding Company of an
Obligor) or the composition of the shareholders of an Obligor (or of a Holding
Company of an Obligor) after the date of this Agreement; or

 

(iii)a proposed assignment or transfer by a Lender of any of its rights and/or
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer,

 

obliges the Agent, the Security Agent or any Lender (or, in the case of
paragraph (iii) above, any prospective new Lender) to comply with “know your
customer” or similar identification procedures in circumstances where the
necessary information is not already available to it, each Obligor shall
promptly upon the request of the Agent, the Security Agent or any Lender supply,
or procure the supply of, such documentation and other evidence as is reasonably
requested by the Agent (for itself or on behalf of the Security Agent or any
Lender), the Security Agent or any Lender (for itself or, in the case of the
event described in paragraph (iii) above, on behalf of any prospective new
Lender) in order for the Agent, the Security Agent, such Lender or, in the case
of the event described in paragraph (iii) above, any prospective new Lender to
carry out and be satisfied it has complied with all necessary “know your
customer” or other similar checks under all applicable laws and regulations
pursuant to the transactions contemplated in the Finance Documents.

 

(b)Each Lender shall promptly upon the request of the Agent or the Security
Agent supply, or procure the supply of, such documentation and other evidence as
is reasonably requested by the Agent or the Security Agent (in each case, for
itself) in order for the Agent or the Security Agent to carry out and be
satisfied it has complied with all necessary “know your customer” or other
similar checks under all applicable laws and regulations pursuant to the
transactions contemplated in the Finance Documents.

 

(c)The Parent shall, by not less than 10 Business Days’ prior written notice to
the Agent, notify the Agent (which shall promptly notify the Security Agent and
the Lenders) of its intention to request that one of its Subsidiaries becomes an
Additional Obligor pursuant to Clause 29 (Changes to the Obligors).

 

Hogan Lovells

 

 

- 89 -

 

(d)Following the giving of any notice pursuant to paragraph (c) above, if the
accession of such Additional Obligor obliges the Agent, the Security Agent or
any Lender to comply with “know your customer” or similar identification
procedures in circumstances where the necessary information is not already
available to it, the Parent shall promptly upon the request of the Agent, the
Security Agent or any Lender supply, or procure the supply of, such
documentation and other evidence as is reasonably requested by the Agent (for
itself or on behalf of the Security Agent or any Lender) or the Security Agent
or any Lender (for itself or on behalf of any prospective new Lender) in order
for the Agent, the Security Agent or such Lender or any prospective new Lender
to carry out and be satisfied it has complied with all necessary “know your
customer” or other similar checks under all applicable laws and regulations
pursuant to the accession of such Subsidiary to this Agreement as an Additional
Obligor.

 

24.Financial covenants

 

24.1Financial definitions

 

In this Clause 24:

 

“Capital Lease” means, as applied to any person, any lease of any property
(whether real, personal or mixed) by that person as lessee that, in conformity
with the Accounting Principles in effect on the date hereof, is or should be
accounted for as a capital lease on the balance sheet of that person.

 

“Consolidated Adjusted EBITDA” means, for any period, an amount determined for
the Parent and its Subsidiaries, on a consolidated basis and without duplication
equal to:

 

(i)            Consolidated Net Income, plus, to the extent reducing
Consolidated Net Income, the sum, without duplication, of amounts for

 

(a) Consolidated Interest Expense,

 

(b) provisions for taxes based on income,

 

(c) total depreciation expense,

 

(d) total amortization expense,

 

(e) other non-Cash charges reducing Consolidated Net Income (excluding any such
non-Cash charge to the extent that it represents an accrual or reserve for
potential Cash charge in any future period but including an amount not to exceed
$2,000,000 in the relevant Relevant Period for any amortization of a prepaid
Cash charge that was paid in a prior period),

 

(f) (1) any non-cash charges or expenses incurred pursuant to any management
equity plan or stock option plan or other management or employee benefit plan or
agreement, pension plan, any stock subscription or shareholder agreement or any
distributor equity plan or agreement, (2) any charges, costs, expenses, accruals
or reserves in connection with the rollover, acceleration or payout of equity
interests held by management, in each case under this clause (2), to the extent
such charges, costs, expenses, accruals or reserves are funded with net cash
proceeds contributed to the Parent as a capital contribution or as a result of
the sale or issuance of Equity Interests (other than Disqualified Equity
Interests) of the Parent utilized for purposes of funding such item and (3) any
cash income taxes paid by the Parent in respect of the management equity
transactions described in clause (2),

 

Hogan Lovells

 

 

- 90 -

 

(g) (1) the fees, premiums, expenses and other transaction costs incurred in
connection with this Agreement, the Note Purchase Agreement as at the original
date thereof and the transactions contemplated hereby and thereby (including to
fund any OID and upfront fees), (2) transaction fees, costs and expenses
incurred in connection with incurrence (or modification) of Financial
Indebtedness or Permitted Acquisitions (or any such transaction proposed and not
consummated), (3) transaction fees, costs and expenses incurred in connection
with any other acquisitions in an amount not to exceed $500,000 in the aggregate
for the relevant Relevant Period, (4) transaction fees, costs and expenses
incurred in connection with the consummation of any Investment (other than
Investments in Cash Equivalent Investments or Permitted Acquisitions),
Disposals, Permitted Distributions, Permitted Share Issues or capital
contributions in an amount not to exceed $500,000 in the aggregate for the
relevant Relevant Period and (5) fees, costs and expenses to the extent
reimbursable by third parties pursuant to indemnification provisions or similar
agreements or insurance; provided, in respect of any fees, costs and expenses
added back pursuant to this clause (5), the Parent in good faith expects to
receive reimbursement for such fees, costs and expenses within the next four (4)
Financial Quarters (it being understood that to the extent not actually received
within such Financial Quarters, such reimbursement amounts shall be deducted in
calculating EBITDA for such Financial Quarters,(h) any non-cash charges,
expenses or negative adjustments (or minus non-cash gains or positive
adjustments) relating to any adjustments arising by reason of the application of
certain accounting principles with respect to ASC 805 (relating to changes in
accounting for earn-out obligations),

 

(i) any extraordinary, unusual, one-time or non-recurring items, or any costs,
charges, accruals, reserves or expenses attributable to the undertaking and/or
implementation of cost savings initiatives, operating expense reductions,
transition, business optimization and other restructuring and integration costs,
charges, accruals, reserves and expenses, including inventory optimization
programs, software development costs, costs related to the closure or
consolidation of facilities and curtailments (including the cessation of the
Mexican server-based gaming division), costs related to the entry into new
markets, consulting fees, signing costs, retention or completion bonuses,
relocation expenses and modifications to pension and post-retirement employee
benefit plans, new systems design and implementation costs and project startup
costs) but excluding the costs, expenses and charges of any implemented
severance program; provided that the amounts added to the calculation of
Consolidated Adjusted EBITDA pursuant to this clause (i) for the relevant
Relevant Period shall not exceed $2,000,000 in the aggregate,

 

(j) costs, expenses and charges of any implemented severance program incurred in
such Relevant Period,

 

(k) costs and expenses associated with maintaining and administering Pension
Plans in an amount not to exceed $250,000 in the relevant Relevant Period plus
or minus amortisation of pension scheme net loss, and

 

(l) proceeds of business interruption insurance in an amount representing the
earnings for the applicable period that such proceeds are intended to replace
(whether or not then received, so long as the Issuer in good faith expects to
receive the same within the next two (2) Financial Quarters (it being understood
that to the extent not actually received within such Financial Quarters, such
reimbursement amounts shall be deducted in calculating Consolidated Adjusted
EBITDA for such Financial Quarters), and

 

Hogan Lovells

 

 

- 91 -

 

(m) one-time gaming related taxes (other than on profits) or duties, or VAT (as
defined in the Note Purchase Agreement as at the original date thereof) payable
in connection with a change in law, minus

 

(ii)           non-Cash gains increasing Consolidated Net Income for such period
(excluding any such non-Cash gain to the extent it represents the reversal of an
accrual or reserve for potential Cash item in any prior period), plus (to the
extent deducted in calculating Consolidated Net Income) or minus (to the extent
included in calculating Consolidated Net Income), as applicable the sum of

 

(a) any non-cash impairment charge or asset write-off (other than accounts
receivable or inventory and the amortization of intangibles),

 

(b) the amount of any expense or deduction (or any gain or income) associated
with any Subsidiary attributable to non-controlling interests or minority
interests of third parties,

 

(c) extraordinary, unusual, one-time or non-recurring costs and payments,
outside of the ordinary course of business, in respect of actual or prospective
legal settlements, fines, judgments or orders,

 

(d) net gains or losses in the fair market value of any Hedging Agreements, and

 

(e) unrealised or realised net foreign currency translation or transaction gains
or losses impacting net income (including, without limitation, currency
remeasurements of indebtedness and any net gains or losses from Hedging
Agreements for currency exchange risk associated with the above or any other
currency related risk).

 

“Consolidated Fixed Charges” means, for any period, the sum, without
duplication, of the amounts determined for the Parent and its Subsidiaries on a
consolidated basis equal to (i) “Cash Paid During the Period for Interest” plus
(ii) “Cash Paid During the Period for Income Taxes” in accordance with the
Accounting Principles plus (iii) cash payments made by the Parent and its
Subsidiaries during such period into a Foreign Plan in an amount not to exceed
the mandatory contributions with respect to such Foreign Plan as are required to
be paid during such Relevant Period.

 

“Consolidated Growth Capital Expenditure” means, for any period, the amounts for
the Group on a consolidated basis equal to the aggregate of:

 

(a)any expenditure during such period which constitute a Permitted Acquisition;
and

 

(b)any expenditure during such period for Machines and Spares in connection with
new customers of the Group or expansion into new customer or geographical
markets.

 

“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with the
Accounting Principles and capitalised interest) of the Parent and its
Subsidiaries on a consolidated basis with respect to all outstanding Financial
Indebtedness of the Parent and its Subsidiaries, including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
net costs under Interest Rate Agreements.

 

Hogan Lovells

 

 

- 92 -

 

“Consolidated Maintenance Capital Expenditure” means, for any period, the
aggregate amount of all expenditure of the Group during such period determined
on a consolidated basis that, in accordance with GAAP, are or should be included
in “purchase of property and equipment” or similar items, or which should
otherwise be capitalised, reflected in the consolidated statement of cash flows
of the Group, provided that Consolidated Maintenance Capital Expenditure shall
not include:

 

(a)any expenditure for replacements and substitutions for fixed assets, capital
assets or equipment to the extent made with Excluded Insurance Proceeds or
Excluded Disposal Proceeds; or

 

(b)any expenditure which constitute Consolidated Growth Capital Expenditure.

 

“Consolidated Net Income” means, for any period, (i) the net income (or loss) of
the Parent and its Subsidiaries on a consolidated basis for such period taken as
a single accounting period determined in conformity with the Accounting
Principles, minus (ii) (a) the income (or loss) of any person (other than a
Subsidiary of the Parent) in which any other person (other than the Parent or
any of its Subsidiaries) has a joint interest, except to the extent of the
amount of dividends or other distributions actually paid to the Parent or any of
its Subsidiaries by such person during such period, (b) except to the extent
permitted to be included pursuant to Section 1.4 of the Note Purchase Agreement
as at the original date thereof, the income (or loss) of any person accrued
prior to the date it becomes a Subsidiary of the Parent or is merged into or
consolidated with the Parent or any of its Subsidiaries or that person’s assets
are acquired by the Parent or any of its Subsidiaries, (c) the income of any
Subsidiary of the Parent that is not an Obligor to the extent that the
declaration or payment of dividends or similar distributions by that Subsidiary
of that income is not at the time permitted by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary, (d) any after-tax gains
or losses attributable to Disposals or returned surplus assets of any Pension
Plan (as defined in the Note Purchase Agreement as at the original date
thereof), (e) the income (or loss) attributable to the early extinguishment of
Financial Indebtedness, and (f) other income/expenses representing the expected
return on Pension Plan assets less interest cost, shown within “All Other
Income/Expense” in the Parent’s publicly filed financial statements.

 

“Consolidated Total Debt” means, at any time, the aggregate amount of all (i)
indebtedness for borrowed money, (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with the Accounting Principles and (iii) all purchase money
Financial Indebtedness, at such time of the Parent and its Subsidiaries
(determined on a consolidated basis).

 

“Financial Quarter” means the period commencing on the day after one Quarter
Date and ending on the next Quarter Date.

 

“Financial Year” means the annual accounting period of the Group ending on or
about 30 September in each year, provided that at the written election of the
Parent delivered to the Agent, such date may be changed to 31 December.

 

“Fixed Charge Coverage Ratio” means, as of any date of determination, the ratio
of:

 

(i) the sum, without duplication, of the amounts determined for the Parent and
its Subsidiaries on a consolidated basis for the relevant Relevant Period equal
to (a) “Net Cash Provided by Operating Activities” in accordance with the
Accounting Principles plus (b) in each case, to the extent reducing “Net Cash
Provided by Operating Activities”, (1) cash expenditures in respect of any
extraordinary, exceptional or unusual items in an amount not to exceed
$2,000,000 in any Relevant Period, (2) the cash expenditures made with respect
to the early extinguishment or conversion of Financial Indebtedness, obligations
under Hedging Agreements or other derivative instruments, in each case, to the
extent approved by the Requisite Purchasers (under and as defined in the Note
Purchase Agreement as at the original date thereof), (3) reasonable fees,
expenses or charges incurred in connection with any Permitted Acquisition, (4)
cash payments made by the Parent and its Subsidiaries during the relevant
Relevant Period into a Foreign Plan in an amount not to exceed the mandatory
contributions with respect to such Foreign Plan as are required to be paid
during such relevant Relevant Period, (5) “Cash Paid During the Period for
Income Taxes” in accordance with the Accounting Principles and (6) “Cash Paid
During the Period for Interest” in accordance with the Accounting Principles;
minus (c) (1) Consolidated Maintenance Capital Expenditures and (2) any upfront
cash receipts received in respect of the expenditures described in paragraph (b)
of the definition of Consolidated Growth Capital Expenditures; to

 

Hogan Lovells

 

 

- 93 -

 

(ii) Consolidated Fixed Charges for such Relevant Period.

 

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is for the purpose of
hedging the interest rate exposure associated with the Parent’s and its
Subsidiaries’ operations and not for speculative purposes.

 

“Quarter Date” means each of 31 March, 30 June, 30 September and 31 December or
such other dates which correspond to the quarter end dates of the Group within
each Financial Year.

 

“Quarter Period” means the period commencing on the day immediately following a
Quarter Date and ending on the next occurring Quarter Date.

 

“Relevant Period” means each period of four consecutive Quarter Periods ending
on a Quarter Date (which for the avoidance of doubt may include periods prior to
the Closing Date).

 

“Subject Transaction” means any Investment that results in a person becoming a
Subsidiary, any Permitted Acquisition, any Disposal that results in a Subsidiary
of the Parent ceasing to be a Subsidiary of the Parent, any Disposal of a
business unit, line of business or division of the Parent or any of its
Subsidiaries or any incurrence or repayment of Financial Indebtedness (other
than Financial Indebtedness incurred or repaid under any revolving credit
facility in the ordinary course of business for working capital purposes) or
Permitted Distribution that by the terms of this Agreement or the Note Purchase
Agreement as at the original date thereof requires such test to be calculated on
a “Pro Forma Basis” or subject to “Pro Forma Compliance” (each as defined in the
Note Purchase Agreement as at the original date thereof).

 

“Total Leverage Ratio” means, as of any date of determination, the ratio of (i)
the sum of (A) Consolidated Total Debt as of such date to (ii) Consolidated
Adjusted EBITDA for the Relevant Period.

 

24.2Financial condition

 

The Parent shall ensure that:

 

Hogan Lovells

 

 

- 94 -

 

(a)Total Leverage Ratio

 

The Total Leverage Ratio in respect of any Relevant Period specified in column 1
below shall not exceed the ratio set out in column 2 below opposite that
Relevant Period.

 

Column 1 Column 2 Relevant Period expiring Ratio 30 September 2018 3.50:1.00 31
December 2018 3.50:1.00 31 March 2019 3.50:1.00 30 June 2019 3.50:1.00 30
September 2019 3.25:1.00 31 December 2019 3.25:1.00 31 March 2020 3.25:1.00 30
June 2020 3.25:1.00 30 September 2020 3.00:1.00 31 December 2020 3.00:1.00 31
March 2021 3.00:1.00 30 June 2021 3.00:1.00 30 September 2021 and each Relevant
Period thereafter 2.75:1.00

 

(b)Fixed Charge Coverage Ratio

 

The Fixed Charge Coverage Ratio as at the last day of any Relevant Period
specified in column 1 below shall not be less than the ratio set out in column 2
below opposite that Relevant Period.

 

Column 1 Column 2 Relevant Period expiring Ratio 30 September 2019 1.15:1.00 31
December 2019 1.15:1.00 31 March 2020 1.15:1.00 30 June 2020 1.15:1.00 30
September 2020 1.25:1.00 31 December 2020 1.25:1.00 31 March 2021 1.25:1.00 30
June 2021 1.25:1.00 30 September 2021 1.30:1.00 31 December 2021 1.30:1.00 31
March 2022 1.30:1.00 30 June 2022 1.30:1.00 30 September 2022 and each Relevant
Period thereafter 1.35:1.00

 

Hogan Lovells

 

 

- 95 -

 

(c)Minimum Liquidity

 

The Parent shall not permit, as of the last day of any Relevant Period
(commencing with the Relevant Period ending 30 September 2018), the aggregate
amount of unrestricted Cash and Cash Equivalent Investments included in the
consolidated balance sheet of the Parent and its Subsidiaries as of such date
that, in each case, are free and clear of all Security other than Permitted
Security to be less than $5,000,000.

 

24.3Financial testing

 

(a)The financial covenants set out in Clause 24.2 (Financial condition) shall be
calculated in accordance with the Accounting Principles and tested by reference
to each of the financial statements delivered pursuant to paragraphs (a) and (b)
of Clause 23.1 (Financial Statements) and/or each Compliance Certificate
delivered pursuant to Clause 23.2 (Provision and contents of Compliance
Certificate).

 

(b)Notwithstanding anything to the contrary herein, the Total Leverage Ratio
shall be calculated in the manner prescribed by this Clause 24.3. When
calculating the Total Leverage Ratio, any events described in this Clause 24.3
that occurred subsequent to the end of the applicable Relevant Period shall not
be given pro forma effect.

 

(c)For purposes of calculating the Total Leverage Ratio, Subject Transactions
(other than any incurrence or repayment of any Financial Indebtedness) that have
been made during the applicable Relevant Period shall be calculated on a pro
forma basis assuming that all such Subject Transactions (and any increase or
decrease in Consolidated Adjusted EBITDA and the component financial definitions
used therein attributable to any Subject Transaction) had occurred on the first
day of the applicable Relevant Period. If since the beginning of any applicable
Relevant Period any person that subsequently became a Subsidiary of the Parent
or was merged, amalgamated or consolidated with or into any Subsidiary of the
Parent since the beginning of such Relevant Period shall have made any Subject
Transaction that would have required adjustment pursuant to this Clause 24.3,
then the Total Leverage Ratio shall be calculated to give pro forma effect
thereto in accordance with this Clause 24.3.

 

(d)In the event that the Parent or any Subsidiary incurs (including by
assumption or guarantees) or repays (including by redemption, repayment,
retirement or extinguishment) any Financial Indebtedness (including in a
connection with any Subject Transaction) included in the calculations of the
Total Leverage Ratio (in each case, other than Financial Indebtedness incurred
or repaid under any revolving credit facility in the ordinary course of business
for working capital purposes), during the applicable Relevant Period, then the
Total Leverage Ratio shall be calculated giving pro forma effect to such
incurrence or repayment of Financial Indebtedness, to the extent required, as if
the same had occurred on the last day of the applicable Relevant Period.

 

(e)Pro forma calculations made pursuant to this Clause 24.3 shall be made in
good faith by a director of the Parent or (if different) the chief executive
officer, chief financial officer or treasurer of the Group.

 

Hogan Lovells

 

 

- 96 -

 

(f)No item shall be deducted or credited more than once in any calculation.

 

(g)The financial covenants in Clause 24.2 (Financial condition) shall be tested
as of the end of each applicable Relevant Period.

 

(h)The first test date in respect of paragraph (a) (Total Leverage Ratio) of
Clause 24.2 (Financial condition) shall be 30 September 2018 and the first test
date in respect of paragraph (b) (Fixed Charge Cover Ratio) of Clause 24.2
(Financial condition) shall be 30 September 2019.

 

25.General undertakings

 

The undertakings in this Clause 25 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.

 

Authorisations and compliance with laws

 

25.1Authorisations

 

Except as otherwise permitted under this Agreement, each Obligor will, and will
cause each of its Subsidiaries to, at all times preserve and keep in full force
and effect its existence and all rights and franchises, licenses and permits
material to its business (including, without limitation all Gaming Approvals);
provided, no Obligor (other than the Issuer with respect to existence) or any of
its Subsidiaries shall be required to preserve any such existence, right or
franchise, licenses and permits if such person’s board of directors (or similar
governing body) shall determine that the preservation thereof is no longer
desirable in the conduct of the business of such person, and that the loss
thereof is not disadvantageous in any material respect to such person or to the
Lenders (taken as a whole). Each Obligor will, and will cause each of its
Subsidiaries to, ensure that none of the Subsidiaries set forth in Schedule 6.8
of the Note Purchase Agreement as at the original date thereof individually,
owns or maintains assets which have Fair Market Value, or as determined in
accordance with GAAP, whichever is greater, in excess of $250,000 at any time
(other than intercompany assets consisting of obligations payable to such
Subsidiaries as of the Closing Date), unless such Subsidiary becomes a Guarantor
hereunder and grants Transaction Security over its assets in accordance with
this Agreement.

 

25.2Compliance with laws

 

(a)Each Obligor will comply, and shall cause each of its Subsidiaries and all
other persons, if any, on or occupying any Business Facility to comply (i) with
the requirements of all applicable laws, rules, regulations and orders of any
Governmental Authority (including all applicable ERISA and all Environmental
Laws, Gaming Laws, the Office of Foreign Assets Control of the U.S. Department
of the Treasury (“OFAC”), the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (the “PATRIOT
Act”), the U.S. Foreign Corrupt Practices Act of 1977 (the “FCPA”), and/or any
anti-terrorism law and Anti-Corruption Law) and (ii) Contractual Obligations, in
each case, noncompliance with which could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

(b)Each Obligor shall (and shall ensure that each of its Subsidiaries shall)
comply in all respects with sections 678 and 679 of the Companies Act 2006 and
any equivalent legislation in other jurisdictions including in relation to the
execution of the Transaction Security Documents and payments of amounts due
under this Agreement.

 

Hogan Lovells

 

 

- 97 -

 

25.3Environmental compliance

 

Each Obligor shall promptly take, and shall cause each of its Subsidiaries
promptly to take, any and all actions necessary to (i) cure any violation of
applicable Environmental Laws by such Obligor or its Subsidiaries that could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, and (ii) make an appropriate response to any Environmental Claim
against such Obligor or any of its Subsidiaries and discharge any obligations it
may have to any person thereunder where failure to do so could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

25.4Environmental claims

 

Each Obligor shall (through the Parent) inform the Agent in writing:

 

(a)as soon as practicable following receipt thereof, copies of all environmental
audits, investigations, analyses and reports of any kind or character, whether
prepared by personnel of the Parent or any of its Subsidiaries or by independent
consultants, Governmental Authorities or any other persons, with respect to
material environmental matters at any Business Facility or with respect to any
Environmental Claims;

 

(b)promptly upon the occurrence thereof, written notice describing in reasonable
detail (1) any Release required to be reported by the Parent or any of its
Subsidiaries to any Governmental Authority under any applicable Environmental
Laws, (2) any remedial action taken by the Parent or any other person in
response to (A) any Hazardous Materials Activities the existence of which has a
reasonable possibility of resulting in one or more Environmental Claims having,
individually or in the aggregate, a Material Adverse Effect, or (B) any
Environmental Claims that, individually or in the aggregate, have a reasonable
possibility of resulting in a Material Adverse Effect, and (3) the Parent or the
Issuer’s discovery of any occurrence or condition on any real property adjoining
or in the vicinity of any Business Facility that could cause such Business
Facility or any part thereof to be subject to any material restrictions on the
ownership, occupancy, transferability or use thereof under any Environmental
Laws;

 

(c)as soon as practicable following the sending or receipt thereof by the Parent
or any of its Subsidiaries, a copy of any and all written communications with
respect to (1) any Environmental Claims that, individually or in the aggregate,
have a reasonable possibility of giving rise to a Material Adverse Effect, (2)
any Release required to be reported by the Parent or any of its Subsidiaries to
any Governmental Authority, and (3) any written request for information from any
Governmental Authority that suggests such Governmental Authority is
investigating whether the Parent or any of its Subsidiaries may be potentially
responsible for any Hazardous Materials Activity;

 

(d)prompt written notice describing in reasonable detail (1) any proposed
acquisition of stock, assets, or property by the Parent or any of its
Subsidiaries that could reasonably be expected to (A) expose the Parent or any
of its Subsidiaries to, or result in, Environmental Claims that could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
or (B) affect the ability of the Parent or any of its Subsidiaries to maintain
in full force and effect all material Governmental Authorisations required under
any Environmental Laws for their respective operations and (2) any proposed
action to be taken by the Parent or any of its Subsidiaries to modify current
operations in a manner that could reasonably be expected to subject the Parent
or any of its Subsidiaries to any additional material obligations or
requirements under any Environmental Laws; and

 

Hogan Lovells

 

 

- 98 -

 

(e)with reasonable promptness, such other documents and information as from time
to time may be reasonably requested by the Agent in relation to any matters
disclosed pursuant to this Clause.

 

25.5Taxation

 

Each Obligor will, and will cause each of its Subsidiaries to, pay all Taxes
imposed upon it or any of its properties or assets or in respect of any of its
income, businesses or franchises before any penalty or fine accrues thereon, and
all claims (including claims for labor, services, materials and supplies) for
sums that have become due and payable and that by law have or may become a
Security interest upon any of its properties or assets, prior to the time when
any penalty or fine shall be incurred with respect thereto; provided, no such
Tax or claim need be paid if (a) it is being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted, so long as
(i) adequate reserve or other appropriate provision, as shall be required in
conformity with GAAP shall have been made therefor, and (ii) in the case of a
Tax or claim which has or may become a Security interest against any of the
assets subject to Transaction Security, such contest proceedings conclusively
operate to stay the sale of any portion of the assets subject to Transaction
Security to satisfy such Tax or claim or (b) the failure to so pay any such Tax
or claim would not reasonably be expected to have a Material Adverse Effect. No
Obligor will, nor will it permit any of its Subsidiaries to, (x) file or consent
to the filing of any consolidated income tax return with any person (other than
the Parent or any of its Subsidiaries) or (y) change its residence for Tax
purposes.

 

Restrictions on business focus

 

25.6Merger

 

No Obligor shall (and the Parent shall ensure that no other member of the Group
will) enter into (or agree to enter into) any amalgamation, demerger, merger,
consolidation or corporate reconstruction other than any solvent liquidation or
reorganisation which is permitted under the terms of Section 6.8 of the Note
Purchase Agreement as at the original date thereof.

 

25.7Change of business

 

No Obligor shall (and the Parent shall ensure that no other member of the Group
will) engage in any business other than (i) the businesses engaged in by such
member of the Group on the Closing Date and similar or reasonably related or
ancillary businesses and (ii) such other lines of business as may be consented
to by Majority Lenders.

 

25.8Acquisitions

 

(a)Except as permitted under paragraph (b) below, no Obligor shall (and the
Parent shall ensure that no other member of the Group will):

 

Hogan Lovells

 

 

- 99 -

 

(i)acquire a company or any shares or securities or a business or undertaking
(or, in each case, any interest in any of them); or

 

(ii)incorporate a company.

 

(b)Paragraph (a) above does not apply to an acquisition of a company, of shares,
securities or a business or undertaking (or, in each case, any interest in any
of them) or the incorporation of a company which is a Permitted Acquisition.

 

25.9Joint Ventures

 

(a)Except as permitted under paragraph (b) below, no Obligor shall (and the
Parent shall ensure that no member of the Group will):

 

(i)enter into, invest in or acquire (or agree to acquire) any shares, stocks,
securities or other interest in any Joint Venture; or

 

(ii)transfer any assets or lend to or guarantee or give an indemnity for or give
Security for the obligations of a Joint Venture or maintain the solvency of or
provide working capital to any Joint Venture (or agree to do any of the
foregoing).

 

(b)Paragraph (a) above does not apply to a Permitted Joint Venture.

 

25.10Holding Companies

 

The Parent shall not trade, carry on any business, own any assets or incur any
liabilities in each case other than permitted activities under Section 6.13 of
the Note Purchase Agreement as at the original date thereof.

 

Restrictions on dealing with assets and Security

 

25.11Preservation of assets

 

Each Obligor will, and will cause each of its Subsidiaries to, maintain or cause
to be maintained in good repair, working order and condition (ordinary wear and
tear and casualty and condemnation excepted) all material properties used in the
business of the Parent and its Subsidiaries and from time to time will make or
cause to be made all appropriate repairs, renewals and replacements thereof.

 

25.12Pari passu ranking

 

Each Obligor shall ensure that at all times any unsecured and unsubordinated
claims of a Finance Party against it under the Finance Documents rank at least
pari passu with the claims of all its other unsecured and unsubordinated
creditors except those creditors whose claims are mandatorily preferred by laws
of general application to companies.

 

25.13Negative pledge

 

(a)Except as permitted under paragraph (iv) below:

 

(i)No Obligor shall (and the Parent shall ensure that no other member of the
Group will) create or permit to subsist any Security over any of its assets.

 

(ii)No Obligor shall (and the Parent shall ensure that no other member of the
Group will) sell, transfer or otherwise dispose of any of its receivables.

 

Hogan Lovells

 

 

- 100 -

 

(iii)No Obligor shall (and the Parent shall ensure that no other member of the
Group will):

 

(1)sell, transfer or otherwise dispose of any of its assets on terms whereby
they are or may be leased to or re-acquired by any other member of the Group;

 

(2)enter into any arrangement under which money or the benefit of a bank or
other account may be applied, set-off or made subject to a combination of
accounts; or

 

(3)enter into any other preferential arrangement having a similar effect,

 

in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Financial Indebtedness or of financing the acquisition of
an asset. A transaction referred to in this paragraph (iii) is termed “Quasi
Security”.

 

(iv)Paragraphs (i), (ii) and (iii) above do not apply to any Security or (as the
case may be) Quasi-Security, which is:

 

(1)Permitted Security, or otherwise permitted under the terms of either Section
6.8 or Section 6.10 of the Note Purchase Agreement as at the original date
thereof ; or

 

(2)given under the Finance Documents.

 

(b)No Obligor nor any of its Subsidiaries shall enter into any agreement
prohibiting the creation or assumption of any Security upon any of its
properties or assets, whether now owned or hereafter acquired, to secure the
Senior RCF Liabilities (as defined in the Intercreditor Agreement), except as
permitted by clause 6.3 of the Note Purchase Agreement as at the original date
thereof.

 

25.14Disposals

 

(a)Except as permitted under paragraph (b) below, no Obligor shall (and the
Parent shall ensure that no member of the Group will) enter into a single
transaction or a series of transactions (whether related or not) and whether
voluntary or involuntary to sell, lease, transfer, licence, surrender, set-off
or otherwise dispose of any asset.

 

(b)Paragraph (a) above does not apply to any sale, lease, transfer or other
disposal which is:

 

(i)a Permitted Disposal; or

 

(ii)a Permitted Transaction.

 

25.15Arm’s length basis

 

Except as permitted in Section 6.11 of the Note Purchase Agreement as at the
original date thereof, no Obligor shall (and the Parent shall ensure no member
of the Group will) enter into any transaction with any Affiliate of the Parent
except on arm’s length terms and for full market value.

 

Hogan Lovells

 

 

- 101 -

 

Restrictions on movement of cash - cash out

 

25.16Loans or credit

 

(a)Except as permitted under paragraph (b) below, no Obligor shall (and the
Parent shall ensure that no member of the Group will) be a creditor in respect
of any Financial Indebtedness.

 

(b)Paragraph (a) above does not apply to a Permitted Loan (and, in the case of
Permitted Loans by the Parent, which is consistent with Clause 25.10 (Holding
Companies).

 

25.17No guarantees or indemnities

 

(a)Except as permitted under paragraph (b) below, no Obligor shall (and the
Parent shall ensure that no member of the Group will) incur or allow to remain
outstanding any guarantee, bond or indemnity in respect of any obligation of any
person.

 

(b)Paragraph (a) above does not apply to a guarantee which is a Permitted
Guarantee.

 

25.18Dividends and share redemption

 

(a)Except as permitted under paragraph (b) below, the Parent shall not (and will
ensure that no other member of the Group will):

 

(i)declare, make or pay any dividend, charge, fee or other distribution (or
interest on any unpaid dividend, charge, fee or other distribution) (whether in
cash or in kind) on or in respect of its share capital (or any class of its
share capital);

 

(ii)repay or distribute any dividend or share premium reserve;

 

(iii)pay or allow any member of the Group to pay any management, advisory or
other fee to or to the order of any of the direct or indirect shareholders of
the Parent; or

 

(iv)redeem, repurchase, defease, retire or repay any of its share capital or
resolve to do so.

 

(b)Paragraph (a) above does not apply to a Permitted Distribution.

 

Restrictions on movement of cash - cash in

 

25.19Financial Indebtedness

 

(a)Except as permitted under paragraph (b) below, no Obligor shall (and the
Parent shall ensure that no member of the Group will) incur or allow to remain
outstanding any Financial Indebtedness.

 

(b)Paragraph (a) above does not apply to Financial Indebtedness which is
Permitted Financial Indebtedness.

 

Hogan Lovells

 

 



- 102 -

 

25.20Share capital

 

No Obligor shall (and the Parent shall ensure no member of the Group will) issue
any shares except pursuant to a Permitted Share Issue.

 

Miscellaneous

 

25.21Insurance

 

The Parent will maintain or cause to be maintained, with financially sound and
reputable insurers, such liability insurance, business interruption insurance
and property insurance with respect to liabilities, losses or damage in respect
of the assets, properties and businesses of the Parent and its Subsidiaries as
may customarily be carried or maintained under similar circumstances by persons
of established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self-insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
persons. Without limiting the generality of the foregoing, the Parent will
maintain or cause to be maintained (a) flood insurance in compliance with any
applicable regulations with respect to each Real Estate Asset which is subject
to a mortgage in favour of the Security Agent, for the benefit of Secured
Parties, and located in an area designated by any Governmental Authority as
having special flood or mud slide hazards, and (b) replacement value casualty
insurance (or reasonably equivalent policy) on the assets subject to Transaction
Security under such policies of insurance, with such insurance companies, in
such amounts, with such deductibles, and covering such risks as are at all times
carried or maintained under similar circumstances by persons of established
reputation engaged in similar businesses.

 

25.22Pensions

 

(a)Except for Leisure Link Group Pension Scheme the Parent shall ensure that no
member of the Group is or has been at any time an employer (for the purposes of
Sections 38 to 51 of the Pensions Act 2004) of an occupational pension scheme
which is not a money purchase scheme (both terms as defined in the Pension
Schemes Act 1993) or “connected” with or an “associate” of (as those terms are
used in Sections 39 or 43 of the Pensions Act 2004) such an employer.

 

(b)Each Obligor shall immediately notify the Agent of any investigation or
proposed investigation by the Pensions Regulator which is reasonably likely to
lead to the issue of a Financial Support Direction or a Contribution Notice to
any member of the Group.

 

(c)Each Obligor shall immediately notify the Agent if it receives a Financial
Support Direction or a Contribution Notice from the Pensions Regulator.

 

25.23Access

 

Each Obligor shall, and the Parent shall ensure that each member of the Group
will, permit any authorised representatives designated by any Finance Party
(including the right to appoint third party agents) to visit and inspect any of
the properties of any Obligor and any of its respective Subsidiaries, to
inspect, copy and take extracts from its and their financial and accounting
records, and to discuss its and their affairs, finances and accounts with its
and their officers and independent public accountants (but only to the extent a
member of Senior Management has been provided a bona fide opportunity to attend
such meeting), all upon reasonable notice and at such reasonable times during
normal business hours and as often as may reasonably be requested; provided,
that so long as no Event of Default has occurred and is continuing, the Obligors
shall not be required to permit or reimburse the Finance Parties, taken as a
whole, for more than one such visit or inspection in any calendar year.

 

Hogan Lovells

 

 



- 103 -

 

25.24Amendments

 

(a)Subject to the Intercreditor Agreement, no Obligor shall (and the Parent
shall ensure that no member of the Group will) amend, vary, novate, supplement,
supersede, waive or terminate any term of its constitutional or organisational
or similar documents delivered to the Agent pursuant to Clause 4.1 (Initial
conditions precedent), or Clause 29 (Changes to the Obligors) except in writing
after the Closing Date, in a way which could not reasonably be expected to be
materially adverse to the Lenders.

 

(b)Subject to the Intercreditor Agreement, no Obligor shall, nor shall it permit
any of its Subsidiaries to, amend or otherwise change the terms of any
Subordinated Indebtedness (as defined in the Note Purchase Agreement as at the
original date thereof), or make any payment consistent with an amendment thereof
or change thereto, if the effect of such amendment or change is to increase the
interest rate on such Subordinated Indebtedness, change (to earlier dates) any
dates upon which payments of principal or interest are due thereon, change any
event of default or condition to an event of default with respect thereto (other
than to eliminate any such event of default or increase any grace period related
thereto), change the redemption, prepayment or defeasance provisions thereof,
change the subordination provisions of such Subordinated Indebtedness (or of any
guaranty thereof).

 

25.25Guarantors

 

In the event that any person becomes a Subsidiary (other than an Excluded
Subsidiary) of the Parent, the Parent shall (a) promptly cause such Subsidiary
to become a Guarantor hereunder and grant Security in favour of the Security
Agent, (subject to the Agreed Security Principles, and provided that if the
relevant Subsidiary will also become a Guarantor under and as defined in the
Note Purchase Agreement, the Security to be granted in favour of the Security
Agent hereunder shall be no more extensive than, and no more onerous or
restrictive on the relevant Subsidiary than, the corresponding Security to be
granted in favour of the Collateral Agent (under and as defined in the Note
Purchase Agreement)), and (b) take all such actions and execute and deliver, or
cause to be executed and delivered, all such documents, instruments, agreements,
legal opinions and certificates reasonably requested by the Security Agent.

 

25.26Further assurance

 

At any time or from time to time upon the reasonable request of the Agent or the
Security Agent, each Obligor will, at its expense, promptly execute, acknowledge
and deliver such further documents and do such other acts and things as the
Agent or the Security Agent may reasonably request in order to effect fully the
purposes of the Finance Documents. In furtherance and not in limitation of the
foregoing, each Obligor shall take such actions as the Agent or the Security
Agent may reasonably request from time to time to ensure that the Senior RCF
Liabilities (as defined in the Intercreditor Agreement) are guaranteed by the
Guarantors and are secured by substantially all of the assets of the Obligors.

 

Hogan Lovells

 

 



- 104 -

 

25.27Sanctions

 

(a)No Obligor shall (and the Parent shall ensure that no other member of the
Group will), to the best of its knowledge and belief (having made due and
careful enquiry) directly or indirectly engage in any business activity or
transaction with either:

 

(i)any person or entity that is the subject of Sanctions (a “Sanctioned
Person”), or is owned or controlled, directly or indirectly, by any Sanctioned
Person;

 

(ii)any person that the Obligor or the applicable Affiliate knows or has
reasonable cause to suspect is acting on behalf of any of the above; or

 

(iii)any person located, organised or resident in a Sanctioned Country.

 

(b)No Obligor shall (and the Parent shall ensure that no other member of the
Group will) directly or indirectly use the proceeds of the Facility, or lend,
contribute or otherwise make available such proceeds, to any subsidiary, joint
venture partner or other person:

 

(i)to fund any activities or business of or with any Sanctioned Person; or

 

(ii)in any other manner that would result in a violation of Sanctions by any
person (including any person participating in the Facility, whether as a Lender,
advisor, investor or otherwise), in a manner or to an extent which is, or is
reasonably likely to be, materially prejudicial to the interests of any Finance
Party or any member of the Group.

 

(c)Each Obligor shall ensure that no Sanctioned Person will have any direct
property interest in any funds repaid or remitted by any Obligor in connection
with the Facility.

 

(d)No Obligor shall (and the Parent shall ensure that no other member of the
Group will) engage in any activity which might reasonably be expected to cause
it to become the subject of Sanctions or knowingly violate applicable Sanctions.

 

25.28People with Significant Control regime

 

(a)Each Obligor incorporated in England and Wales (a “UK Obligor”) agrees that:
(i) it shall not issue a PSC Notice to any person unless required to do so by
law; and (ii) it shall send a copy of any PSC Notice issued to any person to the
Agent within two Business Days of sending it to that person.

 

(b)If at any time any Obligor receives a PSC Notice from a UK Obligor it shall
(i) within 2 Business Days send a copy of that PSC Notice to the Agent; (ii)
where applicable, promptly respond with the information which it is required by
that PSC Notice to give to that UK Obligor (and in any event, such UK Obligor
shall respond not later than five Business Days prior to the end of the period
prescribed by law for so doing); and (iii) send a copy of such response to the
Agent at the same time as it sends such response to the applicable UK Obligor.

 

Hogan Lovells

 

 



- 105 -

 

25.29Conditions Subsequent

 

Within thirty (30) days of the Closing Date (or such later date as the Agent
shall approve), the Parent shall ensure that the Acceding Obligors accede to
this Agreement as Additional Guarantors in accordance with the terms of this
Agreement.

 

26.Events of Default

 

Each of the events or circumstances set out in this Clause 26 is an Event of
Default (save for Clause 26.14 (Acceleration).

 

26.1Non-payment

 

An Obligor does not pay on the due date any amount payable pursuant to a Finance
Document in the manner in which it is expressed to be payable unless (other than
in the case of a payment of principal) payment is made within 3 Business Days of
its due date.

 

26.2Financial covenants and other obligations

 

(a)Any requirement of Clause 24 (Financial covenants) is not satisfied or an
Obligor does not comply with the provisions of (i) Clause 3.1 (Purpose), Clause
25.1 (Authorisations) (solely as to a Borrower), Clause 25.30 (Conditions
Subsequent), Clause 25.19 (Financial Indebtedness), Clause 25.13 (Negative
pledge), Clause 25.18 (Dividends and share redemption), Clause 25.9 (Joint
Ventures), Clause 25.7 (Change of business), Clause 25.8 (Acquisitions), Clause
25.14 (Disposals), Clause 25.15 (Arm’s length basis), Clause 25.10 (Holding
Companies), Clause 25.24 (Amendments), or (ii) Clause 23.1 (Financial
statements), Clause 23.2 (Provision and contents of Compliance Certificate),
Clause 23.3 (Requirements as to financial statements), paragraph (a) of Clause
23.8 (Notification of default) or Clause 25.23 (Access).

 

(b)No Event of Default under paragraph (a)(ii) shall occur if the failure to
comply is remedied or waived within 10 Business Days.

 

26.3Other obligations

 

(a)An Obligor does not comply with any provision of the Finance Documents (other
than those referred to in Clause 26.1 (Non-payment) and Clause 26.2 (Financial
covenants and other obligations)).

 

(b)No Event of Default under paragraph (a) above will occur if the failure to
comply is capable of remedy and is remedied within 30 days after the earlier of:

 

(i)the Agent giving notice to the Parent or relevant Obligor; or

 

(ii)the Parent or an Obligor becoming aware of the failure to comply.

 

26.4Misrepresentation

 

(a)Any representation, warranty or statement made or deemed to be made by an
Obligor in the Finance Documents or any other document delivered by or on behalf
of any Obligor under or in connection with any Finance Document is or proves to
have been incorrect in any material respect when made or deemed to be made.

 

Hogan Lovells

 

 



- 106 -

 

26.5Cross default

 

(a)Any Financial Indebtedness of any member of the Group is not paid when due
nor within any originally applicable grace period.

 

(b)Any Financial Indebtedness of any member of the Group is declared to be or
otherwise becomes due and payable prior to its specified maturity as a result of
an event of default (however described).

 

(c)Any commitment for any Financial Indebtedness of any member of the Group is
cancelled or suspended by a creditor of any member of the Group as a result of
an event of default (however described).

 

(d)Any creditor of any member of the Group becomes entitled to declare any
Financial Indebtedness of any member of the Group due and payable prior to its
specified maturity as a result of an event of default (however described).

 

(e)No Event of Default will occur under this Clause 26.5 if the aggregate amount
of Financial Indebtedness or commitment for Financial Indebtedness falling
within paragraphs (a) to (d) above is less than $2,000,000 (or its equivalent in
other currencies).

 

26.6Insolvency

 

(a)A member of the Group is unable or admits inability to pay its debts as they
fall due or is deemed to or declared to be unable to pay its debts under
applicable law, suspends or threatens to suspend making payments on any of its
debts or, by reason of actual or anticipated financial difficulties, commences
negotiations with one or more of its creditors with a view to rescheduling any
of its indebtedness.

 

(b)A moratorium is declared in respect of any indebtedness of any member of the
Group. If a moratorium occurs, the ending of the moratorium will not remedy any
Event of Default caused by that moratorium.

 

26.7Insolvency proceedings

 

(a)Any corporate action, legal proceedings or other formal procedure or step is
taken in relation to:

 

(i)the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration or reorganisation (by way of voluntary arrangement,
scheme of arrangement or otherwise) of any member of the Group (other than any
member of the Group listed on Schedule 6.8 of the Note Purchase Agreement as at
the original date thereof);

 

(ii)a composition, compromise, assignment or arrangement with any creditor of
any member of the Group;

 

(iii)the appointment of a liquidator, receiver, administrative receiver,
administrator, compulsory manager or other similar officer in respect of any
member of the Group(other than any member of the Group listed on Schedule 6.8 of
the Note Purchase Agreement as at the original date thereof); or

 

Hogan Lovells

 

 



- 107 -

 

(iv)enforcement of any Security over any assets of any member of the Group, or
any analogous procedure or step is taken in any jurisdiction.

 

(b)Paragraph (a) above shall not apply to any action, proceeding, procedure or
other step or similar circumstance described therein which is discharged, stayed
or dismissed within 60 days of commencement.

 

26.8Creditors’ process

 

Any expropriation, attachment, sequestration, distress or execution or any
analogous process in any jurisdiction affects any asset or assets of a member of
the Group (A) in any individual case an amount in excess of $2,000,000 (or its
equivalent in other currencies) or (B) in the aggregate at any time an amount in
excess of $2,000,000 (or its equivalent in other currencies) (in either case to
the extent not adequately covered by insurance as to which the Issuer’s
insurance company has not denied coverage) and is not discharged, vacated,
bonded or stayed within 60 days (or in any event later than 5 days prior to the
date of any proposed sale thereunder).

 

26.9Unlawfulness and invalidity

 

(a)It is or becomes unlawful for an Obligor or, any other member of the Group
that is party to the Intercreditor Agreement, to perform any of its material
obligations under the Finance Documents or any Transaction Security created or
expressed to be created or evidenced by the Transaction Security Documents
ceases to be effective or any subordination created under the Intercreditor
Agreement is or becomes unlawful.

 

(b)Any obligation or obligations of any Obligor under any Finance Document or
any member of the Group under the Intercreditor Agreement are not (subject to
the Legal Reservations) or cease to be legal, valid, binding or enforceable and
the cessation individually or cumulatively materially and adversely affects the
interests of the Lenders under the Finance Documents.

 

(c)Any Finance Document ceases to be in full force and effect or any Transaction
Security or any subordination created under the Intercreditor Agreement ceases
to be legal, valid, binding, enforceable or effective or is alleged by a party
to it (other than a Finance Party) to be ineffective.

 

26.10Intercreditor Agreement

 

(a)Any party to the Intercreditor Agreement (other than a Finance Party or an
Obligor) fails to comply with the provisions of, or does not perform its
obligations under, the Intercreditor Agreement; or

 

(b)a representation or warranty given by that party in the Intercreditor
Agreement is incorrect in any material respect,

 

and, if the non-compliance or circumstances giving rise to the misrepresentation
are capable of remedy, it is not remedied within 20 days of the earlier of the
Agent giving notice to that party or that party becoming aware of the
non-compliance or misrepresentation.

 



26.11Change of ownership

 

A Change of Control occurs.

 

Hogan Lovells

 

 



- 108 -

 

 

26.12Repudiation and rescission of agreements

 

An Obligor (or any other relevant party other than a Finance Party) rescinds or
purports to rescind or repudiates or purports to repudiate a Finance Document or
any of the Transaction Security or evidences an intention to rescind or
repudiate a Finance Document or any Transaction Security.

 

26.13Gaming Licence Revocation

 

A License Revocation by any Gaming Authority occurs in one or more jurisdictions
in which the Parent or any of its Subsidiaries operates or provides gaming
services (whether online or otherwise), which License Revocation (in the
aggregate with any other License Revocations then in existence) relates to
operations of the Parent and/or the Subsidiaries that in the most recent
Relevant Period accounted for five percent (5%) or more of the gross revenues of
the Parent and its Subsidiaries on a consolidated basis and such License
Revocation continues for a period of fifteen (15) consecutive days

 

26.14Acceleration

 

(a)On and at any time after the occurrence of an Event of Default which is
continuing the Agent may, and shall if so directed by the Majority Lenders, by
notice to the Parent:

 

(i)cancel the Total Commitments and/or Ancillary Commitments at which time they
shall immediately be cancelled;

 

(ii)declare that all or part of the Utilisations, together with accrued
interest, and all other amounts accrued or outstanding under the Finance
Documents be immediately due and payable, at which time they shall become
immediately due and payable;

 

(iii)declare that all or part of the Utilisations be payable on demand, at which
time they shall immediately become payable on demand by the Agent on the
instructions of the Majority Lenders;

 

(iv)declare all or any part of the amounts (or cash cover in relation to those
amounts) outstanding under the Ancillary Facilities to be immediately due and
payable, at which time they shall become immediately due and payable;

 

(v)declare that all or any part of the amounts (or cash cover in relation to
those amounts) outstanding under the Ancillary Facilities be payable on demand,
at which time they shall immediately become payable on demand by the Agent on
the instructions of the Majority Lenders; and/or

 

(vi)exercise or direct the Security Agent to exercise any or all of its rights,
remedies, powers or discretions under the Finance Documents.

 

(b)If the Majority Lenders make a declaration in accordance with paragraph (a)
above which relates to only part of the Utilisations under the Facility or which
does not include any Utilisation under the Facility, Lenders with at least 662/3
of the Commitments in respect of the Facility must give their consent prior to
any such acceleration.

 

Hogan Lovells

 

 



- 109 -

 

Section 9

 

Changes to Parties

 

27.Changes to the Lenders

 

27.1Assignments and transfers by the Lenders

 

(a)Subject to this Clause 27 and to Clause 28 (Restrictions on debt purchase
Transactions), a Lender (the “Existing Lender”) may:

 

(i)assign any of its rights; or

 

(ii)transfer by novation any of its rights and obligations,

 

under any Finance Document to another bank or financial institution or to a
trust, fund or other entity which is regularly engaged in or established for the
purpose of making, purchasing or investing in loans, securities or other
financial assets (the “New Lender”) subject to a minimum transfer amount of
£1,000,000 (other than any transfer from a Lender to an Affiliate or a Related
Fund of such Lender).

 

(b)Notwithstanding paragraph (a) above, no Lender may assign or transfer or
sub-participate any of its rights and/or obligations under this Agreement to any
member of the Group without the prior consent of all the Lenders.

 

27.2Conditions of assignment or transfer

 

(a)An Existing Lender must consult with the Parent for no more than 5 days
before it may make an assignment or transfer in accordance with Clause 27.1
(Assignments and transfers by the Lenders) unless the assignment or transfer is:

 

(i)to another Lender or an Affiliate of a Lender; or

 

(ii)if the Existing Lender is a fund, to a fund which is a Related Fund of the
Existing Lender; or

 

(iii)made at a time when an Event of Default is continuing.

 

(b)An assignment will only be effective on:

 

(i)receipt by the Agent (whether in the Assignment Agreement or otherwise) of
written confirmation from the New Lender (in form and substance satisfactory to
the Agent) that the New Lender will assume the same obligations to the other
Finance Parties and the other Secured Parties as it would have been under if it
was an Original Lender;

 

(ii)the New Lender entering into the documentation required for it to accede as
a party to the Intercreditor Agreement; and

 

(iii)the performance by the Agent of all necessary “know your customer” or other
similar checks under all applicable laws and regulations in relation to such
assignment to a New Lender, the completion of which the Agent shall promptly
notify to the Existing Lender and the New Lender.

 

Hogan Lovells

 

 



- 110 -

 

(c)A transfer will only be effective if the New Lender enters into the
documentation required for it to accede as a party to the Intercreditor
Agreement and if the procedure set out in Clause 27.4 (Procedure for transfer)
is complied with.

 

(d)If:

 

(i)a Lender sub-participates, assigns, transfers, novates, creates a trust over
or otherwise disposes of any of its rights or obligations under the Finance
Documents or changes its Facility Office; and

 

(ii)as a result of circumstances existing at the date the assignment, transfer
or change occurs, an Obligor would be or becomes obliged to make a payment to
the New Lender or Lender acting through its new Facility Office under Clause 16
(Tax gross-up and indemnities) or Clause 17 (Increased costs),

 

then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under those Clauses to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the sub-participation, assignment, transfer novation, settlement or
other change had not occurred.

 

(e)Each New Lender, by executing the relevant Transfer Certificate or Assignment
Agreement, confirms, for the avoidance of doubt, that the Agent has authority to
execute on its behalf any amendment or waiver that has been approved by or on
behalf of the requisite Lender or Lenders in accordance with this Agreement on
or prior to the date on which the transfer or assignment becomes effective in
accordance with this Agreement and that it is bound by that decision to the same
extent as the Existing Lender would have been had it remained a Lender.

 

27.3Limitation of responsibility of Existing Lenders

 

(a)Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

 

(i)the legality, validity, effectiveness, adequacy or enforceability of the
Transaction Documents, the Transaction Security or any other documents;

 

(ii)the financial condition of any Obligor;

 

(iii)the performance and observance by any Obligor or any other member of the
Group of its obligations under the Transaction Documents or any other documents;
or

 

(iv)the accuracy of any statements (whether written or oral) made in or in
connection with any Transaction Document or any other document,

 

and any representations or warranties implied by law are excluded.

 

(b)Each New Lender confirms to the Existing Lender, the other Finance Parties
and the Secured Parties that it:

 

(i)has made (and shall continue to make) its own independent investigation and
assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
or any other Finance Party in connection with any Transaction Document or the
Transaction Security; and

 

Hogan Lovells

 

 

- 111 -

 

(ii)will continue to make its own independent appraisal of the creditworthiness
of each Obligor and its related entities whilst any amount is or may be
outstanding under the Finance Documents or any Commitment is in force.

 

(c)Nothing in any Finance Document obliges an Existing Lender to:

 

(i)accept a re-transfer or re-assignment from a New Lender of any of the rights
and obligations assigned or transferred under this Clause 27; or

 

(ii)support any losses directly or indirectly incurred by the New Lender by
reason of the non-performance by any Obligor of its obligations under the
Transaction Documents or otherwise.

 

27.4Procedure for transfer

 

(a)Subject to the conditions set out in Clause 27.2 (Conditions of assignment or
transfer) a transfer is effected in accordance with paragraph (b) below when the
Agent executes an otherwise duly completed Transfer Certificate delivered to it
by the Existing Lender and the New Lender. The Agent shall, subject to paragraph
(b) below, as soon as reasonably practicable after receipt by it of a duly
completed Transfer Certificate appearing on its face to comply with the terms of
this Agreement and delivered in accordance with the terms of this Agreement,
execute that Transfer Certificate.

 

(b)The Agent shall only be obliged to execute a Transfer Certificate delivered
to it by the Existing Lender and the New Lender upon its completion of all “know
your customer” or other checks relating to any person that it is required to
carry out in relation to the transfer to such New Lender.

 

(c)Subject to Clause 27.9 (Pro rata Interest Settlement) on the Transfer Date:

 

(i)to the extent that in the Transfer Certificate the Existing Lender seeks to
transfer by novation its rights, benefits and obligations under the Finance
Documents and in respect of the Transaction Security each of the Obligors and
the Existing Lender shall be released from further obligations towards one
another under the Finance Documents and in respect of the Transaction Security
and their respective rights against one another under the Finance Documents and
in respect of the Transaction Security shall be cancelled (being the “Discharged
Rights and Obligations”);

 

(ii)each of the Obligors and the New Lender shall assume obligations towards one
another and/or acquire rights and benefits against one another which differ from
the Discharged Rights and Obligations only insofar as that Obligor or other
member of the Group and the New Lender have assumed and/or acquired the same in
place of that Obligor and the Existing Lender;

 

(iii)the Agent, the Arrangers, the Security Agent, the New Lender, the other
Lenders and any relevant Ancillary Lender shall acquire the same rights and
assume the same obligations between themselves and in respect of the Transaction
Security as they would have acquired and assumed had the New Lender been an
Original Lender with the rights, and/or obligations acquired or assumed by it as
a result of the transfer and to that extent the Agent, the Arrangers, the
Security Agent and any relevant Ancillary Lender and the Existing Lender shall
each be released from further obligations to each other under the Finance
Documents; and

 

Hogan Lovells

 

 



- 112 -

 

(iv)the New Lender shall become a Party as a “Lender”.

 

27.5Procedure for assignment

 

(a)Subject to the conditions set out in Clause 27.2 (Conditions of assignment or
transfer) an assignment may be effected in accordance with paragraph (c) below
when the Agent executes an otherwise duly completed Assignment Agreement
delivered to it by the Existing Lender and the New Lender. The Agent shall,
subject to paragraph (b) below, as soon as reasonably practicable after receipt
by it of a duly completed Assignment Agreement appearing on its face to comply
with the terms of this Agreement and delivered in accordance with the terms of
this Agreement, execute that Assignment Agreement.

 

(b)The Agent shall only be obliged to execute an Assignment Agreement delivered
to it by the Existing Lender and the New Lender upon its completion of all “know
your customer” or other checks relating to any person that it is required to
carry out in relation to the assignment to such New Lender.

 

(c)Subject to Clause 27.9 (Pro rata interest settlement) on the Transfer Date:

 

(i)the Existing Lender will assign absolutely to the New Lender its rights under
the Finance Documents and in respect of the Transaction Security expressed to be
the subject of the assignment in the Assignment Agreement;

 

(ii)the Existing Lender will be released from the obligations (the “Relevant
Obligations”) expressed to be the subject of the release in the Assignment
Agreement (and any corresponding obligations by which it is bound in respect of
the Transaction Security); and

 

(iii)the New Lender shall become a Party as a “Lender” and will be bound by
obligations equivalent to the Relevant Obligations.

 

(d)Lenders may utilise procedures other than those set out in this Clause 27.5
to assign their rights under the Finance Documents provided that they comply
with the conditions set out in Clause 27.2 (Conditions of assignment or
transfer).

 

27.6Copy of Transfer Certificate, Assignment Agreement or Increase Confirmation
to Parent

 

The Agent shall, as soon as reasonably practicable after it has executed a
Transfer Certificate, an Assignment Agreement, or Increase Confirmation, send to
the Parent a

 

copy of that Transfer Certificate, Assignment Agreement or Increase
Confirmation.

 

Hogan Lovells

 

 



- 113 -

 

27.7Affiliates of Lenders as Hedge Counterparties

 

(a)Any person which becomes a party to the Intercreditor Agreement as a Hedge
Counterparty shall, at the same time, become a Party to this Agreement as a
Hedge Counterparty in accordance with clause 19.10 (Creditor/Creditor
Representative Accession Undertaking) of the Intercreditor Agreement.

 

(b)Where this Agreement or any other Finance Document imposes an obligation on a
Hedge Counterparty and the relevant Hedge Counterparty is an Affiliate of a
Lender and is not a party to that document, the relevant Lender shall ensure
that the obligation is performed by its Affiliate.

 

27.8Security Interests over Lenders’ rights

 

In addition to the other rights provided to Lenders under this Clause 27, each
Lender may without consulting with or obtaining consent from any Obligor, at any
time charge, assign or otherwise create Security in or over (whether by way of
collateral or otherwise) all or any of its rights under any Finance Document to
secure obligations of that Lender including, without limitation:

 

(a)any charge, assignment or other Security to secure obligations to a federal
reserve or central bank; and

 

(b)any charge, assignment or other Security granted to any holders (or trustee
or representatives of holders) of obligations owed, or securities issued, by
that Lender as security for those obligations or securities,

 

except that no such charge, assignment or Security shall:

 

(i)release a Lender from any of its obligations under the Finance Documents or
substitute the beneficiary of the relevant charge, assignment or Security for
the Lender as a party to any of the Finance Documents; or

 

(ii)require any payments to be made by an Obligor other than or in excess of, or
grant to any person any more extensive rights than, those required to be made or
granted to the relevant Lender under the Finance Documents.

 

27.9Pro Rata Interest Settlement

 

(a)If the Agent has notified the Lenders that it is able to distribute interest
payments on a “pro rata basis” to Existing Lenders and New Lenders then (in
respect of any transfer pursuant to Clause 27.4 (Procedure for transfer) or any
assignment pursuant to Clause 27.5 (Procedure for assignment) the Transfer Date
of which, in each case, is after the date of such notification and is not on the
last day of an Interest Period):

 

(i)any interest or fees in respect of the relevant participation which are
expressed to accrue by reference to the lapse of time shall continue to accrue
in favour of the Existing Lender up to but including the Transfer Date (“Accrued
Amounts”) and shall become due and payable to the Existing Lender (without
further interest accruing on them) until the last day of the current Interest
Period (or, if the Interest Period is longer than six Months, on the next of the
dates which falls at six Monthly intervals after the first day of that Interest
Period); and

 

Hogan Lovells

 

 



- 114 -

 

(ii)the rights assigned or transferred by the Existing Lender will not include
the right to the Accrued Amounts so that, for the avoidance of doubt:

 

(1)when the Accrued Amounts become payable, those Accrued Amounts will be
payable for the account of the Existing Lender, and

 

(2)the amount payable to the New Lender on that date will be the amount which
would, but for the application of this Clause 27.9 have been payable to it on
that date, but after deduction of the Accrued Amounts.

 

(b)In this clause 27.9 references to “Interest Period” shall be construed to
include a reference to any other period for accrual of fees.

 

(c)An Existing Lender which retains the right to the Accrued Amounts pursuant to
this clause 27.9 but which does not have a Commitment shall be deemed not to be
a Lender for the purposes of ascertaining whether the agreement of any specified
group of Lenders has been obtained to approve any request for a consent, waiver,
amendment or other vote of Lenders under the Finance Documents.

 

28.Restriction on Debt Purchase Transactions

 

28.1Prohibition on Debt Purchase Transactions by the Group

 

The Parent shall not, and shall procure that each other member of the Group
shall not, enter into any Debt Purchase Transaction or beneficially own all or
any part of the share capital of a company that is a Lender or a party to a Debt
Purchase Transaction of the type referred to in paragraphs (b) or (c) of the
definition of Debt Purchase Transaction.

 

29.Changes to the Obligors

 

29.1Assignment and transfers by Obligors

 

No Obligor or any other member of the Group may assign any of its rights or
transfer any of its rights or obligations under the Finance Documents.

 

29.2Additional Borrowers

 

(a)Subject to compliance with the provisions of paragraphs (c) and (d) of Clause
23.9 (“Know your customer” checks), the Parent may request that any of its
wholly owned subsidiaries becomes a Borrower after the Signing Date. That
Subsidiary shall become a Borrower if:

 

(i)it is incorporated in the same jurisdiction as an existing Borrower and the
Majority Lenders approve the addition of that Subsidiary or otherwise if all the
Lenders approve the addition of that Subsidiary, and provided always that if,
following receipt of “know your customer” information, any Finance Party
concludes that the relevant Subsidiary constitutes a ‘relevant financial
institution’ for the purposes of Article 2 of The Financial Services and Markets
Act 2000 (Excluded Activities and Prohibitions) Order 2014, all the Finance
Parties approve the addition of that Subsidiary;

 

Hogan Lovells

 

 



- 115 -

 

(ii)the Parent and that Subsidiary deliver to the Agent a duly completed and
executed Accession Deed;

 

(iii)the Subsidiary is (or becomes) a Guarantor prior to becoming a Borrower;

 

(iv)the Parent confirms that no Default is continuing or would occur as a result
of that Subsidiary becoming an Additional Borrower; and

 

(v)the Agent has received all of the documents and other evidence listed in Part
2 (Conditions precedent required to be delivered by an Additional Obligor) of
Schedule 2 in relation to that Additional Borrower, each in form and substance
satisfactory to the Agent.

 

(b)The Agent shall notify the Parent and the Lenders promptly upon being
satisfied that it has received (in form and substance satisfactory to it) all
the documents and other evidence referred to in sub-paragraph (a)(v) above.

 

29.3Resignation of a Borrower

 

(a)In this Clause 29.3, Clause 29.5 (Resignation of a Guarantor) and Clause 29.7
(Resignation and release of security on disposal), “Third Party Disposal” means
the disposal of an Obligor to a person which is not a member of the Group where
that disposal is permitted under Clause 25.14 (Disposals) or made with the
approval of the Majority Lenders (and the Parent has confirmed this is the
case).

 

(b)If a Borrower is the subject of a Third Party Disposal, the Parent may
request that such Borrower (other than the Parent) ceases to be a Borrower by
delivering to the Agent a Resignation Letter.

 

(c)The Agent shall accept a Resignation Letter and notify the Parent and the
other Finance Parties of its acceptance if:

 

(i)the Parent has confirmed that no Default is continuing or would result from
the acceptance of the Resignation Letter;

 

(ii)the Borrower is under no actual or contingent obligations as a Borrower
under any Finance Documents;

 

(iii)where the Borrower is also a Guarantor (unless its resignation has been
accepted in accordance with Clause 29.5 (Resignation of a Guarantor)), its
obligations in its capacity as Guarantor continue to be legal, valid, binding
and enforceable and in full force and effect (subject to the Legal Reservations)
and the amount guaranteed by it as a Guarantor is not decreased (and the Parent
has confirmed this is the case); and

 

(iv)the Parent has confirmed that it shall ensure that any relevant Disposal
Proceeds will be applied in accordance with Clause 10.2 (Disposal and Insurance
Proceeds).

 

(d)Upon notification by the Agent to the Parent of its acceptance of the
resignation of a Borrower, that company shall cease to be a Borrower and shall
have no further rights or obligations under the Finance Documents as a Borrower
except that the resignation shall not take effect (and the Borrower will
continue to have rights and obligations under the Finance Documents) until the
date on which the Third Party Disposal takes effect.

 

Hogan Lovells

 

 



- 116 -

 

(e)The Agent may, at the cost and expense of the Parent, require a legal opinion
from counsel to the Agent confirming the matters set out in paragraph (c)(iii)
above and the Agent shall be under no obligation to accept a Resignation Letter
until it has obtained such opinion in form and substance satisfactory to it.

 

29.4Additional Guarantors

 

(a)Subject to compliance with the provisions of paragraphs (b) and (c) of Clause
23.9 (“Know your customer” checks), the Parent may request that any of its
wholly owned subsidiaries become a Guarantor after the Signing Date. That
Subsidiary shall become a Guarantor if:

 

(i)the Majority Lenders approve the addition of that Subsidiary unless it is
incorporated in the same jurisdiction as an existing Guarantor;

 

(ii)the Parent and the proposed Obligor deliver to the Agent a duly completed
and executed Accession Deed; and

 

(iii)the Agent has received all of the documents and other evidence listed in
Part 2 of Schedule 2 (Conditions precedent) in relation to that Additional
Obligor, each in form and substance satisfactory to the Agent.

 

(b)The Agent shall notify the Parent and the Lenders promptly upon being
satisfied that it has received (in form and substance satisfactory to it) all
the documents and other evidence listed in Part 2 of Schedule 2 (Conditions
Precedent).

 

(c)If any legal prohibition would prevent or limit a Subsidiary’s ability to
become an Additional Guarantor and/or to enter into Transaction Security, the
Obligors shall use their reasonable endeavours lawfully to overcome the
prohibition.

 

29.5Resignation of a Guarantor

 

(a)The Parent may request that a Guarantor (other than the Parent) ceases to be
a Guarantor by delivering to the Agent a Resignation Letter if:

 

(i)that Guarantor is being disposed of by way of a Third Party Disposal (as
defined in Clause 29.3 (Resignation of a Borrower)) and the Parent has confirmed
this is the case; or

 

(ii)all the Lenders have consented to the resignation of that Guarantor.

 

(b)subject to paragraph (a) of Clause 19.13 (Resignation of a Debtor) of the
Intercreditor Agreement the Agent shall accept a Resignation Letter and notify
the Parent and the Lenders of its acceptance if:

 

(i)the Parent has confirmed that no Default is continuing or would result from
the acceptance of the Resignation Letter;

 

(ii)no payment is due from the Guarantor under Clause 23.1 (Guarantee and
indemnity);

 

(iii)the Parent has provided evidence confirming that the provisions of Clause
25.25 (Guarantors) will continue to be complied with following the resignation
of that Guarantor;

 

Hogan Lovells

 

 



- 117 -

 

(iv)where the Guarantor is also a Borrower, it is under no actual or contingent
obligations as a Borrower and has resigned and ceased to be a Borrower under
Clause 29.3 (Resignation of a Borrower); and

 

(v)the Parent has confirmed that it shall ensure that the Disposal Proceeds will
be applied, in accordance with Clause 10.2 (Disposal and Insurance Proceeds).

 

(c)The resignation of that Guarantor shall not be effective until the date of
the relevant Third Party Disposal at which time that company shall cease to be a
Guarantor and shall have no further rights or obligations under the Finance
Documents as a Guarantor.

 

29.6Repetition of representations

 

Delivery of an Accession Deed constitutes confirmation by the relevant
Subsidiary that the representations and warranties referred to in paragraph (c)
of Clause 0 (Times when representations made) are true and correct in relation
to it as at the date of delivery as if made by reference to the facts and
circumstances then existing.

 

29.7Resignation and release of security on disposal

 

If a Borrower or Guarantor is or is proposed to be the subject of a Third Party
Disposal then:

 

(a)where that Borrower or Guarantor created Transaction Security over any of its
assets or business in favour of the Security Agent, or Transaction Security in
favour of the Security Agent was created over the shares (or equivalent) of that
Borrower or Guarantor, the Security Agent may, at the cost and request of the
Parent, release those assets, business or shares (or equivalent) and issue
certificates of non-crystallisation;

 

(b)the resignation of that Borrower or Guarantor and related release of
Transaction Security referred to in paragraph (a) above shall not become
effective until all Disposal Proceeds resulting from that Third Party Disposal
have been irrevocably paid to the Agent in accordance with Clause 10 (Mandatory
Prepayment); and

 

(c)if the disposal of that Borrower or Guarantor is not made, the Resignation
Letter of that Borrower or Guarantor and the related release of Transaction
Security referred to in paragraph (a) above shall have no effect and the
obligations of the Borrower or Guarantor and the Transaction Security created or
intended to be created by or over that Borrower or Guarantor shall continue in
full force and effect.

 

Hogan Lovells

 

 



- 118 -

 

29.8Additional Security from existing Obligors

 

The Obligors shall procure that on acquiring any asset which is of material
value, or material to the operation of the business of any Obligor, the Obligor
acquiring such asset shall (if such asset is not, in the opinion of the Security
Agent, acting reasonably subject to a charge under any existing Security
Document) execute and deliver to the Security Agent such further or additional
Transaction Security Documents in relation to such assets as the Majority
Lenders may reasonably require in substantially the same terms as the
Transaction Security Documents (if any) charging similar assets and in any event
in compliance with the Agreed Security Principles.

 

Hogan Lovells

 

 

 

- 119 -

 

Section 10

 

The Finance Parties

 

30.Role of the Agent, the Arranger and others

 

30.1Appointment of the Agent

 

(a)Each of the Arrangers and the Lenders appoints the Agent to act as its agent
under and in connection with the Finance Documents (other than the Hedging
Agreements).

 

(b)Each of the Arrangers and the Lenders authorises the Agent to exercise the
rights, powers, authorities and discretions specifically given to the Agent
under or in connection with the Finance Documents together with any other
incidental rights, powers, authorities and discretions.

 

30.2Instructions

 

(a)The Agent shall:

 

(i)unless a contrary indication appears in a Finance Document, exercise or
refrain from exercising any right, power, authority or discretion vested in it
as Agent in accordance with any instructions given to it by:

 

(1)all Lenders if the relevant Finance Document stipulates the matter is an all
Lender decision;

 

(2)in all other cases, the Majority Lenders; and

 

(ii)not be liable for any act (or omission) if it acts (or refrains from acting)
in accordance with paragraph (i) above.

 

(b)The Agent shall be entitled to request instructions, or clarification of any
instruction, from the Majority Lenders (or, if the relevant Finance Document
stipulates the matter is a decision for any other Lender or group of Lenders,
from that Lender or group of Lenders) as to whether, and in what manner, it
should exercise or refrain from exercising any right, power, authority or
discretion and the Agent may refrain from acting unless and until it receives
any such instructions or clarification that it has requested.

 

(c)Save in the case of decisions stipulated to be a matter for any other Lender
or group of Lenders under the relevant Finance Document and unless a contrary
indication appears in a Finance Document, any instructions given to the Agent by
the Majority Lenders shall override any conflicting instructions given by any
other Parties and will be binding on all Finance Parties save for the Security
Agent.

 

(d)The Agent may refrain from acting in accordance with any instructions of any
Lender or group of Lenders until it has received any indemnification and/or
security that it may in its discretion require (which may be greater in extent
than that contained in the Finance Documents and which may include payment in
advance) for any cost, loss or liability which it may incur in complying with
those instructions.

 

(e)In the absence of instructions, the Agent may act (or refrain from acting) as
it considers to be in the best interest of the Lenders.

 

Hogan Lovells

 

 

- 120 -

 

(f)The Agent is not authorised to act on behalf of a Lender (without first
obtaining that Lender’s consent) in any legal or arbitration proceedings
relating to any Finance Document. This paragraph (f) shall not apply to any
legal or arbitration proceeding relating to the perfection, preservation or
protection of rights under the Transaction Security Documents or enforcement of
the Transaction Security or Transaction Security Documents.

 

30.3Duties of the Agent

 

(a)The Agent’s duties under the Finance Documents are solely mechanical and
administrative in nature.

 

(b)Subject to paragraph (c) below, the Agent shall promptly forward to a Party
the original or a copy of any document which is delivered to the Agent for that
Party by any other Party excluding, for the avoidance of doubt, any Fee Letter.

 

(c)Without prejudice to Clause 27.6 (Copy of Transfer Certificate, Assignment
Agreement or Increase Confirmation to Parent), paragraph (a) above shall not
apply to any Transfer Certificate, any Assignment Agreement or any Increase
Confirmation.

 

(d)Except where a Finance Document specifically provides otherwise, the Agent is
not obliged to review or check the adequacy, accuracy or completeness of any
document it forwards to another Party.

 

(e)If the Agent receives notice from a Party referring to this Agreement,
describing a Default and stating that the circumstance described is a Default,
it shall promptly notify the other Finance Parties. The Agent is not obliged to
monitor or enquire whether a Default has occurred.

 

(f)If the Agent is aware of the non-payment of any principal, interest,
commitment fee or other fee payable to a Finance Party (other than the Agent,
the Arrangers or the Security Agent) under this Agreement it shall promptly
notify the other Finance Parties.

 

(g)The Agent shall have only those duties, obligations and responsibilities
expressly specified in the Finance Documents to which it is expressed to be a
party (and no others shall be implied).

 

30.4Role of the Arranger

 

Except as specifically provided in the Finance Documents, each Arranger has no
obligations of any kind to any other Party under or in connection with any
Finance Document.

 

30.5No fiduciary duties

 

(a)Nothing in this Agreement constitutes the Agent and/or the Arrangers as a
trustee or fiduciary of any other person.

 

(b)None of the Agent, the Security Agent, the Arrangers or any Ancillary Lender
shall be bound to account to any Lender for any sum or the profit element of any
sum received by it for its own account.

 

Hogan Lovells

 

 

- 121 -

 

30.6Business with the Group

 

The Agent, the Security Agent, the Arrangers and each Ancillary Lender may
accept deposits from, lend money to and generally engage in any kind of banking
or other business with any member of the Group.

 

30.7Rights and discretions

 

(a)The Agent may rely on:

 

(i)any representation, notice or document believed by it to be genuine, correct
and appropriately authorised; and

 

(ii)any statement made by a director, authorised signatory or employee of any
person regarding any matters which may reasonably be assumed to be within his
knowledge or within his power to verify.

 

(b)The Agent may assume (unless it has received notice to the contrary in its
capacity as agent for the Lenders) that:

 

(i)no Default has occurred (unless it has actual knowledge of a Default arising
under Clause 26.1 (Non-payment));

 

(ii)any right, power, authority or discretion vested in any Party or the
Majority Lenders has not been exercised;

 

(iii)any notice or request made by the Parent (other than a Utilisation Request)
is made on behalf of and with the consent and knowledge of all the Obligors; and

 

(c)The Agent may engage, pay for and rely on the advice or services of any
lawyers, accountants, surveyors or other experts.

 

(d)Without prejudice to the generality of paragraph (c) above or paragraph (e)
below, the Agent may at any time engage and pay for the services of any lawyers
to act as independent counsel to the Agent (and so separate from any lawyers
instructed by the Lenders) if the Agent in its reasonable opinion deems this to
be desirable.

 

(e)The Agent may rely on the advice or services of any lawyers, accountants, tax
advisers, surveyors or other professional advisers or experts (whether obtained
by the Agent or by any other Party) and shall not be liable for any damages,
costs or losses to any person, any diminution in value or any liability
whatsoever arising as a result of its so relying.

 

(f)The Agent may act in relation to the Finance Documents through its officers,
employees and agents and the Agent shall not:

 

(i)be liable for any error of judgment made by any such person; or

 

(ii)be bound to supervise, or be in any way responsible for any loss incurred by
reason of misconduct, omission or default on the part, of any such person,

 

unless such error or such loss was directly caused by the Agent’s gross
negligence or wilful misconduct.

 

Hogan Lovells

 

 

- 122 -

 

(g)Unless a Finance Document expressly provides otherwise the Agent may disclose
to any other Party any information it reasonably believes it has received as
agent under this Agreement.

 

(h)Without prejudice to the generality of paragraph (g) above, the Agent:

 

(i)may disclose; and

 

(ii)on the written request of the Parent or the Majority Lenders shall, as soon
as reasonably practicable, disclose,

 

the identity of a Defaulting Lender to the Parent and to the other Finance
Parties.

 

(i)Notwithstanding any other provision of any Finance Document to the contrary,
none of the Agent or the Arranger is obliged to do or omit to do anything if it
would, or might in its reasonable opinion, constitute a breach of any law or
regulation or a breach of a fiduciary duty or duty of confidentiality.

 

(j)Notwithstanding any provision of any Finance Document to the contrary, the
Agent is not obliged to expend or risk its own funds or otherwise incur any
financial liability in the performance of its duties, obligations or
responsibilities or the exercise of any right, power, authority or discretion if
it has grounds for believing the repayment of such funds or adequate indemnity
against, or security for, such risk or liability is not reasonably assured to
it.

 

30.8Responsibility for documentation

 

None of the Agent, the Arrangers or any Ancillary Lender is responsible or
liable for:

 

(a)the adequacy, accuracy and/or completeness of any information (whether oral
or written) supplied by the Agent, the Arrangers, an Ancillary Lender, an
Obligor or any other person given in or in connection with any Finance Document
or the transactions contemplated in the Finance Documents;

 

(b)the legality, validity, effectiveness, adequacy or enforceability of any
Finance Document or the Transaction Security or any other agreement, arrangement
or document entered into, made or executed in anticipation of or in connection
with any Finance Document or the Transaction Security; or

 

(c)any determination as to whether any information provided or to be provided to
any Finance Party is non public information the use of which may be regulated or
prohibited by applicable law or regulation relating to insider dealing or
otherwise.

 

30.9No duty to monitor

 

The Agent shall not be bound to enquire:

 

(a)whether or not any Default has occurred;

 

(b)as to the performance, default or any breach by any Party of its obligations
under any Finance Document; or

 

(c)whether any other event specified in any Finance Document has occurred.

 



Hogan Lovells

 

  

- 123 -

 

30.10Exclusion of liability

 

(a)Without limiting paragraph ‎(b) below (and without prejudice to any other
provision of any Finance Document excluding or limiting the liability of the
Agent or any Ancillary Lender), none of the Agent nor any Ancillary Lender will
be liable (including, without limitation, for negligence or any other category
of liability whatsoever) for:

 

(i)any damages, costs or losses to any person, any diminution in value, or any
liability whatsoever arising as a result of taking or not taking any action
under or in connection with any Finance Document or the Transaction Security,
unless directly caused by its gross negligence or wilful misconduct;

 

(ii)exercising, or not exercising, any right, power, authority or discretion
given to it by, or in connection with, any Finance Document, the Transaction
Security or any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with, any Finance Document
or the Transaction Security; or

 

(iii)without prejudice to the generality of paragraphs (i) and (ii) above, any
damages, costs or losses to any person, any diminution in value or any liability
whatsoever arising as a result of:

 

(1)any act, event or circumstance not reasonably within its control; or

 

(2)the general risks of investment in, or the holding of assets in, any
jurisdiction,

 

including (in each case and without limitation) such damages, costs, losses,
diminution in value or liability arising as a result of: nationalisation,
expropriation or other governmental actions; any regulation, currency
restriction, devaluation or fluctuation; market conditions affecting the
execution or settlement of transactions or the value of assets (including any
Disruption Event); breakdown, failure or malfunction of any third party
transport, telecommunications, computer services or systems; natural disasters
or acts of God; war, terrorism, insurrection or revolution; or strikes or
industrial action.

 

(b)No Party (other than the Agent or an Ancillary Lender (as applicable)) may
take any proceedings against any officer, employee or agent of the Agent or any
Ancillary Lender, in respect of any claim it might have against the Agentor an
Ancillary Lender or in respect of any act or omission of any kind by that
officer, employee or agent in relation to any Finance Document or any
Transaction Document and any officer, employee or agent of the Agent or any
Ancillary Lender may rely on this clause subject to Clause 1.3 (Third party
rights) and the provisions of the Third Parties Act.

 

(c)The Agent will not be liable for any delay (or any related consequences) in
crediting an account with an amount required under the Finance Documents to be
paid by the Agent if the Agent has taken all necessary steps as soon as
reasonably practicable to comply with the regulations or operating procedures of
any recognised clearing or settlement system used by the Agent for that purpose.

 



Hogan Lovells

 

 

- 124 -

 

(d)Nothing in this Agreement shall oblige the Agent or the Arranger to carry
out:

 

(i)any “know your customer” or other checks in relation to any person; or

 

(ii)any check on the extent to which any transaction contemplated by this
Agreement might be unlawful for any Lender or for any Affiliate of any Lender,

 

on behalf of any Lender and each Lender confirms to the Agent and the Arranger
that it is solely responsible for any such checks it is required to carry out
and that it may not rely on any statement in relation to such checks made by the
Agent or the Arranger.

 

(e)Without prejudice to any provision of any Finance Document excluding or
limiting the Agent’s liability, any liability of the Agent arising under or in
connection with any Finance Document or the Transaction Security shall be
limited to the amount of actual loss which has been finally judicially
determined to have been suffered (as determined by reference to the date of
default of the Agent or, if later, the date on which the loss arises as a result
of such default) but without reference to any special conditions or
circumstances known to the Agent at any time which increase the amount of that
loss. In no event shall the Agent be liable for any loss of profits, goodwill,
reputation, business opportunity or anticipated saving, or for special,
punitive, indirect or consequential damages, whether or not the Agent has been
advised of the possibility of such loss or damages.

 

30.11Lenders’ indemnity to the Agent

 

(a)Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify the Agent, within three
Business Days of demand, against any cost, loss or liability (including, without
limitation, for negligence or any other category of liability whatsoever)
incurred by the Agent (otherwise than by reason of the Agent’s gross negligence
or wilful misconduct) (or, in the case of any cost, loss or liability pursuant
to clause 33.11 (Disruption to payment systems etc.), notwithstanding the
Agent’s negligence, gross negligence or any other category of liability
whatsoever but not including any claim based on the fraud of the Agent) in
acting as Agent under the Finance Documents (unless the Agent has been
reimbursed by an Obligor pursuant to a Finance Document).

 

(b)Subject to paragraph (c) below, the Parent shall immediately on demand
reimburse any Lender for any payment that Lender makes to the Agent pursuant to
paragraph (a) above.

 

(c)Paragraph (b) above shall not apply to the extent that the indemnity payment
in respect of which the Lender claims reimbursement relates to a liability of
the Agent to an Obligor.

 

30.12Resignation of the Agent

 

(a)The Agent may resign and appoint one of its Affiliates acting through an
office in the United Kingdom as successor by giving notice to the Lenders and
the Parent.

 



Hogan Lovells

 

 

- 125 -

 

(b)Alternatively the Agent may resign by giving 30 days’ notice to the Lenders
and the Parent, in which case the Majority Lenders (after consultation with the
Parent) may appoint a successor Agent.

 

(c)If the Majority Lenders have not appointed a successor Agent in accordance
with paragraph (b) above within 20 days after notice of resignation was given,
the retiring Agent (after consultation with the Parent) may appoint a successor
Agent (acting through an office in the United Kingdom).

 

(d)If the Agent wishes to resign because (acting reasonably) it has concluded
that it is no longer appropriate for it to remain as agent and the Agent is
entitled to appoint a successor Agent under paragraph (c) above, the Agent may
(if it concludes (acting reasonably) that it is necessary to do so in order to
persuade the proposed successor Agent to become a party to this Agreement as
Agent) agree with the proposed successor Agent amendments to this clause 30 and
any other term of this Agreement dealing with the rights or obligations of the
Agent consistent with then current market practice for the appointment and
protection of corporate trustees together with any reasonable amendments to the
agency fee payable under this Agreement which are consistent with the successor
Agent’s normal fee rates and those amendments will bind the Parties.

 

(e)The retiring Agent shall, at its own cost, make available to the successor
Agent such documents and records and provide such assistance as the successor
Agent may reasonably request for the purposes of performing its functions as
Agent under the Finance Documents.

 

(f)The Agent’s resignation notice shall only take effect upon the appointment of
a successor.

 

(g)Upon the appointment of a successor, the retiring Agent shall be discharged
from any further obligation in respect of the Finance Documents (other than its
obligations under paragraph (e) above) but shall remain entitled to the benefit
of clause ‎18.3 (Indemnity to the Agent) and this clause 33 (and any agency fees
for the account of the retiring Agent shall cease to accrue from (and shall be
payable on) that date). Any successor and each of the other Parties shall have
the same rights and obligations amongst themselves as they would have had if
such successor had been an original Party.

 

(h)The Agent shall resign in accordance with paragraph (b) above (and, to the
extent applicable, shall use reasonable endeavours to appoint a successor Agent
pursuant to paragraph (c) above) if on or after the date which is three months
before the earliest FATCA Application Date relating to any payment to the Agent
under the Finance Documents, either:

 

(i)the Agent fails to respond to a request under clause 19.8 (FATCA information)
and the Parent or a Lender reasonably believes that the Agent will not be (or
will have ceased to be) a FATCA Exempt Party on or after that FATCA Application
Date;

 

(ii)the information supplied by the Agent pursuant to clause 19.8 (FATCA
information) indicates that the Agent will not be (or will have ceased to be) a
FATCA Exempt Party on or after that FATCA Application Date; or

 



Hogan Lovells

 

 

- 126 -

 

(iii)the Agent notifies the Parent and the Lenders that the Agent will not be
(or will have ceased to be) a FATCA Exempt Party on or after that FATCA
Application Date;

 

and (in each case) the Parent or a Lender reasonably believes that a Party will
be required to make a FATCA Deduction that would not be required if the Agent
were a FATCA Exempt Party, and the Parent or that Lender, by notice to the
Agent, requires it to resign.

 

30.13Replacement of the Agent

 

(a)After consultation with the Parent, the Majority Lenders may, by giving 30
days’ notice to the Agent (or, at any time the Agent is an Impaired Agent, by
giving any shorter notice determined by the Majority Lenders) replace the Agent
by appointing a successor Agent (acting through an office in the United
Kingdom).

 

(b)The retiring Agent shall (at its own cost if it is an Impaired Agent and
otherwise at the expense of the Lenders) make available to the successor Agent
such documents and records and provide such assistance as the successor Agent
may reasonably request for the purposes of performing its functions as Agent
under the Finance Documents.

 

(c)The appointment of the successor Agent shall take effect on the date
specified in the notice from the Majority Lenders to the retiring Agent. As from
this date, the retiring Agent shall be discharged from any further obligation in
respect of the Finance Documents (other than its obligations under paragraph (b)
above) but shall remain entitled to the benefit of Clause ‎18.3 (Indemnity to
the Agent) and this clause 30 (and any agency fees for the account of the
retiring Agent shall cease to accrue from (and shall be payable on) that date).

 

(d)Any successor Agent and each of the other Parties shall have the same rights
and obligations amongst themselves as they would have had if such successor had
been an original Party.

 

30.14Confidentiality

 

(a)In acting as agent for the Finance Parties, the Agent shall be regarded as
acting through its agency division which shall be treated as a separate entity
from any other of its divisions or departments.

 

(b)If information is received by another division or department of the Agent, it
may be treated as confidential to that division or department and the Agent
shall not be deemed to have notice of it.

 

30.15Relationship with the Lenders

 

(a)Subject to clause ‎27.9 (Pro rata interest settlement), the Agent may treat
the person shown in its records as Lender at the opening of business (in the
place of the Agent’s principal office as notified to the Finance Parties from
time to time) as the Lender acting through its Facility Office:

 

(i)entitled to or liable for any payment due under any Finance Document on that
day; and

 



Hogan Lovells

 

 

- 127 -

 

(ii)entitled to receive and act upon any notice, request, document or
communication or make any decision or determination under any Finance Document
made or delivered on that day,

 

unless it has received not less than five Business Days’ prior notice from that
Lender to the contrary in accordance with the terms of this Agreement.

 

(b)Any Lender may by notice to the Agent appoint a person to receive on its
behalf all notices, communications, information and documents to be made or
despatched to that Lender under the Finance Documents. Such notice shall contain
the address, fax number and (where communication by electronic mail or other
electronic means is permitted under clause ‎35.6 (Electronic communication))
electronic mail address and/or any other information required to enable the
transmission of information by that means (and, in each case, the department or
officer, if any, for whose attention communication is to be made) and be treated
as a notification of a substitute address, fax number, electronic mail address
(or such other information) department and officer by that Lender for the
purposes of clause ‎35.2 (Addresses) and paragraph (a)(ii) of clause 35.6
(Electronic communication) and the Agent shall be entitled to treat such person
as the person entitled to receive all such notices, communications, information
and documents as though that person were that Lender.

 

30.16Credit appraisal by the Lenders and Ancillary Lenders

 

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Lender and
Ancillary Lender confirms to the Agent, the Arranger and each Ancillary Lender
that it has been, and will continue to be, solely responsible for making its own
independent appraisal and investigation of all risks arising under or in
connection with any Finance Document including but not limited to:

 

(a)the financial condition, status and nature of each member of the Group;

 

(b)the legality, validity, effectiveness, adequacy or enforceability of any
Finance Document, the Transaction Security and any other agreement, arrangement
or document entered into, made or executed in anticipation of, under or in
connection with any Finance Document or the Transaction Security;

 

(c)whether that Lender or Ancillary Lender has recourse, and the nature and
extent of that recourse, against any Party or any of its respective assets under
or in connection with any Finance Document, the Transaction Security, the
transactions contemplated by the Finance Documents or any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Finance Document or the Transaction Security;

 

(d)the adequacy, accuracy or completeness of the Information Memorandum and any
other information provided by the Agent, any Party or by any other person under
or in connection with any Finance Document, the transactions contemplated by any
Finance Document or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document; and

 



Hogan Lovells

 

 

- 128 -

 

(e)the right or title of any person in or to, or the value or sufficiency of any
part of the Charged Property, the priority of any of the Transaction Security or
the existence of any Security affecting the Charged Property.

 

30.17Agent’s management time

 

(a)After the occurrence of an Event of Default, any amount payable to the Agent
under clause 18.3 (Indemnity to the Agent), clause 20 (Costs and expenses) and
clause 30.11 (Lenders’ indemnity to the Agent) shall include the cost of
utilising the Agent’s management time or other resources and will be calculated
on the basis of such reasonable daily or hourly rates as the Agent may notify to
the Parent and the Lenders, and is in addition to any fee paid or payable to the
Agent under clause 18 (Fees).

 

30.18Deduction from amounts payable by the Agent

 

If any Party owes an amount to the Agent under the Finance Documents the Agent
may, after giving notice to that Party, deduct an amount not exceeding that
amount from any payment to that Party which the Agent would otherwise be obliged
to make under the Finance Documents and apply the amount deducted in or towards
satisfaction of the amount owed. For the purposes of the Finance Documents that
Party shall be regarded as having received any amount so deducted.

 

30.19Reliance and engagement letters

 

Each Finance Party and Secured Party confirms that each of the Arranger and the
Agent has authority to accept on its behalf (and ratifies the acceptance on its
behalf of any letters or reports already accepted by the Arranger or Agent) the
terms of any reliance letter or engagement letters relating to any reports or
letters provided by accountants in connection with the Finance Documents or the
transactions contemplated in the Finance Documents and to bind it in respect of
those reports or letters and to sign such letters on its behalf and further
confirms that it accepts the terms and qualifications set out in such letters.

 

30.20Role of Reference Banks

 

(a)No Reference Bank is under any obligation to provide a quotation or any other
information to the Agent.

 

(b)No Reference Bank will be liable for any action taken by it under or in
connection with any Finance Document, or for any Reference Bank Quotation,
unless directly caused by its gross negligence or wilful misconduct.

 

(c)No Party (other than the relevant Reference Bank) may take any proceedings
against any officer, employee or agent of any Reference Bank in respect of any
claim it might have against that Reference Bank or in respect of any act or
omission of any kind by that officer, employee or agent in relation to any
Finance Document, or to any Reference Bank Quotation, and any officer, employee
or agent of each Reference Bank may rely on this clause 30.20 subject to clause
‎1.3 (Third party rights) and the provisions of the Third Parties Act.

 

30.21Third party Reference Banks

 

A Reference Bank which is not a Party may rely on clause 30.20 (Role of
Reference Banks), paragraph (c) ‎of clause 39.3 (Other exceptions) and clause
‎41 (Confidentiality of Funding Rates and Reference Bank Quotations) subject to
clause ‎1.3 (Third party rights) and the provisions of the Third Parties Act.

 



Hogan Lovells

 

 

- 129 -

 

31.Conduct of business by the Finance Parties

 

No provision of any Finance Document will:

 

(a)interfere with the right of any Finance Party to arrange its affairs (tax or
otherwise) in whatever manner it thinks fit;

 

(b)oblige any Finance Party to investigate or claim any credit, relief,
remission or repayment available to it or the extent, order and manner of any
claim; or

 

(c)oblige any Finance Party to disclose any information relating to its affairs
(tax or otherwise) or any computations in respect of Tax.

 

32.Sharing among the Finance Parties

 

32.1Payments to Finance Parties

 

(a)Subject to paragraph (b) below, if a Finance Party (a “Recovering Finance
Party”) receives or recovers any amount from an Obligor other than in accordance
with Clause 33 (Payment mechanics) (a “Recovered Amount”) and applies that
amount to a payment due under the Finance Documents then:

 

(i)the Recovering Finance Party shall, within three Business Days, notify
details of the receipt or recovery, to the Agent;

 

(ii)the Agent shall determine whether the receipt or recovery is in excess of
the amount the Recovering Finance Party would have been paid had the receipt or
recovery been received or made by the Agent and distributed in accordance with
Clause 33 (Payment mechanics), without taking account of any Tax which would be
imposed on the Agent in relation to the receipt, recovery or distribution; and

 

(iii)the Recovering Finance Party shall, within three Business Days of demand by
the Agent, pay to the Agent an amount (the “Sharing Payment”) equal to such
receipt or recovery less any amount which the Agent determines may be retained
by the Recovering Finance Party as its share of any payment to be made, in
accordance with Clause 33.6 (Partial payments).

 

(b)Paragraph (a) above shall not apply to any amount received or recovered by an
Ancillary Lender in respect of any cash cover provided for the benefit of that
Ancillary Lender.

 

32.2Redistribution of payments

 

The Agent shall treat the Sharing Payment as if it had been paid by the relevant
Obligor and distribute it between the Finance Parties (other than the Recovering
Finance Party) (the “Sharing Finance Parties”) in accordance with Clause 33.6
(Partial payments) towards the obligations of that Obligor to the Sharing
Finance Parties.

 

Hogan Lovells

 

 

- 130 -

 

32.3Recovering Finance Party’s rights

 

On a distribution by the Agent under Clause 32.2 (Redistribution of payments),
of a payment received by a Recovering Finance Party from an Obligor, as between
the relevant Obligor and the Recovering Finance Party, an amount of the
Recovered Amount equal to the Sharing Payment will be treated as not having been
paid by that Obligor.

 

32.4Reversal of redistribution

 

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:

 

(a)each Sharing Finance Party shall, upon request of the Agent, pay to the Agent
for the account of that Recovering Finance Party an amount equal to the
appropriate part of its share of the Sharing Payment (together with an amount as
is necessary to reimburse that Recovering Finance Party for its proportion of
any interest on the Sharing Payment which that Recovering Finance Party is
required to pay) (the “Redistributed Amount”); and

 

(b)as between the relevant Obligor and each relevant Sharing Finance Party, an
amount equal to the relevant Redistributed Amount will be treated as not having
been paid by that Obligor.

 

32.5Exceptions

 

(a)This Clause 32 shall not apply to the extent that the Recovering Finance
Party would not, after making any payment pursuant to this Clause, have a valid
and enforceable claim against the relevant Obligor except where that would be
inconsistent with the terms of the Intercreditor Agreement.

 

(b)A Recovering Finance Party is not obliged to share with any other Finance
Party any amount which the Recovering Finance Party has received or recovered as
a result of taking legal or arbitration proceedings, if:

 

(i)it notified the other Finance Party of the legal or arbitration proceedings;
and

 

(ii)the other Finance Party had an opportunity to participate in those legal or
arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.

 

32.6Ancillary Lenders

 

(a)This Clause 32 shall not apply to any receipt or recovery by a Lender in its
capacity as an Ancillary Lender at any time prior to the Agent exercising any of
its rights under Clause 26.14 (Acceleration).

 

(b)Following the exercise by the Agent of any of its rights under Clause 26.14
(Acceleration), this Clause 32 shall apply to all receipts or recoveries by
Ancillary Lenders except to the extent that the receipt or recovery represents a
reduction from the Designated Gross Amount for an Ancillary Facility to the
Designated Net Amount.

 



Hogan Lovells

 

 

- 131 -

 

Section 11

 

Administration

 

33.Payment Mechanics

 

33.1Payments to the Agent

 

(a)On each date on which an Obligor or a Lender is required to make a payment
under a Finance Document excluding a payment under the terms of an Ancillary
Document, that Obligor or Lender shall make the same available to the Agent
(unless a contrary indication appears in a Finance Document) for value on the
due date at the time and in such funds specified by the Agent as being customary
at the time for settlement of transactions in the relevant currency in the place
of payment.

 

(b)Payment shall be made to such account in the principal financial centre of
the country of that currency (or, in relation to euro, in a principal financial
centre in a Participating Member State or London) with such bank as the Agent
specifies.

 

33.2Distributions by the Agent

 

Each payment received by the Agent under the Finance Documents for another Party
shall, subject to Clause 33.3 (Distributions to an Obligor) and Clause 33.4
(Clawback) be made available by the Agent as soon as practicable after receipt
to the Party entitled to receive payment in accordance with this Agreement (in
the case of a Lender, for the account of its Facility Office), to such account
as that Party may notify to the Agent by not less than five Business Days’
notice with a bank in the principal financial centre of the country of that
currency (or, in relation to euro, in the principal financial centre of a
Participating Member State or London).

 

33.3Distributions to an Obligor

 

The Agent may (with the consent of the Obligor or in accordance with Clause 34
(Set-off)) apply any amount received by it for that Obligor in or towards
payment (on the date and in the currency and funds of receipt) of any amount due
from that Obligor under the Finance Documents or in or towards purchase of any
amount of any currency to be so applied.

 

33.4Clawback

 

(a)Where a sum is to be paid to the Agent under the Finance Documents for
another Party, the Agent is not obliged to pay that sum to that other Party (or
to enter into or perform any related exchange contract) until it has been able
to establish to its satisfaction that it has actually received that sum.

 

(b)If the Agent pays an amount to another Party and it proves to be the case
that the Agent had not actually received that amount, then the Party to whom
that amount (or the proceeds of any related exchange contract) was paid by the
Agent shall on demand refund the same to the Agent together with interest on
that amount from the date of payment to the date of receipt by the Agent,
calculated by the Agent to reflect its cost of funds.

 



Hogan Lovells

 

 

- 132 -

 

33.5Impaired Agent

 

(a)If, at any time, the Agent becomes an Impaired Agent, an Obligor or a Lender
which is required to make a payment under the Finance Documents to the Agent in
accordance with Clause 33.1 (Payments to the Agent) may instead either:

 

(i)pay that amount direct to the required recipient(s); or

 

(ii)if in its absolute discretion it considers that it is not reasonably
practicable to pay that amount direct to the required receipient(s), pay that
amount or the relevant part of that amount to an interest-bearing account held
with an Acceptable Bank within the meaning of paragraph (a) of the definition of
“Acceptable Bank” and in relation to which no Finance Party Insolvency Event has
occurred and is continuing, in the name of the Obligor or the Lender making the
payment (the “Paying Party”) and designated as a trust account for the benefit
of the Party or Parties beneficially entitled to that payment under the Finance
Documents (the “Recipient Party” or “Recipient Parties”).

 

In each case such payments must be made on the due date for payment under the
Finance Documents.

 

(b)All interest accrued on the amount standing to the credit of the trust
account shall be for the benefit of the Recipient Party or Recipient Parties pro
rata to their respective entitlements.

 

(c)A Party which has made a payment in accordance with this Clause 33.5 shall be
discharged of the relevant payment obligation under the Finance Documents and
shall not take any credit risk with respect to the amounts standing to the
credit of the trust account.

 

(d)Promptly upon the appointment of a successor Agent in accordance with Clause
30.13 (Replacement of the Agent), each Paying Party shall (other than to the
extent that that Party has given an instruction pursuant to paragraph (e) below)
give all requisite instructions to the bank with whom the trust account is held
to transfer the amount (together with any accrued interest) to the successor
Agent for distribution to the relevant Recipient Party or Recipient Parties in
accordance with Clause 33.2 (Distributions by the Agent).

 

(e)A Paying Party shall, promptly upon request by a Recipient Party and to the
extent:

 

(i)that it has not given an instruction pursuant to paragraph (d) above; and

 

(ii)that it has been provided with the necessary information by the Recipient
Party,

 

give all requisite instructions to the bank with whom the trust account is held
to transfer the relevant amount (together with any accrued interest) to that
Recipient Party).

 

33.6Partial payments

 

(a)If the Agent receives a payment for application against amounts due in
respect of any Finance Documents that is insufficient to discharge all the
amounts then due and payable by an Obligor under those Finance Documents, the
Agent shall apply that payment towards the obligations of that Obligor under
those Finance Documents in the following order:

 



Hogan Lovells

 

 

- 133 -

 

(i)first, in or towards payment pro rata of any unpaid fees, costs and expenses
of the Agent and the Security Agent under those Finance Documents;

 

(ii)secondly, in or towards payment pro rata of any accrued interest, fee or
commission due but unpaid under the Facility;

 

(iii)thirdly, in or towards payment pro rata of any principal due but unpaid
under the Facility; and

 

(iv)fourthly, in or towards payment pro rata of any other sum due but unpaid
under the Finance Documents.

 

(b)The Agent shall, if so directed by the Lenders vary the order set out in
subparagraphs (a)(ii) to (iv) above.

 

(c)Paragraphs (a) and (b) above will override any appropriation made by an
Obligor.

 

33.7No set-off by Obligors

 

All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.

 

33.8Business Days

 

(a)Any payment which is due to be made on a day that is not a Business Day shall
be made on the next Business Day in the same calendar month (if there is one) or
the preceding Business Day (if there is not).

 

(b)During any extension of the due date for payment of any principal or Unpaid
Sum under this Agreement interest is payable on the principal or Unpaid Sum at
the rate payable on the original due date.

 

33.9Currency of account

 

(a)Subject to paragraphs (b) to (f) below, the Base Currency is the currency of
account and payment for any sum due from an Obligor under any Finance Document.

 

(b)A repayment of a Utilisation or Unpaid Sum or a part of a Utilisation or
Unpaid Sum shall be made in the currency in which that Utilisation or Unpaid Sum
is denominated on its due date.

 

(c)Each payment of interest shall be made in the currency in which the sum in
respect of which the interest is payable was denominated when that interest
accrued.

 

(d)Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.

 

(e)Any amount expressed to be payable in a currency other than the Base Currency
shall be paid in that other currency.

 



Hogan Lovells

 

 

- 134 -

 

(f)Unless otherwise stated and whether payment is due from an Obligor or Lender,
any payment in respect of drawings under Ancillary Facilities shall be made in
the currency in which such drawing is denominated.

 

33.10Change of currency

 

(a)Unless otherwise prohibited by law, if more than one currency or currency
unit are at the same time recognised by the central bank of any country as the
lawful currency of that country, then:

 

(i)any reference in the Finance Documents to, and any obligations arising under
the Finance Documents in, the currency of that country shall be translated into,
or paid in, the currency or currency unit of that country designated by the
Agent (after consultation with the Parent); and

 

(ii)any translation from one currency or currency unit to another shall be at
the official rate of exchange recognised by the central bank for the conversion
of that currency or currency unit into the other, rounded up or down by the
Agent (acting reasonably).

 

(b)If a change in any currency of a country occurs, this Agreement will, to the
extent the Agent (acting reasonably and after consultation with the Parent)
specifies to be necessary, be amended to comply with any generally accepted
conventions and market practice in the Relevant Interbank Market and otherwise
to reflect the change in currency.

 

33.11Disruption to Payment Systems etc

 

If either the Agent determines (in its discretion) that a Disruption Event has
occurred or the Agent is notified by the Parent that a Disruption Event has
occurred:

 

(a)the Agent may, and shall if requested to do so by the Parent, consult with
the Parent with a view to agreeing with the Parent such changes to the operation
or administration of the Facility as the Agent may deem necessary in the
circumstances;

 

(b)the Agent shall not be obliged to consult with the Parent in relation to any
changes mentioned in paragraph (a) above if, in its opinion, it is not
practicable to do so in the circumstances and, in any event, shall have no
obligation to agree to such changes;

 

(c)the Agent may consult with the Finance Parties in relation to any changes
mentioned in paragraph (a) above but shall not be obliged to do so if, in its
opinion, it is not practicable to do so in the circumstances;

 

(d)any such changes agreed upon by the Agent and the Parent shall (whether or
not it is finally determined that a Disruption Event has occurred) be binding
upon the Parties as an amendment to (or, as the case may be, waiver of) the
terms of the Finance Documents notwithstanding the provisions of Clause 39
(Amendments and waivers);

 

(e)the Agent shall not be liable for any damages, costs or losses whatsoever
(including, without limitation for negligence, gross negligence or any other
category of liability whatsoever but not including any claim based on the fraud
of the Agent) arising as a result of its taking, or failing to take, any actions
pursuant to or in connection with this Clause 33.11; and

 



Hogan Lovells

 

 

- 135 -

 

(f)the Agent shall notify the Finance Parties of all changes agreed pursuant to
paragraph (d) above.

 

34.Set-off

 

(a)A Finance Party may set off any matured obligation due from an Obligor under
the Finance Documents (to the extent beneficially owned by that Finance Party)
against any matured obligation owed by that Finance Party to that Obligor,
regardless of the place of payment, booking branch or currency of either
obligation. If the obligations are in different currencies, the Finance Party
may convert either obligation at a market rate of exchange in its usual course
of business for the purpose of the set-off. No security interest is created by
this Clause 34.

 

(b)Any credit balances taken into account by an Ancillary Lender when operating
a net limit in respect of any overdraft under an Ancillary Facility shall on
enforcement of the Finance Documents be applied first in reduction of the
overdraft provided under that Ancillary Facility in accordance with its terms.

 

35.Notices

 

35.1Communications in writing

 

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.

 

35.2Addresses

 

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:

 

(a)in the case of the Parent, that identified with its name below;

 

(b)in the case of each Lender, each Ancillary Lender or any other Obligor, that
notified in writing to the Agent on or prior to the date on which it becomes a
Party; and

 

(c)in the case of the Agent or the Security Agent, that identified with its name
below,

 

or any substitute address, fax number or department or officer as the Party may
notify to the Agent (or the Agent may notify to the other Parties, if a change
is made by the Agent) by not less than five Business Days’ notice.

 

35.3Delivery

 

(a)Any communication or document made or delivered by one person to another
under or in connection with the Finance Documents will only be effective:

 

(i)if by way of fax, when received in legible form; or

 



Hogan Lovells

 

 

- 136 -

 

(ii)if by way of letter, when it has been left at the relevant address or five
Business Days after being deposited in the post postage prepaid in an envelope
addressed to it at that address,

 

and, if a particular department or officer is specified as part of its address
details provided under Clause 35.2 (Addresses), if addressed to that department
or officer.

 

(b)Any communication or document to be made or delivered to the Agent or the
Security Agent will be effective only when actually received by the Agent or
Security Agent and then only if it is expressly marked for the attention of the
department or officer identified with the Agent’s or Security Agent’s signature
below (or any substitute department or officer as the Agent or Security Agent
shall specify for this purpose).

 

(c)All notices from or to an Obligor shall be sent through the Agent.

 

(d)Any communication or document made or delivered to the Parent in accordance
with this Clause 35.3 will be deemed to have been made or delivered to each of
the Obligors or any other member of the Group party to a Finance Document.

 

35.4Notification of address and fax number

 

Promptly upon receipt of notification of an address and fax number or change of
address or fax number, pursuant to Clause 35.2 (Addresses) or changing its own
address or fax number, the Agent shall notify the other Parties.

 

35.5Communication when Agent is Impaired Agent

 

If the Agent is an Impaired Agent the Parties may, instead of communicating with
each other through the Agent, communicate with each other directly and (while
the Agent is an Impaired Agent) all the provisions of the Finance Documents
which require communications to be made or notices to be given to or by the
Agent shall be varied so that communications may be made and notices given to or
by the relevant Parties directly. This provision shall not operate after a
replacement Agent has been appointed.

 

35.6Electronic communication

 

(a)Any communication to be made between any two Parties under or in connection
with the Finance Documents may be made by electronic mail or other electronic
means (including, without limitation, by way of posting to a secure website) if
those two Parties:

 

(i)notify each other in writing of their electronic mail address and/or any
other information required to enable the transmission of information by that
means; and

 

(ii)notify each other of any change to their address or any other such
information supplied by them by not less than five Business Days’ notice.

 

(b)Any such electronic communication as specified in paragraph (a) above to be
made between an Obligor and a Finance Party may only be made in that way to the
extent that those two Parties agree that, unless and until notified to the
contrary, this is to be an accepted form of communication.

 



Hogan Lovells

 

 

- 137 -

 

(c)Any such electronic communication as specified in paragraph (a) above made
between any two Parties will be effective only when actually received (or made
available) in readable form and in the case of any electronic communication made
by a Party to the Agent or the Security Agent only if it is addressed in such a
manner as the Agent or Security Agent shall specify for this purpose.

 

(d)Any electronic communication which becomes effective, in accordance with
paragraph ‎(c) above, after 5:00 p.m. in the place in which the Party to whom
the relevant communication is sent or made available has its address for the
purpose of this Agreement shall be deemed only to become effective on the
following day.

 

(e)Any reference in a Finance Document to a communication being sent or received
shall be construed to include that communication being made available in
accordance with this clause ‎35.2.

 

35.7Use of websites

 

(a)The Parent may satisfy its obligation under this Agreement to deliver any
information in relation to those Lenders (the “Website Lenders”) who accept this
method of communication by posting this information onto an electronic website
designated by the Parent and the Agent (the “Designated Website”) if:

 

(i)the Agent expressly agrees (after consultation with each of the Lenders) that
it will accept communication of the information by this method;

 

(ii)both the Parent and the Agent are aware of the address of and any relevant
password specifications for the Designated Website; and

 

(iii)the information is in a printable format or otherwise capable of being
downloaded by the relevant Website Lender and is in a format previously agreed
between the Parent and the Agent.

 

If any Lender (a “Paper Form Lender”) does not agree to the delivery of
information electronically then the Agent shall notify the Parent accordingly
and the Parent shall at its own cost supply the information to the Agent (in
sufficient copies for each Paper Form Lender) in paper form. In any event the
Parent shall at its own cost supply the Agent with at least one copy in paper
form of any information required to be provided by it.

 

(b)The Agent shall supply each Website Lender with the address of and any
relevant password specifications for the Designated Website following
designation of that website by the Parent and the Agent.

 

(c)The Parent shall promptly upon becoming aware of its occurrence notify the
Agent if:

 

(i)the Designated Website cannot be accessed due to technical failure;

 

(ii)the password specifications for the Designated Website change;

 

(iii)any new information which is required to be provided under this Agreement
is posted onto the Designated Website;

 

(iv)any existing information which has been provided under this Agreement and
posted onto the Designated Website is amended; or

 

Hogan Lovells

 

 

- 138 -

 

(v)the Parent becomes aware that the Designated Website or any information
posted onto the Designated Website is or has been infected by any electronic
virus or similar software.

 

If the Parent notifies the Agent under sub-paragraph (c)(i) or sub-paragraph
(c)(v) above, all information to be provided by the Parent under this Agreement
after the date of that notice shall be supplied in paper form unless and until
the Agent and each Website Lender is satisfied that the circumstances giving
rise to the notification are no longer continuing.

 

(d)Any Website Lender may request, through the Agent, one paper copy of any
information required to be provided under this Agreement which is posted onto
the Designated Website. The Parent shall at its own cost comply with any such
request within ten Business Days.

 

35.8English language

 

(a)Any notice given under or in connection with any Finance Document must be in
English.

 

(b)All other documents provided under or in connection with any Finance Document
must be:

 

(i)in English; or

 

(ii)if not in English, and if so required by the Agent, accompanied by a
certified English translation and, in this case, the English translation will
prevail unless the document is a constitutional, statutory or other official
document.

 

36.Calculations and Certificates

 

36.1Accounts

 

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.

 

36.2Certificates and determinations

 

Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest error, conclusive evidence
of the matters to which it relates.

 

36.3Day count convention

 

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 360 days or, in any case where the practice in the
Relevant Interbank Market differs, in accordance with that market practice.

 

37.Partial invalidity

 

If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

 

Hogan Lovells

 

 

- 139 -

 

38.Remedies and waivers

 

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party or Secured Party, any right or remedy under a Finance Document shall
operate as a waiver of any such right or remedy or constitute an election to
affirm any Finance Document. No election to affirm any Finance Document on the
part of any Finance Party or Secured Party shall be effective unless it is in
writing. No single or partial exercise of any right or remedy shall prevent any
further or other exercise or the exercise of any other right or remedy. The
rights and remedies provided in each Finance Document are cumulative and not
exclusive of any rights or remedies provided by law.

 

39.Amendments and waivers

 

39.1Intercreditor Agreement

 

This Clause 39 is subject to the terms of the Intercreditor Agreement.

 

39.2Required consents

 

(a)Subject to Clause 39.3 (Exceptions) any term of the Finance Documents may be
amended or waived only with the consent of the Majority Lenders and the
Obligors’ Agent and any such amendment or waiver will be binding on all Parties.

 

(b)The Agent may effect, on behalf of any Finance Party, any amendment or waiver
permitted by this Clause 39.

 

(c)Without prejudice to the generality of paragraphs (c), (d) and (e) of clause
‎30.7 (Rights and discretions), the Agent may engage, pay for and rely on the
services of lawyers in determining the consent level required for and effecting
any amendment, waiver or consent under this Agreement.

 

(d)Each Obligor agrees to any such amendment or waiver permitted by this clause
39 which is agreed to by the Parent. This includes any amendment or waiver which
would, but for this paragraph (d), require the consent of all of the Guarantors.

 

(e)Paragraph (c) of Clause 27.9 (Pro rata interest settlement) shall apply to
this Clause 39.

 

39.3Exceptions

 

(a)An amendment or waiver that has the effect of changing or which relates to:

 

(i)the definition of “Majority Lenders” in Clause 1.1 (Definitions);

 

(ii)an extension to the date of payment of any amount under the Finance
Documents, but not an extension which results from an amendment to or waiver of
the provisions of Clause 10 (Mandatory Prepayment) provided that the amendment
or waiver does not involve a change to the application of proceeds;

 



(iii)a reduction in the Margin or a reduction in the amount of any payment of
principal, interest, fees or commission payable;

 

Hogan Lovells

 

 

- 140 -

 

(iv)a change in currency of payment of any amount under the Finance Documents;

 

(v)an increase in or an extension of any Commitment or the Total Commitments;

 

(vi)a change to the Borrowers or Guarantors other than in accordance with Clause
29 (Changes to the Obligors);

 

(vii)any provision which expressly requires the consent of all the Lenders;

 

(viii)Clause 2.3 (Finance Parties’ rights and obligations), Clause 27 (Changes
to the Lenders) or this Clause 39;

 

(ix)(other than as expressly permitted by the provisions of any Finance
Document) the nature or scope of:

 

(1)the guarantee and indemnity granted under Clause 21 (Guarantee and
Indemnity);

 

(2)the Charged Property; or

 

(3)the manner in which the proceeds of enforcement of the Transaction Security
are distributed,

 

(except in the case of paragraph (2) above, insofar as it relates to a sale or
disposal of an asset which is the subject of the Transaction Security where such
sale or disposal is expressly permitted under this Agreement or any other
Finance Document);

 

(x)any amendment to the order of priority or subordination under the
Intercreditor Agreement; or

 

(xi)any extension of an Availability Period;

 

shall not be made without the prior consent of all the Lenders.

 

(b)The Security Agent shall be authorised to release any guarantees or Security
constituted by the Transaction Security Documents in the event that such release
is required to effect a Permitted Disposal or a disposal to which the Majority
Lenders have consented in accordance with the Finance Documents. Otherwise the
release of any of the guarantees or Security constituted by the Security
Documents shall require the consent of Lenders whose Commitments exceed 90% of
the Total Commitments.

 

(c)An amendment or waiver which relates to the rights or obligations of the
Agent, the Arrangers, the Security Agent, any Ancillary Lender, a Hedge
Counterparty or a Reference Bank may not be effected without the consent of the
Agent, the Arrangers, the Security Agent, that Ancillary Lender, that Hedge
Counterparty or that Reference Bank.

 

(d)If a Lender does not accept or reject a request for an amendment or waiver
within 15 Business Days (unless the Parent and the Agent agree to a longer time
period in relation to any request) of it being made, or abstains from accepting
or rejecting a request, and Lenders whose Commitments exceed 50.1% of the Total
Commitments have agreed to such request, its Commitment shall not be included
for the purpose of calculating the Total Commitments under the relevant Facility
when ascertaining whether a certain percentage (including, for the avoidance of
doubt, unanimity) of Total Commitments has been obtained to approve that
request.

 



Hogan Lovells

 

 

- 141 -

 

(e)Any term of the Finance Documents may be amended or waived by the Parent and
the Agent without the consent of any other Party if the Agent (acting
reasonably, which may include taking advice requested and received from external
counsel to the Agent at the cost of the Parent) is satisfied that the amendment
or waiver is to cure defects or omissions, resolve ambiguities or
inconsistencies or reflect changes of a minor, technical or administrative
nature.

 

39.4Replacement of Screen Rate

 

Subject to paragraph (a) ‎of clause ‎42.4 (Other exceptions) if any Screen Rate
is not available for a currency which can be selected for a Loan, any amendment
or waiver which relates to providing for another benchmark rate to apply in
relation to that currency in place of that Screen Rate (or which relates to
aligning any provision of a Finance Document to the use of that other benchmark
rate) may be made with the consent of the Majority Lenders and the Parent.

 

39.5Replacement of Lenders

 

(a)If at any time:

 

(i)any Lender becomes a Non-Consenting Lender (as defined in paragraph (c)
below); or

 

(ii)an Obligor becomes obliged to repay any amount in accordance with Clause 9.1
(Illegality) or to pay additional amounts pursuant to Clause 17.1 (Increased
costs) or Clause 16.2 (Tax gross-up) to any Lender in excess of amounts payable
to the other Lenders generally,

 

then the Parent may, on 10 Business Days’ prior written notice to the Agent and
such Lender, replace such Lender by requiring such Lender to (and such Lender
shall) transfer pursuant to Clause 27 (Changes to the Lenders) all (and not part
only) of its rights and obligations under this Agreement to a Lender or other
bank, financial institution, trust, fund or other entity (a “Replacement
Lender”) selected by the Parent, and which is acceptable to the Agent (acting
reasonably) and which confirms its willingness to assume and does assume all the
obligations of the transferring Lender (including the assumption of the
transferring Lender’s participations on the same basis as the transferring
Lender) for a purchase price in cash payable at the time of transfer equal to
the outstanding principal amount of such Lender’s participation in the
outstanding Utilisations and all accrued interest, Break Costs and other amounts
payable in relation thereto under the Finance Documents.

 

(b)The replacement of a Lender pursuant to this Clause shall be subject to the
following conditions:

 

(i)the Parent shall have no right to replace the Agent or Security Agent;

 

(ii)neither the Agent nor the Lender shall have any obligation to the Parent to
find a Replacement Lender;

 



Hogan Lovells

 

 

- 142 -

 

(iii)in the event of a replacement of a Non-Consenting Lender such replacement
must take place no later than 20 Business Days after the date the Non-Consenting
Lender notifies the Parent and the Agent of its failure or refusal to give
consent to, or agree to any waiver or amendment to the Finance Documents
requested by the Parent; and

 

(iv)in no event shall the Lender replaced under this paragraph (b) be required
to pay or surrender to such Replacement Lender any of the fees received by such
Lender pursuant to the Finance Documents.

 

(c)In the event that:

 

(i)the Parent or the Agent (at the request of the Parent) has requested the
Lenders to give a consent in relation to, or to agree to a waiver or amendment
of any provisions of the Finance Documents;

 

(ii)the Lenders have been given at least 15 Business Days to respond to the
request;

 

(iii)the consent, waiver or amendment in question requires the approval of all
the Lenders; and

 

(iv)Lenders whose Commitments aggregate more than 85 per cent of the Total
Commitments (or, if the Total Commitments have been reduced to zero, aggregated
more than 85 per cent of the Total Commitments prior to that reduction) have
consented or agreed to such waiver or amendment,

 

then any Lender who does not and continues not to consent or agree to such
waiver or amendment shall be deemed a “Non-Consenting Lender”.

 

39.6Disenfranchisement of Defaulting Lenders

 

(a)For so long as a Defaulting Lender has any Available Commitment, in
ascertaining the Majority Lenders or whether any given percentage (including,
for the avoidance of doubt, unanimity) of the Total Commitments or Total
Revolving Commitments has been obtained to approve any request for a consent,
waiver, amendment or other vote under the Finance Documents, that Defaulting
Lender’s Commitments will be reduced by the amount of its Available Commitments.

 

(b)For the purposes of this Clause 39.6, the Agent may assume that the following
Lenders are Defaulting Lenders:

 

(i)any Lender which has notified the Agent that it has become a Defaulting
Lender; and

 

(ii)any Lender in relation to which it is aware that any of the events or
circumstances referred to in paragraphs (a), (b) or (c) of the definition of
“Defaulting Lender” has occurred,

 

unless it has received notice to the contrary from the Lender concerned
(together with any supporting evidence reasonably requested by the Agent) or the
Agent is otherwise aware that the Lender has ceased to be a Defaulting Lender.

 

Hogan Lovells

 

 

- 143 -

 

39.7Replacement of a Defaulting Lender

 

(a)The Parent may, at any time a Lender has become and continues to be a
Defaulting Lender, by giving 5 Business Days’ prior written notice to the Agent
and such Lender:

 

(i)replace such Lender by requiring such Lender to (and such Lender shall)
transfer pursuant to Clause 27 (Changes to the Lenders) all (and not part only)
of its rights and obligations under this Agreement;

 

(ii)require such Lender to (and such Lender shall) transfer pursuant to Clause
27 (Changes to the Lenders) all (and not part only) of the undrawn Commitment of
the Lender; or

 

(iii)require such Lender to (and such Lender shall) transfer pursuant to Clause
27 (Changes to the Lenders) all (and not part only) of its rights and
obligations in respect of the Facility,

 

to a Lender or other bank, financial institution, trust, fund or other entity (a
“Replacement Lender”) selected by the Parent, and which is acceptable to the
Agent (acting reasonably), which confirms its willingness to assume and does
assume all the obligations or all the relevant obligations of the transferring
Lender (including the assumption of the transferring Lender’s participations or
unfunded participations (as the case may be) on the same basis as the
transferring Lender) for a purchase price in cash payable at the time of
transfer equal to the outstanding principal amount of such Lender’s
participation in the outstanding Utilisations and all accrued interest, Break
Costs and other amounts payable in relation thereto under the Finance Documents.

 

(b)Any transfer of rights and obligations of a Defaulting Lender pursuant to
this Clause shall be subject to the following conditions:

 

(i)the Parent shall have no right to replace the Agent or Security Agent;

 

(ii)neither the Agent nor the Defaulting Lender shall have any obligation to the
Parent to find a Replacement Lender;

 

(iii)the transfer must take place no later than 30 days after the notice
referred to in paragraph (a) above; and

 

(iv)in no event shall the Defaulting Lender be required to pay or surrender to
the Replacement Lender any of the fees received by the Defaulting Lender
pursuant to the Finance Documents.

 

40.Confidentiality

 

40.1Confidential Information

 

Each Finance Party agrees to keep all Confidential Information confidential and
not to disclose it to anyone, save to the extent permitted by Clause 40.2
(Disclosure of Confidential Information) and Clause 40.3 (Disclosure to
numbering service providers), and to ensure that all Confidential Information is
protected with security measures and a degree of care that would apply to its
own confidential information.

 



Hogan Lovells

 

 

- 144 -

 

40.2Disclosure of Confidential Information

 

Any Finance Party may disclose:

 

(a)to any of its Affiliates and Related Funds and any of its or their officers,
directors, employees, professional advisers, auditors, partners and
Representatives such Confidential Information as that Finance Party shall
consider appropriate if any person to whom the Confidential Information is to be
given pursuant to this paragraph (a) is informed in writing of its confidential
nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no such requirement to so
inform if the recipient is subject to professional obligations to maintain the
confidentiality of the information or is otherwise bound by requirements of
confidentiality in relation to the Confidential Information;

 

(b)to any person:

 

(i)to (or through) whom it assigns or transfers (or may potentially assign or
transfer) all or any of its rights and/or obligations under one or more Finance
Documents and to any of that person’s Affiliates, Related Funds, Representatives
and professional advisers;

 

(ii)with (or through) whom it enters into (or may potentially enter into),
whether directly or indirectly, any sub-participation in relation to, or any
other transaction under which payments are to be made or may be made by
reference to, one or more Finance Documents and/or one or more Obligors and to
any of that person’s Affiliates, Related Funds, Representatives and professional
advisers;

 

(iii)appointed by any Finance Party or by a person to whom paragraph (b)(i) or
(ii) above applies to receive communications, notices, information or documents
delivered pursuant to the Finance Documents on its behalf (including, without
limitation, any person appointed under paragraph (b) of Clause 30.15
(Relationship with the Lenders));

 

(iv)who invests in or otherwise finances (or may potentially invest in or
otherwise finance), directly or indirectly, any transaction referred to in
paragraph (b)(i) or (b)(ii) above;

 

(v)to whom information is required or requested to be disclosed by any court of
competent jurisdiction, any governmental, banking, taxation or other regulatory
authority or similar body, the rules of any relevant stock exchange or pursuant
to any applicable law or regulation;

 

(vi)to whom or for whose benefit that Finance Party charges, assigns or
otherwise creates Security (or may do so) pursuant to Clause 27.8 (Security
Interests over Lenders’ rights);

 

(vii)to whom information is required to be disclosed in connection with, and for
the purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes;

 

(viii)who is a Party; or

 

(ix)with the consent of the Parent;

 

Hogan Lovells

 

 

- 145 -

 

in each case, such Confidential Information as that Finance Party shall consider
appropriate if:

 

(1)in relation to paragraphs (b)(i), (b)(ii) and (b)(iii) above, the person to
whom the Confidential Information is to be given has entered into a
Confidentiality Undertaking except that there shall be no requirement for a
Confidentiality Undertaking if the recipient is a professional adviser and is
subject to professional obligations to maintain the confidentiality of the
Confidential Information;

 

(2)in relation to paragraph (b)(iv) above, the person to whom the Confidential
Information is to be given has entered into a Confidentiality Undertaking or is
otherwise bound by requirements of confidentiality in relation to the
Confidential Information they receive and is informed that some or all of such
Confidential Information may be price-sensitive information;

 

(3)in relation to paragraphs (b)(v), (b)(vi) and (b)(vii) above, the person to
whom the Confidential Information is to be given is informed of its confidential
nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no requirement to so
inform if, in the opinion of that Finance Party, it is not practicable so to do
in the circumstances;

 

(c)to any person appointed by that Finance Party or by a person to whom sub
paragraph (b)(i) or (b)(ii) above applies to provide administration or
settlement services in respect of one or more of the Finance Documents including
without limitation, in relation to the trading of participations in respect of
the Finance Documents, such Confidential Information as may be required to be
disclosed to enable such service provider to provide any of the services
referred to in this paragraph (c) if the service provider to whom the
Confidential Information is to be given has entered into a confidentiality
agreement substantially in the form of the LMA Master Confidentiality
Undertaking for Use With Administration/Settlement Service Providers or such
other form of confidentiality undertaking agreed between the Parent and the
relevant Finance Party;

 

(d)to any rating agency (including its professional advisers) such Confidential
Information as may be required to be disclosed to enable such rating agency to
carry out its normal rating activities in relation to the Finance Documents
and/or the Obligors if the rating agency to whom the Confidential Information is
to be given is informed of its confidential nature and that some or all of such
Confidential Information may be price-sensitive information.

 

40.3Disclosure to numbering service providers

 

(a)The Agent may disclose to any national or international numbering service
provider appointed by the Agent to provide identification numbering services in
respect of this Agreement, the Facility and/or one or more Obligors the
following information:

 

(i)names of Obligors;

 

(ii)country of domicile of Obligors;

 

Hogan Lovells

 

 

- 146 -

 

(iii)place of incorporation of Obligors;

 

(iv)date of this Agreement;

 

(v)the names of the Agent and the Arrangers;

 

(vi)date of each amendment and restatement of this Agreement;

 

(vii)amount of Total Commitments;

 

(viii)currencies of the Facility;

 

(ix)type of Facility;

 

(x)ranking of Facility;

 

(xi)Termination Date for Facility;

 

(xii)changes to any of the information previously supplied pursuant to sub
paragraphs (i) to (xi) above; and

 

(xiii)such other information agreed between the Agent and the Parent,

 

to enable such numbering service provider to provide its usual syndicated loan
numbering identification services.

 

(b)The Parties acknowledge and agree that each identification number assigned to
this Agreement, the Facility and/or one or more Obligors by a numbering service
provider and the information associated with each such number may be disclosed
to users of its services in accordance with the standard terms and conditions of
that numbering service provider.

 

(c)Each Obligor represents that none of the information set out in
sub-paragraphs (i) to (xiii) of paragraph (a) above is, nor will at any time be,
unpublished price-sensitive information.

 

(d)The Agent shall notify the Parent and the other Finance Parties of:

 

(i)the name of any numbering service provider appointed by the Agent in respect
of this Agreement, the Facility and/or one or more Obligors; and

 

(ii)the number or, as the case may be, numbers assigned to this Agreement, the
Facility and/or one or more Obligors by such numbering service provider.

 

40.4Entire agreement

 

This Clause 40 constitutes the entire agreement between the Parties in relation
to the obligations of the Finance Parties under the Finance Documents regarding
Confidential Information and supersedes any previous agreement, whether express
or implied, regarding Confidential Information.

 

40.5Inside information

 

Each of the Finance Parties acknowledges that some or all of the Confidential
Information is or may be price-sensitive information and that the use of such
information may be regulated or prohibited by applicable legislation including
securities law relating to insider dealing and market abuse and each of the
Finance Parties undertakes not to use any Confidential Information for any
unlawful purpose.

 

Hogan Lovells

 

 

- 147 -

 

40.6Notification of disclosure

 

Each of the Finance Parties agrees (to the extent permitted by law and
regulation) to inform the Parent of the circumstances of any disclosure by it of
Confidential Information made pursuant to sub paragraph (b)(v) of Clause 40.2
(Disclosure of Confidential Information) except where such disclosure is made to
any of the persons referred to in that paragraph during the ordinary course of
its supervisory or regulatory function.

 

40.7Continuing obligations

 

The obligations in this Clause 40 (Confidentiality) are continuing and, in
particular, shall survive and remain binding on each Finance Party for a period
of twelve months from the earlier of:

 

(a)the date on which all amounts payable by the Obligors under or in connection
with the Finance Documents have been paid in full and all Commitments have been
cancelled or otherwise cease to be available; and

 

(b)the date on which such Finance Party otherwise ceases to be a Finance Party.

 

41.Confidentiality of Funding Rates and Reference Bank Quotations

 

41.1Confidentiality and disclosure

 

(a)The Agent and each Obligor agree to keep each Funding Rate (and, in the case
of the Agent, each Reference Bank Quotation) confidential and not to disclose it
to anyone, save to the extent permitted by paragraphs (b), ‎(c) and ‎(d) below.

 

(b)The Agent may disclose:

 

(i)any Funding Rate (but not, for the avoidance of doubt, any Reference Bank
Quotation) to the relevant Borrower pursuant to clause 12.4 (Notification of
rates of interest); and

 

(ii)any Funding Rate or any Reference Bank Quotation to any person appointed by
it to provide administration services in respect of one or more of the Finance
Documents to the extent necessary to enable such service provider to provide
those services if the service provider to whom that information is to be given
has entered into a confidentiality agreement substantially in the form of the
LMA Master Confidentiality Undertaking for Use With Administration/Settlement
Service Providers or such other form of confidentiality undertaking agreed
between the Agent and the relevant Lender or Reference Bank, as the case may be.

 

(c)The Agent may disclose any Funding Rate or any Reference Bank Quotation, and
each Obligor may disclose any Funding Rate, to:

 

(i)any of its Affiliates and any of its or their officers, directors, employees,
professional advisers, auditors, partners and Representatives if any person to
whom that Funding Rate or Reference Bank Quotation is to be given pursuant to
this paragraph (i) is informed in writing of its confidential nature and that it
may be price-sensitive information except that there shall be no such
requirement to so inform if the recipient is subject to professional obligations
to maintain the confidentiality of that Funding Rate or Reference Bank Quotation
or is otherwise bound by requirements of confidentiality in relation to it;

 

Hogan Lovells

 

 

- 148 -

 

(ii)any person to whom information is required or requested to be disclosed by
any court of competent jurisdiction or any governmental, banking, taxation or
other regulatory authority or similar body, the rules of any relevant stock
exchange or pursuant to any applicable law or regulation if the person to whom
that Funding Rate or Reference Bank Quotation is to be given is informed in
writing of its confidential nature and that it may be price-sensitive
information except that there shall be no requirement to so inform if, in the
opinion of the Agent or the relevant Obligor, as the case may be, it is not
practicable to do so in the circumstances;

 

(iii)any person to whom information is required to be disclosed in connection
with, and for the purposes of, any litigation, arbitration, administrative or
other investigations, proceedings or disputes if the person to whom that Funding
Rate or Reference Bank Quotation is to be given is informed in writing of its
confidential nature and that it may be price-sensitive information except that
there shall be no requirement to so inform if, in the opinion of the Agent or
the relevant Obligor, as the case may be, it is not practicable to do so in the
circumstances; and

 

(iv)any person with the consent of the relevant Lender or Reference Bank, as the
case may be.

 

(d)The Agent’s obligations in this clause 41 relating to Reference Bank
Quotations are without prejudice to its obligations to make notifications under
clause ‎12.4 (Notification of rates of interest) provided that (other than
pursuant to paragraph (b)(i) above) the Agent shall not include the details of
any individual Reference Bank Quotation as part of any such notification.

 

41.2Related obligations

 

(a)The Agent and each Obligor acknowledge that each Funding Rate (and, in the
case of the Agent, each Reference Bank Quotation) is or may be price-sensitive
information and that its use may be regulated or prohibited by applicable
legislation including securities law relating to insider dealing and market
abuse and the Agent and each Obligor undertake not to use any Funding Rate or,
in the case of the Agent, any Reference Bank Quotation for any unlawful purpose.

 

(b)The Agent and each Obligor agree (to the extent permitted by law and
regulation) to inform the relevant Lender or Reference Bank) as the case may be:

 

(i)of the circumstances of any disclosure made pursuant to paragraph (c)(ii) of
clause ‎41.1 (Confidentiality and disclosure) except where such disclosure is
made to any of the persons referred to in that paragraph during the ordinary
course of its supervisory or regulatory function; and

 

(ii)upon becoming aware that any information has been disclosed in breach of
this clause 41.

 

Hogan Lovells

 

 

- 149 -

 

41.3No Event of Default

 

No Event of Default will occur under clause ‎26.3 (Other obligations) by reason
only of an Obligor’s failure to comply with this clause 41.

 

42.Counterparts

 

Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.

 

43.Contractual recognition of bail-in

 

43.1Bail-In definitions

 

“Bail-In Action” means the exercise of any Write-down and Conversion Powers.

 

“Bail-In Legislation” means:

 

(a)in relation to an EEA Member Country which has implemented, or which at any
time implements, Article 55 of Directive 2014/59/EU establishing a framework for
the recovery and resolution of credit institutions and investment firms, the
relevant implementing law or regulation as described in the EU Bail-In
Legislation Schedule from time to time; and

 

(b)in relation to any other state, any analogous law or regulation from time to
time which requires contractual recognition of any Write-down and Conversion
Powers contained in that law or regulation.

 

“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.

 

“EU Bail-In Legislation Schedule” means the document described as such and
published by the Loan Market Association (or any successor person) from time to
time.

 

“Resolution Authority” means any body which has authority to exercise any
Write-down and Conversion Powers.

 

“Write-down and Conversion Powers” means:

 

(a)in relation to any Bail-In Legislation described in the EU Bail-In
Legislation Schedule from time to time, the powers described as such in relation
to that Bail-In Legislation in the EU Bail-In Legislation Schedule; and

 

(b)in relation to any other applicable Bail-In Legislation:

 

(i)any powers under that Bail-In Legislation to cancel, transfer or dilute
shares issued by a person that is a bank or investment firm or other financial
institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers; and

 

Hogan Lovells

 

 

- 150 -

 

(ii)any similar or analogous powers under that Bail-In Legislation.

 

43.2Bail-In

 

Notwithstanding any other term of any Finance Document or any other agreement,
arrangement or understanding between the Parties, each Party acknowledges and
accepts that any liability of any Party to any other Party under or in
connection with the Finance Documents may be subject to Bail-In Action by the
relevant Resolution Authority and acknowledges and accepts to be bound by the
effect of:

 

(a)any Bail-In Action in relation to any such liability, including (without
limitation):

 

(i)a reduction, in full or in part, in the principal amount, or outstanding
amount due (including any accrued but unpaid interest) in respect of any such
liability;

 

(ii)a conversion of all, or part of, any such liability into shares or other
instruments of ownership that may be issued to, or conferred on, it; and

 

(iii)a cancellation of any such liability; and

 

(b)a variation of any term of any Finance Document to the extent necessary to
give effect to any Bail-In Action in relation to any such liability.

 

Hogan Lovells

 

 

- 151 -

 

Section 12

 

Governing law and enforcement

 

44.Governing law

 

This Agreement and all non-contractual obligations arising in any way whatsoever
out of or in connection with this Agreement shall be governed by, construed and
take effect in accordance with English law

 

45.Enforcement

 

45.1Jurisdiction of English courts

 

(a)The courts of England shall have exclusive jurisdiction to settle any claim,
dispute or matter of difference which may arise in any way whatsoever out of or
in connection with the Finance Documents expressed to be governed by English law
(including a dispute regarding the existence, validity or termination of any
Finance Document or any claim for set-off) or the legal relationships
established by any Finance Document (a “Dispute”), only where such Dispute is
the subject of proceedings commenced by an Obligor.

 

(b)Where a Dispute is the subject of proceedings commenced by one or more
Finance Parties, the Finance Parties are entitled to bring such proceedings in
any court or courts of competent jurisdiction (including but not limited to the
courts of England). If any Obligor raises a counter-claim in the context of
proceedings commenced by one or more Finance Parties, that Obligor shall bring
such counter-claim before the court seized of the Finance Party’s claim and no
other court. The commencement of legal proceedings in one or more jurisdictions
shall not, to the extent allowed by law, preclude the Finance Parties from
commencing legal actions or proceedings in any other jurisdiction, whether
concurrently or not.

 

(c)To the extent allowed by law, each Obligor irrevocably waives any objection
it may now or hereafter have on any grounds whatsoever to the laying of venue of
any legal proceeding, and any claim it may now or hereafter have that any such
legal proceeding has been brought in an inappropriate or inconvenient forum.

 

45.2Service of process

 

Without prejudice to any other mode of service allowed under any relevant law,
each Obligor (other than an Obligor incorporated in England and Wales):

 

(a)irrevocably appoints Gaming Acquisitions Limited at its registered office at
the date of this Agreement (or such other address in England and Wales as the
Parent may notify to the Agent in writing) as its agent for service of process
in relation to any proceedings before the English courts in connection with any
Finance Document (and Gaming Acquisitions Limited by its execution of this
Agreement, accepts that appointment); and

 

(b)agrees that failure by an agent for service of process to notify the relevant
Obligor of the process will not invalidate the proceedings concerned; and

 

(c)if any person appointed as an agent for service of process is unable for any
reason to act as agent for service of process, the Parent (on behalf of all the
Obligors) must immediately (and in any event within five days of such event
taking place) appoint another agent on terms acceptable to the Agent. Failing
this, the Agent may appoint another agent for this purpose.

 

Hogan Lovells

 

 

- 152 -

 

The Parent expressly agrees and consents to the provisions of Clause 44
(Governing law) and of Clause 45 (Enforcement).

 

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

Hogan Lovells

 



 

Signatures

 

The Parent

 

Inspired Entertainment Inc.

 

By: /s/ Stewart Baker

 

Address: 250 West 57th Street, Suite 2223 New York, New York 10107 USA

 

Fax: +44 (0) 207 438 5803

 

Attention: Stewart Baker

 

Hogan Lovells



 

The Borrowers

 

Gaming Acquisitions Limited

 

By: /s/ Stewart Baker

 

Address: Ground Floor, 3 The Maltings, Wetmore Road, Burton-on-Trent,
Staffordshire, UK, DE14 1SE

 

Fax: +44 (0) 207 438 5803

 

Attention: Carys Damon

 

Hogan Lovells



 

Inspired Gaming Group Limited

 

By: /s/ Stewart Baker

 

Address: Ground Floor, 3 The Maltings, Wetmore Road, Burton-on-Trent,
Staffordshire, UK, DE14 1SE

 

Fax: +44 (0) 207 438 5803

 

Attention: Carys Damon

 

Hogan Lovells



 

Inspired Gaming (International) Limited

 

By: /s/ Stewart Baker

 

Address: Ground Floor, 3 The Maltings, Wetmore Road, Burton-on-Trent,
Staffordshire, UK, DE14 1SE

 

Fax: +44 (0) 207 438 5803

 

Attention: Carys Damon


 



Hogan Lovells



 

Inspired Gaming (UK) Limited

 

By: /s/ Carys Damon

 

Address: Ground Floor, 3 The Maltings, Wetmore Road, Burton-on-Trent,
Staffordshire, UK, DE14 1SE

 

Fax: +44 (0) 207 438 5803

 

Attention: Carys Damon

 

Hogan Lovells



 

Inspired Gaming (Holdings) Limited

 

By: /s/ Stewart Baker

 

Address: Ground Floor, 3 The Maltings, Wetmore Road, Burton-on-Trent,
Staffordshire, UK, DE14 1SE

 

Fax: +44 (0) 207 438 5803

 

Attention: Carys Damon

 

Hogan Lovells



 

Inspired Gaming (Colombia) Limited

 

By: /s/ Stewart Baker

 

Address: Ground Floor, 3 The Maltings, Wetmore Road, Burton-on-Trent,
Staffordshire, UK, DE14 1SE

 

Fax: +44 (0) 207 438 5803

 

Attention: Carys Damon

 

Hogan Lovells



 

The Guarantors

 

Inspired Entertainment Inc.

 

By: /s/ Stewart Baker

 

Address: 250 West 57th Street, Suite 2223 New York, New York 10107 USA

 

Fax: +44 (0) 207 438 5803

 

Attention: Stewart Baker

 

Hogan Lovells



 

DMWSL 631 Limited

 

By: /s/ Stewart Baker

 

Address: Ground Floor, 3 The Maltings, Wetmore Road, Burton-on-Trent,
Staffordshire, UK, DE14 1SE

 

Fax: +44 (0) 207 438 5803

 

Attention: Carys Damon

 

Hogan Lovells



 

Gaming Acquisitions Limited

 

By: /s/ Stewart Baker

 

Address: Ground Floor, 3 The Maltings, Wetmore Road, Burton-on-Trent,
Staffordshire, UK, DE14 1SE

 

Fax: +44 (0) 207 438 5803

 

Attention: Carys Damon

 

Hogan Lovells



 

Inspired Gaming Group Limited

 

By: /s/ Stewart Baker

 

Address: Ground Floor, 3 The Maltings, Wetmore Road, Burton-on-Trent,
Staffordshire, UK, DE14 1SE

 

Fax: +44 (0) 207 438 5803

 

Attention: Carys Damon

 

Hogan Lovells



 

Inspired Gaming (International) Limited

 

By: /s/ Stewart Baker

 

Address: Ground Floor, 3 The Maltings, Wetmore Road, Burton-on-Trent,
Staffordshire, UK, DE14 1SE

 

Fax: +44 (0) 207 438 5803

 

Attention: Carys Damon

 

Hogan Lovells



 

Inspired Gaming (UK) Limited

 

By: /s/ Carys Damon

 

Address: Ground Floor, 3 The Maltings, Wetmore Road, Burton-on-Trent,
Staffordshire, UK, DE14 1SE

 

Fax: +44 (0) 207 438 5803

 

Attention: Carys Damon

 

Hogan Lovells



 

Inspired Gaming (Holdings) Limited

 

By: /s/ Stewart Baker

 

Address: Ground Floor, 3 The Maltings, Wetmore Road, Burton-on-Trent,
Staffordshire, UK, DE14 1SE

 

Fax: +44 (0) 207 438 5803

 

Attention: Carys Damon

 

Hogan Lovells



 

Inspired Gaming (Colombia) Limited

 

By: /s/ Stewart Baker

 

Address: Ground Floor, 3 The Maltings, Wetmore Road, Burton-on-Trent,
Staffordshire, UK, DE14 1SE

 

Fax: +44 (0) 207 438 5803

 

Attention: Carys Damon

 

Hogan Lovells



 

The Arranger

 

Lloyds Bank plc

 

By: /s/ Amber Kandraw

 

Address: 10 Gresham Street, London, EC2V 7AE

 

Fax: +44 (0) 207 158 3235

 

Attention: Amber Kundraw

 

The Agent

 

Lloyds Bank plc

 

By: /s/ Amber Kandraw

 

Address: 10 Gresham Street, London, EC2V 7AE

 

Fax: +44 (0) 207 158 3235

 

Attention: Amber Kundraw

 

Hogan Lovells



 

The Security Agent

 

Cortland Capital Market Services LLC

 

By: /s/ Emily Ergang Pappas

 

Address: 225 West Washington St, 9th Floor

 

Chicago, IL 60606

 

Fax: (312) 376-0751

 

Attention: Legal Department and Ryan Morick

 

Email: legal@cortlandglobal.com and ryan.morick@cortlandglobal.com

 

With a copy to:

 

Holland & Knight LLP

 

131 S. Dearborn St., 30th Floor

 

Chicago, IL 60603

 

Attention: Joshua Spencer

 

Email: joshua.spencer@hklaw.com

 

Hogan Lovells



 

The Original Lender

 

Lloyds Bank plc

 

By: /s/ Amber Kandraw

 

Address      10 Gresham Street, London, EC2V 7AE

 

Fax:            +44 (0) 207 158 3235

 

Attention:   Amber Kundraw

 



Hogan Lovells